Exhibit 10.5

 

 

AMENDED AND RESTATED

LOAN AGREEMENT

 

 

Dated as of June 29, 2012

among

SANTA MONICA ASSISTED LIVING OWNER, LLC,

AL SANTA MONICA SENIOR HOUSING, LP,

SUNRISE CONNECTICUT AVENUE ASSISTED LIVING OWNER, L.L.C.,

GILBERT AZ SENIOR LIVING OWNER, LLC,

CHTSUN TWO GILBERT AZ SENIOR LIVING, LLC,

METAIRIE LA SENIOR LIVING OWNER, LLC,

CHTSUN TWO METAIRIE LA SENIOR LIVING, LLC,

BATON ROUGE LA SENIOR LIVING OWNER, LLC,

CHTSUN TWO BATON ROUGE LA SENIOR LIVING, LLC,

LOMBARD IL SENIOR LIVING OWNER, LLC,

CHTSUN THREE LOMBARD IL SENIOR LIVING, LLC,

LOUISVILLE KY SENIOR LIVING OWNER, LLC,

and SUNRISE LOUISVILLE KY SENIOR LIVING, LLC

as Borrowers,

and

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,

as Lender

 

  Deal Name:    CHT REIT Portfolio      Loan Numbers:    706108716 – 706108717
and         706108866 – 706108870   

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I - OBLIGATIONS AND PAYMENTS

     3       Section 1.01   

Obligations

     3       Section 1.02   

Documents

     3       Section 1.03   

Loan Payments

     3       Section 1.04   

Late Payment and Default Interest

     4       Section 1.05   

Application of Payments

     5       Section 1.06   

Prepayment

     5       Section 1.07   

Treatment of Payments

     7       Section 1.08   

Unconditional Payment

     7       Section 1.09   

Certain Waivers

     7       Section 1.10   

Additional Defined Terms

     7   

ARTICLE II - REPRESENTATIONS AND WARRANTIES

     12       Section 2.01   

Title, Legal Status and Authority

     12       Section 2.02   

Validity of Documents

     12       Section 2.03   

Litigation

     12       Section 2.04   

Status of Property

     13       Section 2.05   

Tax Status of Borrower

     14       Section 2.06   

Bankruptcy and Equivalent Value

     14       Section 2.07   

Disclosure

     15       Section 2.08   

Illegal Activity

     15       Section 2.09   

OFAC Lists

     15       Section 2.10   

Property as Single Asset

     16       Section 2.11   

Representations and Warranties Relating to Leases, Rents and Other Matters

     16   

ARTICLE III - COVENANTS AND AGREEMENTS

     17       Section 3.01   

Payment and Performance of Obligations

     17       Section 3.02   

Continuation of Existence

     17       Section 3.03   

Taxes and Other Charges

     18       Section 3.04   

Defense of Title, Litigation, and Rights under Documents

     19       Section 3.05   

Compliance with Laws and Operation and Maintenance of Property

     19       Section 3.06   

Insurance

     21       Section 3.07   

Damage and Destruction of Property

     25       Section 3.08   

Condemnation

     26       Section 3.09   

Liens and Liabilities

     28       Section 3.10   

Tax and Insurance Deposits; Other Deposits

     28       Section 3.11   

ERISA

     29       Section 3.12   

Environmental Representations, Warranties, and Covenants

     30       Section 3.13   

Electronic Payments

     32       Section 3.14   

Inspection

     33       Section 3.15   

Records, Reports, and Audits

     33       Section 3.16   

Certificates

     34       Section 3.17   

Full Performance Required; Survival of Warranties

     35       Section 3.18   

Additional Security

     35   

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

i



--------------------------------------------------------------------------------

  

Section 3.19

  

Further Acts

     36      

Section 3.20

  

Compliance with Anti-Terrorism Regulations

     36      

Section 3.21

  

Compliance with Property as Single Asset

     37      

Section 3.22

  

Separateness Covenants/Covenants with Respect to Indebtedness, Operations and
Fundamental Changes of Borrower

     37      

Section 3.23

  

Leasing Restrictions

     41      

Section 3.24

  

Covenants Relating to Leases and Rents

     42      

Section 3.25

  

Tax Status of Borrower

     43      

Section 3.26

  

Illegal Activity

     43    ARTICLE IV - ADDITIONAL ADVANCES; EXPENSES; SUBROGATION      43      

Section 4.01

  

Expenses and Advances

     43      

Section 4.02

  

Subrogation

     44    ARTICLE V - SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY      44   
  

Section 5.01

  

Due-on-Sale or Encumbrance

     44      

Section 5.02

  

Partial Release

     46      

Section 5.03

  

Substitution of Collateral

     49      

Section 5.04

  

One-Time Transfer

     52      

Section 5.05

  

Permitted Transfers Without Fee

     54      

Section 5.06

  

Merger of SSLI or Divestiture by SSLI

     55    ARTICLE VI - DEFAULTS AND REMEDIES      57      

Section 6.01

  

Events of Default

     57      

Section 6.02

  

Remedies

     60      

Section 6.03

  

Expenses

     60      

Section 6.04

  

Agreement to Cooperate in Orderly Transition

     60    ARTICLE VII - SECURITY AGREEMENT      60      

Section 7.01

  

Security Agreement

     60    ARTICLE VIII - LIMITATION ON PERSONAL LIABILITY AND INDEMNITIES     
61      

Section 8.01

  

Limited Recourse Liability

     61      

Section 8.02

  

Full Recourse Liability

     63      

Section 8.03

  

General Indemnity

     65      

Section 8.04

  

Transaction Taxes Indemnity

     65      

Section 8.05

  

ERISA Indemnity

     65      

Section 8.06

  

Environmental Indemnity

     65      

Section 8.07

  

Duty to Defend, Costs and Expenses

     65      

Section 8.08

  

Recourse Obligation and Survival

     66    ARTICLE IX - ADDITIONAL PROVISIONS      66      

Section 9.01

  

Usury Savings Clause

     66      

Section 9.02

  

Notices

     67      

Section 9.03

  

Sole Discretion of Lender

     67      

Section 9.04

  

Applicable Law and Submission to Jurisdiction

     67      

Section 9.05

  

Construction of Provisions

     68      

Section 9.06

  

Transfer of Loan

     68      

Section 9.07

  

Miscellaneous

     69   

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

ii



--------------------------------------------------------------------------------

  

Section 9.08

  

Entire Agreement

     70      

Section 9.09

  

WAIVER OF TRIAL BY JURY

     70      

Section 9.10

  

Advertisement

     70      

Section 9.11

  

Performance of Covenants by Operators

     71    ARTICLE X - ADDITIONAL SPECIAL PROVISIONS      71      

Section 10.01

  

Cash Management

     71      

Section 10.02

  

Post-Closing Obligations

     71      

Section 10.03

  

Provisions Concerning Trustees Under Deeds of Trust

     71      

Section 10.04

  

State Specific Environmental Provisions

     71      

Section 10.05

  

Additional State-Specific Provisions

     72      

Section 10.06

  

Cross Default, Cross-Collateralization and Notice Provisions

     73    ARTICLE XI - HEALTHCARE PROVISIONS      73      

Section 11.01

  

Representations and Warranties of Borrowers

     73      

Section 11.02

  

Covenants of Borrowers

     76    ARTICLE XII - CHTSUN PROVISIONS      81      

Section 12.01

  

Compliance with Property as Single Asset

     81      

Section 12.02

  

Separateness Covenants/Covenants with Respect to Indebtedness, Operations and
Fundamental Changes of CHTSun

     81      

Section 12.03

  

Additional Covenants

     84   

 

EXHIBITS Exhibit A – Legal Description of Land Exhibit B – Description of
Personal Property Security Exhibit C – Permitted Encumbrances Exhibit D –
Individual Properties and Allocated Loan Amounts Exhibit E – List of Borrowers,
Borrowers’ Addresses and Borrowers’ Tax Identification Numbers Exhibit F –
Principal and Interest Payments and Daily Charges Due Under Each Note Exhibit G
– List of Post-Closing Obligations

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

iii



--------------------------------------------------------------------------------

DEFINITIONS

The terms set forth below are defined in the following sections of this Amended
and Restated Loan Agreement:

 

Accounting Period    Section 1.10(a) Act    Section 3.22(x) Action    Section
9.04 Additional Borrowers    Recitals, Section 2 Additional Funds    Section
3.07(c) Additional Loans    Recitals, Section 2 Affecting Borrower’s Individual
Property    Section 3.12(a) Affiliate    Section 3.22, Section 11.01 Agreement
   Preamble Allocated Loan Amount    Section 1.10(b) Allocated Loan Amounts   
Section 1.10(b) Anti-Terrorism Regulations    Section 3.20(b) Assessments   
Section 3.03(a) Assignment    Section 1.10(c) Assignments    Section 1.10(d)
Award    Section 3.08(b) Bad Debt    Section 1.10(e) Balance    Section 1.03(a)
Borrower    Preamble Borrowers    Preamble Borrower’s Account    Section 1.04(c)
Business Day    Section 1.04(b) Capital Transaction    Section 1.10(f) CCP   
Section 11.02(f) CHT REIT    Section 5.01 CMS    Section 11.01(a)(ii) CHT Entity
   Section 5.01 CHT Sun    Section 5.01(h) CON    Section 11.01(a)(iii) Control,
Controlled or Controlling    Section 3.22 Costs    Section 4.01 Creditors Rights
Laws    Section 3.22(y) Cross Collateral Assignment of Leases    Section 1.10(g)
Cross Collateral Assignments    Section 1.10(h) Cross Collateral Documents   
Section 1.10(i) Cross Collateral Mortgage    Section 1.10(j) Cross Collateral
Mortgages    Section 1.10(k) Daily Charge    Section 1.04(a) Damage    Section
3.07(a) Debt Service Coverage Ratio    Section 5.02 Debt Yield    Section 5.04
Default Rate    Section 1.04(b) Deposits    Section 3.10(a) Discount Rate   
Section 1.06

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

i



--------------------------------------------------------------------------------

Documents    Section 1.02 Due Date    Section 1.03(c) Environmental Indemnity   
Section 1.10(l) Environmental Indemnities    Section 1.10(m) Environmental Law
   Section 3.12(a) Environmental Liens    Section 3.12(b) Environmental Report
   Section 3.12(a) ERISA    Section 3.11(a) ERISA Indemnity    Section 1.10(n)
ERISA Indemnities    Section 1.10(o) Event of Default    Section 6.01 Exculpated
Parties    Section 8.01 Executive Order 13224    Section 2.09 Exiting Property
   Section 5.03 FF&E    Section 3.05(g) FHA Act    Section 2.04(i) First Notice
   Section 3.15(c) Flood Acts    Section 2.04(a) Full Replacement Cost   
Section 3.06(a) Funding Date    Section 1.03(a) GAAP    Section 3.15(a)(ii)
Governmental Authority    Section 11.01(a)(iv) Grace Period    Section 6.01(c)
Gross Revenue    Section 2.11 Hazardous Materials    Section 3.12(a) Healthcare
Laws    Section 11.01(a)(v) Healthcare Permit    Section 11.01(a)(vi) HIPAA   
Section 11.01(a)(vii) HIPAA Compliant    Section 11.01(a)(viii) Impositions   
Section 3.10(a) Improvements    Section 2.01 Indemnified Parties    Section 8.03
Indemnify    Section 8.03 Individual Beneficiaries    Section 2.09 Individual
Loan    Recitals, Section 5 Individual Loan Documents    Section 1.02 Individual
Property    Section 1.10(p) Individual Shareholders    Section 2.09 Insurance
Premiums    Section 3.10(a) Instrument    Section 1.10(q) Instruments    Section
1.10(r) Investors    Section 9.06(a) Land    Section 2.01 Late Charge    Section
1.04(a) Laws    Section 3.05(c) Lender    Preamble Lender Affiliates    Section
9.10 Liability Policy Notice    Section 3.06(c) Lien    Section 1.10(s)

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

ii



--------------------------------------------------------------------------------

LLC Agreement    Section 3.22(x) LLC Borrower    Section 3.22(x) Loan   
Recitals, Section 5 Loan to Value Ratio    Section 5.02 Losses    Section 8.03
Management Gross Revenues    Section 1.10(t) Manager Pooling Agreement   
Section 3.21 Maturity    Section 1.03(d) Maturity Date    Section 1.03(d) MBA
Form    Section 3.06(d) Medicaid    Section 11.01(a)(ix) Medicare    Section
11.01(a)(x) Member    Section 3.22(x) Mezzanine Borrower    Section 5.07
Mezzanine Collateral    Section 5.07 Mezzanine ICA    Section 5.07 Mezzanine
Lender    Section 5.07 Mezzanine Loan    Section 5.07 Microbial Matter   
Section 3.12(a) Minor Commercial Leases    Section 2.11 Net Proceeds    Section
3.07(d) NOI    Section 5.02 Note    Section 1.10(v) Notes    Section 1.10(w)
Note Rate    Section 1.03(a) Notice    Section 9.02 O&M Plan    Section 3.12(b)
Obligations    Section 1.01 OFAC    Section 2.09 OFAC Indemnity    Section
8.01(a) OFAC Lists    Section 2.09 OFAC Violation    Section 3.20(c) Operator   
Section 1.10(x) Operators    Section 1.10(y) Organization State    Section 2.01
Original Borrowers    Recitals, Section 1 Original Loan Agreement    Recitals,
Section 1 Original Loans    Recitals, Section 1 Owner    Section 1.10(z) Owners
   Section 1.10(aa) Parent    Section 5.03(h) Partial Release    Section 5.02
PCBs    Section 3.12(a) Permits    Section 11.01(a)(xi) Permitted Capital Leases
   Section 11.02(h) Permitted Encumbrances    Section 2.01 Permitted Member Loan
   Section 5.01(h) Permitted Member Loans    Section 5.01(h) Permitted Transfer
   Section 5.01(a)

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

iii



--------------------------------------------------------------------------------

Pool Obligations    Section 1.10(bb) Pool Subsidiaries    Section 11.02(d)
Prepayment Premium    Section 1.06 Present Value of the Loan    Section 1.06
Principal Payment Amount    Section 5.02(d) Property    Section 1.10(cc)
Property Manager    Section 1.10(dd) Property Manager’s System    Section
1.10(ee) Property Payables    Section 3.09 Property State    Section 2.01 PTE   
Section 3.11(a) Qualified Manager    Section 5.04(m) Rating Agency    Section
9.06(a) Recourse Documents    Section 1.10(ff) Recourse Guarantors    Section
1.10(gg) Recourse Liabilities Guaranty    Section 1.10(hh) Recourse Liabilities
Guaranties    Section 1.10(ii) Recourse Parties    Section 8.01 Release   
Section 3.12(a) Release Administrative Fee    Section 5.02(h) Release Price   
Section 5.02(d) Release Property    Section 5.02 Rent Loss Proceeds    Section
3.07(c) Rent Roll    Section 2.11 Resident Agreements    Section 11.01(a)(xii)
Restoration    Section 3.07(a) Revenue Code    Section 2.05 Second Notice   
Section 3.15(c) Securities    Section 9.06(a) Security Agreement    Section 7.01
Security Deposit    Section 8.01(j) Senior Living Facility    Exhibit B Single
Impacted Individual Property    Section 8.01(o) Single Impacted Individual
Property Exception    Section 8.01(o) Special Member    Section 3.22(x) SSLI   
Section 3.15(a)(ii) SSLI Entity    Section 5.01(f) SSLI Merger    Section 18
SSLI Real Estate Divestiture    Section 18 SSLI Survivor    Section 5.01 SSLII
   Section 5.01(h) Sub-Acute Unit    Section 11.02(g) Substitute Property   
Section 5.03 Substitute Property Owner    Section 5.03(h) Substitution   
Section 5.03 Substitution Administrative Fee    Section 5.03(o) Supplemental
Guaranty    Recitals TADS    Section 5.02 Taking    Section 3.08(a)

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

iv



--------------------------------------------------------------------------------

Termination Fee    Section 8.01(j) Third Party Payor    Section 11.01(a)(xiii)
Third Party Payor Programs    Section 11.01(a)(xiv) Transaction Taxes    Section
3.03(c) Transfer of Possession Date    Section 8.01(b) Treasury Rate    Section
1.06 TRICARE    Section 11.01(a)(xv) Trustee    Recitals, Section 7 U.C.C.   
Section 2.02 Violation    Section 3.11(c)

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AGREEMENT

THIS AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is made as of the
29th day of June, 2012, by and among GILBERT AZ SENIOR LIVING OWNER, LLC, a
Delaware limited liability company (“Gilbert Owner”), CHTSUN TWO GILBERT AZ
SENIOR LIVING, LLC, a Delaware limited liability company (“CHTSun Gilbert”),
METAIRIE LA SENIOR LIVING OWNER, LLC, a Delaware limited liability company
(“Metairie Owner”), CHTSUN TWO METAIRIE LA SENIOR LIVING, LLC, a Delaware
limited liability company (“CHTSun Metairie”), BATON ROUGE LA SENIOR LIVING
OWNER, LLC, a Delaware limited liability company (“Baton Rouge Owner”), CHTSUN
TWO BATON ROUGE LA SENIOR LIVING, LLC, a Delaware limited liability company
(“CHTSun Baton Rouge”), LOMBARD IL SENIOR LIVING OWNER, LLC, a Delaware limited
liability company (“Lombard Owner”), CHTSUN THREE LOMBARD IL SENIOR LIVING, LLC,
a Delaware limited liability company (“CHTSun Lombard”), LOUISVILLE KY SENIOR
LIVING OWNER, LLC, a Delaware limited liability company (“Louisville Owner”),
SUNRISE LOUISVILLE KY SENIOR LIVING, LLC, a Kentucky limited liability company
(“Sunrise Louisville”), SANTA MONICA ASSISTED LIVING OWNER, LLC, a Delaware
limited liability company (“Santa Monica Owner”), AL SANTA MONICA SENIOR
HOUSING, LP, a Delaware limited partnership (“AL Santa Monica”), and SUNRISE
CONNECTICUT AVENUE ASSISTED LIVING OWNER, L.L.C., a Virginia limited liability
company, formerly known as Sunrise Connecticut Avenue Assisted Living, L.L.C.
(“Connecticut Avenue Owner”), each having its principal office and place of
business as shown on Exhibit E attached hereto (each of the foregoing entities
is referred to individually as a “Borrower” and collectively as “Borrowers”),
and THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation,
having an office at c/o Prudential Asset Resources, Inc., 2100 Ross Avenue,
Suite 2500, Dallas, Texas 75201, Attention: Asset Management Department;
Reference Loan Nos. 706108716-706108717 and 706108866-706108870, as lender
(“Lender”), and joined in by CHTSun Partners IV, LLC, a Delaware limited
liability company, for the limited purpose of agreeing to the provisions of
Article XII of this Agreement.

RECITALS:

1. Lender has made certain loans (the “Original Loans”) to each of AL Santa
Monica and Connecticut Avenue Owner (collectively, the “Original Borrowers”) in
the aggregate original principal sum of Fifty-Five Million and No/100 Dollars
($55,000,000.00). Lender and Original Borrowers are the current parties to that
certain Loan Agreement dated as of February 28, 2012 (the “Original Loan
Agreement”).

2. Lender has agreed to make as of the date hereof certain additional loans (the
“Additional Loans”) to each of Gilbert Owner, CHTSun Gilbert, Metairie Owner,
CHTSun Metairie, Baton Rouge Owner, CHTSun Baton Rouge, Lombard Owner, CHTSun
Lombard, Louisville Owner and Sunrise Louisville (collectively, the “Additional
Borrowers”) in the aggregate original principal sum of Seventy Million and
No/100 Dollars ($70,000,000.00).

3. By virtue of two separate Assumption of Liability Agreements dated of even
date herewith, Santa Monica Owner assumed the obligations of AL Santa Monica
under the Documents (as such term is defined in the Original Loan Agreement)
executed by AL Santa Monica, with the result that both Santa Monica Owner and AL
Santa Monica are jointly and severally liable for such obligations.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

1



--------------------------------------------------------------------------------

4. The Original Borrowers and Lender desire to amend the Original Loan Agreement
to incorporate the Additional Loans and to add Santa Monica Owner and the
Additional Borrowers as parties thereto and Santa Monica Owner, the Additional
Borrowers and Lender are agreeable to same.

5. Each of the Original Borrowers, by the terms of its Promissory Note dated as
of February 28, 2012, and each of Santa Monica Owner and the Additional
Borrowers, by the terms of its Promissory Note dated as of the date hereof (as
each such Promissory Note may be amended, restated, replaced, supplemented or
otherwise modified from time to time) and in connection with the commercial
mortgage loan (each, an “Individual Loan” and collectively in the aggregate, the
“Loan”) from Lender to each Borrower, is indebted to Lender in the respective
principal sum reflected on Exhibit D attached hereto.

6. Each Borrower desires to secure the payment of and the performance of all of
its obligations under its Note and certain additional Obligations (as defined in
Section 1.01 herein).

7. Each Borrower has, pursuant to the terms of its Instrument (as defined in
Section 1.10 herein), irrevocably granted and conveyed to Lender or to the
Trustee (as defined in such Instrument) for the benefit of Lender, and granted
Lender a security interest in, (a) the real property described in its Instrument
and shown in Exhibits A-1 through A-7 attached hereto and by this reference made
a part hereof, and (b) the personal property described in its Instrument and
shown in Exhibit B attached hereto and by this reference made a part hereof.

8. Pursuant to the terms of the Instruments (defined below) and each of the
Assignments (defined below), Borrowers have absolutely and unconditionally
assigned, set over, and transferred to Lender all of Borrowers’ rights, titles,
interests and estates in and to the Leases (as defined in the Instruments) and
the Rents (as defined in the Instruments), subject to the terms and license
granted to Borrowers under the Assignments, which documents shall govern and
control the provisions of said assignment.

9. In addition to the Note executed and delivered by each Borrower, each of the
Additional Borrowers has executed and delivered to Lender a Supplemental
Guaranty and each of the Original Borrowers and Santa Monica Owner has executed
and delivered to Lender an Amended and Restated Supplemental Guaranty (as each
such guaranty may be amended, restated, replaced, supplemented or otherwise
modified from time to time, a “Supplemental Guaranty”) pursuant to which each
Borrower guarantees the obligations of each of the other Borrowers under the
Notes executed and delivered by such other Borrowers.

10. To secure performance by each Borrower under its Supplemental Guaranty, each
Borrower has, pursuant to the terms of its Cross Collateral Mortgage (as defined
in Section 1.10 herein), irrevocably granted and conveyed to Lender, and granted
Lender a second priority security interest in, (a) the real property described
in its Cross Collateral Mortgage and shown in Exhibits A-1 through A-7 attached
hereto, and (b) the personal property described in its Cross Collateral Mortgage
and shown in Exhibit B attached hereto.

11. Pursuant to the terms of the Cross Collateral Mortgages (defined below) and
the Cross Collateral Assignments (defined below), Borrowers have absolutely and
unconditionally assigned, set over, and transferred to Lender all of Borrowers’
rights, titles, interests and estates in and to the Leases (as defined in the
Cross Collateral Mortgages) and the Rents (as defined in the Cross Collateral
Mortgages), subject to the terms and license granted to Borrowers under the
Cross Collateral Assignments, which documents shall govern and control the
provisions of said assignment.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

2



--------------------------------------------------------------------------------

12. In connection with the making of the Additional Loans by Lender to the
Additional Borrowers, Lender, Original Borrowers and Santa Monica Owner desire
to amend and restate the Original Loan Agreement in its entirety, as more
particularly set forth herein, and Additional Borrowers desire to join in the
execution of this Agreement for the purpose of making the Additional Loans
subject to the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:

ARTICLE I - OBLIGATIONS AND PAYMENTS

Section 1.01 Obligations. As used herein, the term “Obligations” shall mean the
Obligations (as such term is defined in each Instrument and each Cross
Collateral Mortgage) of any Borrower under the Instrument and the Cross
Collateral Mortgage executed by such Borrower.

Section 1.02 Documents. The term “Individual Loan Documents” shall mean, for
each Borrower, this Agreement, the Note, the Instrument, the Assignment, the
Environmental Indemnity (defined below) (except for any Environmental Indemnity
with respect to any Individual Property located in the States of California,
Nevada or Washington), and any other written agreement executed by a Borrower in
connection with its Individual Loan (but excluding the Loan application, the
Loan commitment and the Cross Collateral Documents) (defined below) and by the
party against whom enforcement is sought, including those given to evidence or
further secure the payment and performance of a Borrower’s Obligations, and any
written renewals, extensions, and amendments of the foregoing, executed by the
party against whom enforcement is sought. All of the provisions of the
Individual Loan Documents are incorporated into this Agreement as if fully set
forth in this Agreement. The term “Documents” shall mean all of the Individual
Loan Documents and all of the Cross Collateral Documents.

Section 1.03 Loan Payments. Principal and interest under the Notes shall be due
and payable as follows:

(a) Interest on the unpaid principal balance of each Individual Loan (the
“Balance”) shall accrue at the rate (the “Note Rate”) of four and sixty-six
hundredths percent (4.66%) per annum with respect to each of the Connecticut
Avenue Note and the Santa Monica Note, and five and twenty-five hundredths
percent (5.25%) per annum with respect to each of the Gilbert Note, the Metairie
Note, the Siegen Note, the Fountain Square Note and the Louisville Note, from
and including the date of the first disbursement of Individual Loan proceeds
under each Note (the “Funding Date”) until Maturity (defined below).

(b) Interest from and including the applicable Funding Date to (i) March 5,
2012, with respect to each of the Connecticut Avenue Note and the Santa Monica
Note, and (ii) July 5, 2012, with respect to each of the Gilbert Note, the
Metairie Note, the Siegen Note, the Fountain Square Note and the Louisville
Note, shall be due and payable on the applicable Funding Date.

(c) Interest only under each of the Connecticut Avenue Note and the Santa Monica
Note shall be paid in six (6) monthly installments in the amounts set forth on
Exhibit F attached hereto and by this reference made a part hereof, commencing
on April 5, 2012 and continuing on the fifth (5th) day of each succeeding month
to and including September 5, 2012. Thereafter, principal and interest under
each of the Connecticut Avenue Note and the Santa Monica Note shall be paid in
seventy-eight (78) monthly installments in the amounts set forth on Exhibit F
attached hereto, commencing on October 5, 2012, and continuing on the fifth
(5th) day of each succeeding month to and including March 5, 2019. Each payment
due date under Sections 1.03(c) and 1.03(d) of this Agreement is referred to as
a “Due Date”.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

3



--------------------------------------------------------------------------------

(d) Interest only under each of the Gilbert Note, the Metairie Note, the Siegen
Note, the Fountain Square Note and the Louisville Note shall be paid in six
(6) monthly installments in the amounts set forth on Exhibit F attached hereto
and by this reference made a part hereof, commencing on August 5, 2012 and
continuing on the fifth (5th) day of each succeeding month to and including
January 5, 2013. Thereafter, principal and interest under each of the Gilbert
Note, the Metairie Note, the Siegen Note, the Fountain Square Note and the
Louisville Note shall be paid in seventy-four (74) monthly installments in the
amounts set forth on Exhibit F attached hereto, commencing on February 5, 2013,
and continuing on the fifth (5th) day of each succeeding month to and including
March 5, 2019.

(e) The entire Obligations of each Borrower shall be due and payable on March 5,
2019 (the “Maturity Date”). “Maturity” shall mean the Maturity Date or earlier
date that such Obligations may be due and payable by acceleration by Lender as
provided in the Documents.

(f) Interest on the unpaid Balance for any full month shall be calculated on the
basis of a three hundred sixty (360) day year consisting of twelve (12) months
of thirty (30) days each. For any partial month, interest shall be due in an
amount equal to (i) the Balance multiplied by (ii) the applicable Note Rate
divided by (iii) 360 multiplied by (iv) the number of days during such partial
month that any Balance is outstanding to (but excluding) the date of payment.

Section 1.04 Late Payment and Default Interest.

(a) Late Charge. If any scheduled payment due under the Individual Loan
Documents is not fully paid by its Due Date (other than the principal payment
due on the Maturity Date), then a daily charge in the amount set forth on
Exhibit F attached hereto (the “Daily Charge”) shall be assessed with respect to
such Individual Loan for each day that elapses from and after the applicable Due
Date until such payment is made in full (including the date payment is made);
provided, however, that if any such payment, together with all accrued Daily
Charges, is not fully paid by the fourteenth (14th) day following the applicable
Due Date, then a late charge equal to the lesser of (i) four percent (4%) of
such payment or (ii) the maximum amount allowed by law (the “Late Charge”) shall
be assessed and be immediately due and payable. The Late Charge shall be payable
in lieu of Daily Charges that shall have accrued. The Late Charge may be
assessed only once on each overdue payment. These charges shall be paid to
defray the expenses incurred by Lender in handling and processing such
delinquent payment(s) and to compensate Lender for the loss of the use of such
funds. The Daily Charge and Late Charge shall be secured by the Individual Loan
Documents. The imposition of the Daily Charge, Late Charge, and/or requirement
that interest be paid at the Default Rate (defined below) shall not be construed
in any way to (A) excuse any Borrower from its obligation to make each payment
under its Note promptly when due or (B) preclude Lender from exercising any
rights or remedies available under the Documents upon an Event of Default (as
defined below).

(b) Default Rate. Upon an Event of Default or at Maturity, whether by
acceleration (due to a voluntary or involuntary default) or otherwise, the
entire Obligations of each Borrower (excluding accrued but unpaid interest if
prohibited by law) shall bear interest at the Default Rate. The “Default Rate”
shall be the lesser of (i) the maximum rate allowed by law or (ii) five percent
(5%) plus the greater of (A) the applicable Note Rate or (B) the prime rate (for
corporate loans at large United States money center commercial banks) published
in The Wall Street Journal on the first Business Day (defined below) after the
Event of Default or Maturity occurs and on the first Business Day of every month
thereafter. The term “Business Day” shall mean each Monday through Friday except
for days on which commercial national banking associations in New York City, New
York are required or authorized to be closed.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

4



--------------------------------------------------------------------------------

(c) Failure to Initiate Monthly Payments. If (i) each Borrower meets all the
requirements of the Documents relating to electronic funds transfer, (ii) the
full applicable portion of the monthly principal and interest payment is
maintained in each Borrower’s respective account (collectively, the “Borrower’s
Account”) from which Lender initiates its monthly debit entries during the
entire day on the Due Date, and (iii) the sole reason such funds were not
withdrawn from Borrower’s Account was a result of Lender’s acts or omissions,
then, in those circumstances, no Daily Charges shall be assessed with respect to
that monthly principal and interest payment as a result of such monthly
principal and interest payment having not been made on the Due Date, but shall
be reinstated for any subsequent day in which all of the foregoing conditions
are not satisfied.

Section 1.05 Application of Payments. Until an Event of Default occurs, all
payments received under any Note shall be applied in the following order: (a) to
unpaid fees, costs, and expenses due Lender pursuant to the applicable
Individual Loan Documents; (b) to unpaid Daily Charges, Late Charges and costs
of collection with respect to the applicable Individual Loan Documents; (c) to
any Prepayment Premium due with respect to the applicable Individual Loan
Documents; (d) to interest due on the Balance of the applicable Individual Loan;
and (e) then to the Balance of the applicable Individual Loan. After an Event of
Default (unless Lender has accepted cure of such Event of Default by specific
written statement from Lender to Borrower acknowledging Lender’s acceptance of
such cure, and Borrower specifically understands and agrees that Lender shall
have no obligation whatsoever to accept the cure of any Event of Default), all
payments shall be applied in any order determined by Lender.

Section 1.06 Prepayment. Any Note may be prepaid, in whole or in part, upon at
least thirty (30) days’ prior written notice to Lender and upon payment of all
accrued interest (and other Obligations of a Borrower due under the applicable
Individual Loan Documents) and a prepayment premium (the “Prepayment Premium”)
equal to the greater of (a) one percent (1%) of the principal amount being
prepaid multiplied by the quotient of the number of full months remaining to the
date that is ninety (90) days prior to the Maturity Date, calculated as of the
prepayment date, divided by the number of full months comprising the term of the
Note, or (b) the Present Value of the Loan (defined below) less the amount of
principal and accrued interest (if any) being prepaid, calculated as of the
prepayment date. The Prepayment Premium shall be due and payable, except as
provided in this Agreement or as limited by law, upon any prepayment of a Note,
whether voluntary or involuntary, and Lender shall not be obligated to accept
any prepayment of any Note unless it is accompanied by the Prepayment Premium,
all accrued interest and all other Obligations of a Borrower due under the
applicable Individual Loan Documents. Lender shall notify the prepaying
Borrower(s) of the amount of and the calculation used to determine the
Prepayment Premium. Borrowers agree that (i) Lender shall not be obligated to
actually reinvest the amount prepaid in any Treasury obligation and (ii) the
Prepayment Premium is directly related to the damages that Lender will suffer as
a result of the prepayment. The “Present Value of the Loan” shall be determined
by discounting all scheduled payments remaining to the Maturity Date
attributable to the amount being prepaid at the Discount Rate (defined below).
Partial prepayments of principal hereunder shall not entitle any Borrower to
have the installments of principal and interest payable under the Notes reduced
by reamortizing the remaining unpaid principal balance due under the Notes or by
applying such prepayment to the next maturing installment of principal and
interest under the Notes. If prepayment occurs on a date other than a Due Date,
then the actual number of days remaining from the date of prepayment to the next
Due Date will be used to discount within this period. The “Discount Rate” is the
rate which, when compounded monthly, is equivalent to the Treasury Rate (defined
below), when compounded semi-annually. The “Treasury Rate” is the semi-annual
yield on the Treasury Constant Maturity Series with maturity equal to the
remaining weighted average life of the Loan, for the week prior

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

5



--------------------------------------------------------------------------------

to the prepayment date, as reported in Federal Reserve Statistical Release H.15
- Selected Interest Rates, conclusively determined by Lender (absent a clear
mathematical calculation error) on the prepayment date. The rate will be
determined by linear interpolation between the yields reported in Release H.15,
if necessary. If Release H.15 is no longer published, then Lender shall select a
comparable publication to determine the Treasury Rate. Notwithstanding the
foregoing, no Prepayment Premium shall be due if any Note is prepaid during the
last ninety (90) days prior to the Maturity Date.

Except as provided in Section 5.02 and Section 5.03 of this Agreement, if any
Borrower prepays the entire amount of its Individual Loan, then Borrowers must
simultaneously prepay the entire amount of all of the other Individual Loans. In
all events, the applicable Prepayment Premium must also be paid.

With respect to the foregoing provisions, Borrowers hereby expressly agree as
follows:

(a) Each Note Rate provided herein has been determined based on the sum of
(i) the treasury rate in effect at the time such Note Rate was determined under
the Loan application submitted to Lender, plus (ii) an interest rate spread over
such treasury rate, which together represent Lender’s agreed-upon return for
making the proceeds of the Loan available to Borrowers over the term of such
Loan.

(b) The determination of each Note Rate, and in particular the aforesaid
interest rate spread, were based on the expectation and agreement of Borrowers
and Lender that the principal sums advanced under the Notes would not be prepaid
during the term of the Notes or, if any such prepayment occurs, the Prepayment
Premium (calculated in the manner set forth above) would apply (except as
expressly permitted by the Notes or this Agreement).

(c) Lender’s business involves making financial commitments to others based in
part on the returns it expects to receive from the Notes and other similar loans
made by Lender, and Lender’s financial performance as a business depends not
only on the returns from each loan or investment it makes but also upon the
aggregate amounts of the loans and investments it is able to make over any given
period of time.

(d) In the event of a prepayment under the Documents, Lender will be required to
redeploy the funds received into other loans or investments, which (i) may not
provide a return to Lender comparable to the return Lender anticipates based on
the applicable Note Rate and (ii) may reduce the total amount of loans or
investments Lender is able to make during the term of the Loan, which in turn
may impair the profitability of Lender’s business. Therefore, in order to
compensate Lender for the potential impact and risks to its business of
prepayments under the Notes, Lender has limited Borrowers’ right to prepay the
Notes and has offered the method of calculation of the Prepayment Premium set
forth above.

(e) Borrowers acknowledge that (i) Lender could have determined that it would
not permit any prepayments under the Notes during their terms, and therefore, in
electing to permit prepayments under the Individual Loan Documents, Lender is
entitled to determine and negotiate the terms on which it will accept
prepayments of its loans, and (ii) Borrowers could have elected to negotiate
more permissive prepayment provisions and/or a more favorable manner of
calculating the Prepayment Premium, but in such event the applicable interest
rate spread, and therefore the applicable Note Rate, would have been higher to
compensate Lender for the potential loss of income on account of the risk that
Borrowers might elect to prepay the Notes at an earlier time and/or for a lesser
Prepayment Premium than set forth herein.

Therefore, in consideration of Lender’s agreement to each Note Rate set forth
herein, and in recognition of Lender’s reliance on the prepayment provisions of
the Individual Loan Documents

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

6



--------------------------------------------------------------------------------

(including the method of calculating the Prepayment Premium), Borrowers agree
that the manner of calculation of the Prepayment Premium set forth in the
Documents represents bargained-for compensation to Lender for granting to
Borrowers the privilege of prepaying the Notes on the terms set forth in the
Individual Loan Documents and for the potential loss of future income to Lender
arising from having to redeploy the amounts prepaid under the Notes into other
loans or investments. As such, the Prepayment Premium constitutes reasonable
compensation to Lender for making the Loan on the terms reflected in the Notes
and this Agreement and does not represent a penalty.

Section 1.07 Treatment of Payments. All payments under the Notes and the
Documents shall be made, without offset or deduction, (a) in lawful money of the
United States of America at the office of Lender or at such other place (and in
the manner) Lender may specify by written notice to Borrowers, (b) in
immediately available federal funds, and (c) if received by Lender prior to 2:00
p.m. Eastern Time at such place, shall be credited on that day, or, if received
by Lender at or after 2:00 p.m. Eastern Time at such place, shall, at Lender’s
option, be credited on the next Business Day. Initially (unless waived by
Lender), and until Lender shall direct Borrowers otherwise, Borrowers shall make
all payments due under the Notes in the manner set forth in Section 3.13 of this
Agreement. If any Due Date falls on a day which is not a Business Day, then the
Due Date shall be deemed to have fallen on the next succeeding Business Day.

Section 1.08 Unconditional Payment. Borrowers are and shall be obligated to pay
principal, interest and any and all other amounts which became payable under the
Notes or under the other Documents absolutely and unconditionally and without
abatement, postponement, diminution or deduction and without any reduction for
counterclaim or setoff. In the event that at any time any payment received by
Lender under the Documents shall be deemed by a court of competent jurisdiction
to have been a voidable preference or fraudulent conveyance under any
bankruptcy, insolvency or other debtor relief law, then the obligation to make
such payment shall survive any cancellation or satisfaction of any of the Notes
or return thereof to any Borrower and shall not be discharged or satisfied with
any prior payment thereof or cancellation of any Note, but shall remain a valid
and binding obligation enforceable in accordance with the terms and provisions
hereof, and such payment shall be immediately due and payable upon demand.

Section 1.09 Certain Waivers. Borrowers and all others who may become liable for
the payment of all or any part of the Pool Obligations (defined below) do hereby
severally waive presentment and demand for payment, notice of dishonor, protest
and notice of protest, notice of non-payment and notice of intent to accelerate
the maturity hereof (and of such acceleration). No release of any security for
the Pool Obligations (except as otherwise expressly provided in Article V below)
or extension of time for payment of any Note or any installment thereof, and no
alteration, amendment or waiver of any provision of any Note, any Instrument,
this Agreement or the other Documents shall release, modify, amend, waive,
extend, change, discharge, terminate or affect the liability of any Borrower,
and any other who may become liable for the payment of all or any part of the
Pool Obligations, under the Notes, the Instruments, this Agreement and the other
Documents.

Section 1.10 Additional Defined Terms. In addition to other capitalized terms
defined herein, when used herein the following terms shall have the following
meanings:

(a) “Accounting Period” means and refers to a calendar month.

(b) “Allocated Loan Amounts” means the pro rata allocation of the Loan to each
Individual Property (each an “Allocated Loan Amount”), as mutually agreed
between Lender and Borrowers and as currently set forth in Exhibit D attached
hereto and by this reference made a part hereof, as such allocation may be
revised or otherwise modified from time to time in accordance with the
provisions of Sections 5.02 or 5.03 of this Agreement.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

7



--------------------------------------------------------------------------------

(c) “Assignment” means the assignment of the lessor’s interest in leases and
rents (which may be incorporated in the Instrument) executed and delivered by
the applicable Owner and the applicable Operator in connection with an
Individual Property for the benefit of Lender, modified to reflect the laws of
the state where the Individual Property is located and otherwise as Lender deems
necessary or appropriate in its reasonable discretion (provided that no monetary
or other material obligations of such Borrower under the Documents are thereby
increased), as amended, supplemented, restated, or otherwise modified from time
to time in accordance with the provisions hereof or thereof.

(d) “Assignments” means, collectively, each Assignment for the Individual
Properties.

(e) “Bad Debt” means an Individual Property’s accounts receivable deemed to be
uncollectable and written off, and the allowance for bad debts per the Property
Manager’s policy, as consistently applied within Property Manager’s System.

(f) “Capital Transaction” means the sale, exchange or disposition of an
Individual Property or any personal property located at the Individual Property,
the refinancing of an Individual Loan, any financing or refinancing of the
leasehold interest in an Individual Property or any casualty damage to or
condemnation of an Individual Property or any portion thereof.

(g) “Cross Collateral Assignment of Leases” means a second priority assignment
of the lessor’s interest in leases (which may be incorporated in each Cross
Collateral Mortgage) executed and delivered by the applicable Owner and the
applicable Operator in connection with an Individual Property for the benefit of
Lender, to secure the obligations of such Owner and such Operator as described
in the Cross Collateral Mortgage recorded with respect to the same Individual
Property, and modified to reflect the laws of the state where the Individual
Property is located and otherwise as Lender deems necessary or appropriate in
its reasonable discretion, as amended, supplemented, restated, replaced, or
otherwise modified from time to time in accordance with the provisions hereof or
thereof.

(h) “Cross Collateral Assignments” means, collectively, each of the Cross
Collateral Assignments of Leases for the Individual Properties.

(i) “Cross-Collateral Documents” means the Cross Collateral Mortgage, the
Cross-Collateral Assignment of Leases and the Supplemental Guaranty executed and
delivered by the applicable Owner and the applicable Operator in connection with
an Individual Property for the benefit of Lender.

(j) “Cross Collateral Mortgage” means a second priority mortgage, deed of trust,
indemnity deed of trust, deed to secure debt or other similar instrument,
executed and delivered by the applicable Owner and the applicable Operator, as
“Trustor,” “Mortgagor,” or “Grantor” who owns or leases, as applicable, the
Individual Property or Individual Properties described in the Cross Collateral
Mortgage, for the benefit of Lender as “Beneficiary”, “Mortgagee” or “Grantee”
for an Individual Property to secure the obligations of Borrowers under all
Notes other than the Note secured by the Instrument recorded with respect to the
same Individual Property, modified to reflect the laws of the state where the
Individual Property is located and otherwise in a form reasonably satisfactory
to Lender and as amended, supplemented, restated, replaced, or otherwise
modified from time to time in accordance with the provisions hereof or thereof.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

8



--------------------------------------------------------------------------------

(k) “Cross Collateral Mortgages” means, collectively, each of the Cross
Collateral Mortgages for the Individual Properties.

(l) “Environmental Indemnity” means (i) with respect to each Individual Property
located outside the States of California, Nevada and Washington, the
Environmental and ERISA Indemnity Agreement executed and delivered by the
applicable Owner, the applicable Operator and Recourse Guarantors to Lender in a
form reasonably satisfactory to Lender and modified to reflect the laws of the
state where the Individual Property is located and otherwise as Lender deems
necessary or appropriate in its reasonable discretion (provided that no monetary
or other material obligations of such Borrower under the Documents are thereby
increased), and as amended, supplemented, restated, or otherwise modified from
time to time in accordance with the provisions hereof or thereof, and (ii) with
respect to each Individual Property located in the States of California, Nevada
or Washington, the Environmental Indemnity Agreement executed and delivered by
the applicable Owner, the applicable Operator and Recourse Guarantors to Lender
in a form reasonably satisfactory to Lender and modified to reflect the laws of
the state where the Individual Property is located and otherwise as Lender deems
necessary or appropriate in its reasonable discretion (provided that no monetary
or other material obligations of such Borrower under the Documents are thereby
increased), and as amended, supplemented, restated, or otherwise modified from
time to time in accordance with the provisions hereof or thereof.

(m) “Environmental Indemnities” means, collectively, each Environmental
Indemnity for the Individual Properties.

(n) “ERISA Indemnity” means, with respect to an Individual Property located in
the States of California, Nevada or Washington, the ERISA Indemnity Agreement
executed and delivered by the applicable Owner, the applicable Operator and
Recourse Guarantors to Lender in a form satisfactory to Lender and modified to
reflect the laws of the state where the Individual Property is located and
otherwise as Lender deems necessary or appropriate in its sole discretion, and
as amended, supplemented, restated, or otherwise modified from time to time in
accordance with the provisions hereof or thereof.

(o) “ERISA Indemnities” means, collectively, each ERISA Indemnity for the
Individual Properties.

(p) “Individual Property” means each real property or group of real properties
(including, without limitation, all Improvements located thereon) now or
hereafter included in the Property and identified together as an “Individual
Property” on Exhibit D. Each Individual Property is more particularly described
in Exhibits A-1 through A-7.

(q) “Instrument” means a deed of trust, mortgage, deed to secure debt or other
similar instrument, executed and delivered by the applicable Owner and the
applicable Operator, as “Trustor,” “Mortgagor,” or “Grantor”, for the benefit of
Lender as “Beneficiary,” “Mortgagee” or “Grantee”, for an Individual Property,
modified to reflect the laws of the state where such Individual Property is
located and otherwise in form reasonably satisfactory to Lender and as amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the provisions hereof or thereof.

(r) “Instruments” means, collectively, each of the Instruments for the
Individual Properties.

(s) “Lien” means any mortgage, deed of trust, indemnity deed of trust, deed to
secure debt, pledge security interest, encumbrance, lien or charge of any kind
(including any agreement to give any of the foregoing), any conditional sale or
other title retention agreement, any financing lease in the nature thereof, and
the filing of or agreement to give any financing statement under the Uniform
Commercial Code of any jurisdiction.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

9



--------------------------------------------------------------------------------

(t) “Management Gross Revenues” means for each Accounting Period, all revenues
and receipts of every kind derived from operating an Individual Property and all
departments and parts thereof, including, but not limited to: income (from both
cash and credit transactions) from monthly occupancy fees, health care fees and
ancillary services fees received pursuant to various agreements with residents
of the Individual Property; interest received with respect to the monies in any
operating account of the Individual Property; income from food and beverage, and
catering sales; income from telephone charges; income from vending machines; and
proceeds, if any, from business interruption or other loss of income insurance
(to the extent such insurance either reimburses on the basis of gross revenues
or otherwise covers all expenses including Property Manager’s fees), all
determined on an accrual basis in accordance with GAAP consistently applied;
provided, however, that Management Gross Revenues shall not include:
(i) gratuities to employees at the Individual Property; (ii) federal, state or
municipal excise, sales or use taxes or similar taxes imposed at the point of
sale and collected directly from residents or guests of the Individual Property
or included as part of the sales price of any goods or services, such as gross
receipts or similar taxes; (iii) proceeds from the sale or disposition of FF&E
or other capital assets (which proceeds will be deposited in an FF&E reserve);
(iv) interest received or accrued with respect to the monies in any reserve
accounts maintained in connection with the operation of an Individual Property;
(v) any cash refunds, rebates or discounts to residents of the Individual
Property, or cash discounts and credits of a similar nature, given, paid or
returned in the course of obtaining Management Gross Revenues or components
thereof; (vi) proceeds from any sale of the Individual Property or any part
thereof, or any other Capital Transaction; (vii) proceeds of any financing
transaction affecting the Individual Property; (viii) security or resident fee
deposits until such time as the same are applied to current fees and other
charges due and payable; (ix) awards of damages, settlement proceeds and other
payments received by Property Manager in respect of any litigation other than
litigation to collect fees due for services rendered in connection with the
operation of the Individual Property; (x) proceeds of any condemnation;
(xi) proceeds of any casualty insurance, other than loss of rents or business
interruption insurance; (xii) payments under any policy of title insurance;
(xiii) income derived from securities and other property acquired and held for
investment; (xiv) income from services to the extent they are outsourced and
(xv) contributions by Property Manager. Any Bad Debt, or any community fees or
deposits that are refunded to a resident shall be credited against Management
Gross Revenues during the Accounting Period in which such Bad Debt is recognized
or such refunds are made, as the case may be, if such amounts were previously
included in Management Gross Revenues. Any Bad Debt which is recognized but is
later collected shall be added to Management Gross Revenues.

(u) [INTENTIONALLY OMITTED].

(v) “Note” means, individually, any one of the Notes, as each such Note may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

(w) “Notes” means, collectively, each of (i) that certain Promissory Note dated
of even date herewith, in the original principal amount of $17,061,000.00,
executed by Gilbert Owner and CHTSun Gilbert, as maker, and payable to Lender or
its order (as it may be amended, restated, replaced, supplemented or otherwise
modified from time to time, “Gilbert Note”), (ii) that certain Amended and
Restated Promissory Note dated of even date herewith, in the original principal
amount of $33,932,000.00, executed by Connecticut Avenue Owner, as maker, and
payable to Lender or its order (as it may be amended, restated, replaced,
supplemented or otherwise modified from time to time, “Connecticut Avenue
Note”), (iii) that certain Amended and Restated Promissory Note dated of even
date herewith, in the original principal amount of $21,068,000.00, executed by
Santa Monica Owner and

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

10



--------------------------------------------------------------------------------

AL Santa Monica, as maker, and payable to Lender or its order (as it may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, “Santa Monica Note”), (iv) that certain Promissory Note dated of even date
herewith, in the original principal amount of $13,839,000.00, executed by
Metairie Owner and CHTSun Metairie, as maker, and payable to Lender or its order
(as it may be amended, restated, replaced, supplemented or otherwise modified
from time to time, “Metairie Note”), (v) that certain Promissory Note dated of
even date herewith, in the original principal amount of $9,769,000.00, executed
by Baton Rouge Owner and CHTSun Baton Rouge, as maker, and payable to Lender or
its order (as it may be amended, restated, replaced, supplemented or otherwise
modified from time to time, “Siegen Note”), (vi) that certain Promissory Note
dated of even date herewith, in the original principal amount of $17,657,000.00,
executed by Lombard Owner and CHTSun Lombard, as maker, and payable to Lender or
its order (as it may be amended, restated replaced, supplemented or otherwise
modified from time to time, “Fountain Square Note”) and (vii) that certain
Promissory Note dated of even date herewith, in the original principal amount of
$11,674,000.00, executed by Louisville Owner and Sunrise Louisville, as maker,
and payable to Lender or its order (as it may be amended, restated, replaced,
supplemented or otherwise modified from time to time, “Louisville Note”).

(x) “Operator” means, individually, each of CHT Sun Gilbert, CHTSun Metairie,
CHTSun Baton Rouge, CHTSun Lombard, Sunrise Louisville and AL Santa Monica.

(y) “Operators” means, collectively, each Operator.

(z) “Owner” means, individually, each of Gilbert Owner, Metairie Owner, Baton
Rouge Owner, Lombard Owner, Louisville Owner, Santa Monica Owner and Connecticut
Avenue Owner.

(aa) “Owners” means, collectively, each Owner.

(bb) “Pool Obligations” means all monetary and non-monetary obligations of every
nature of all Borrowers from time to time to be performed by any of Borrowers
under all of the Documents, whether for principal, interest, fees, expenses,
indemnification or otherwise.

(cc) “Property” means, collectively, each of the Individual Properties.

(dd) “Property Manager” means Sunrise Senior Living Management, Inc., a Virginia
corporation, or its permitted successors or assigns.

(ee) “Property Manager’s System” means at any particular time the system or
group of assisted living and/or independent living communities then owned and/or
operated or managed by Property Manager (or one or more of its Affiliates).

(ff) “Recourse Documents” means, collectively, (i) the Recourse Liabilities
Guaranties, (ii) the Environmental Indemnities, and (iii) the ERISA Indemnities,
each as amended, supplemented, restated, replaced, or otherwise modified from
time to time in accordance with the provisions hereof or thereof.

(gg) “Recourse Guarantors” means, together, CNL Healthcare Trust, Inc., a
Maryland corporation, and Sunrise Senior Living Investments, Inc., a Virginia
corporation.

(hh) “Recourse Liabilities Guaranty” means, with respect to an Individual Loan,
the Recourse Liabilities Guaranty or the Amended and Restated Recourse
Liabilities Guaranty executed and delivered by Recourse Guarantors to Lender
with respect to such Individual Loan, as amended, supplemented, restated,
replaced or otherwise modified from time to time in accordance with the
provisions hereof or thereof.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

11



--------------------------------------------------------------------------------

(ii) “Recourse Liabilities Guaranties” means, collectively, each Recourse
Liabilities Guaranty for the Individual Loans.

ARTICLE II - REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants to Lender as follows (it being
understood that, unless the context expressly provides otherwise in this Article
II, all representations and warranties in this Article II are made by each
Borrower with respect to itself, its Obligations and its Individual Property):

Section 2.01 Title, Legal Status and Authority. Borrower (other than the
applicable Operator) (a) is seised of the Land (as defined in the Instrument)
and the Improvements (as defined in the Instrument) in fee simple and has good
and marketable title to its Individual Property, free and clear of all liens,
charges, encumbrances and security interests, except the applicable matters for
such Individual Property as listed in Exhibits C-1 through C-7 attached hereto
(the “Permitted Encumbrances”); (b) will forever warrant and defend its title to
its Individual Property and the validity, enforceability, and priority of the
lien and security interest created by the Instrument and the other Documents
against the claims of all persons; (c) is either a limited liability company or
a limited partnership, as the case may be, duly organized, validly existing, and
in good standing and qualified to transact business under the laws of its state
of organization or incorporation (the “Organization State”) and is qualified to
do business and in good standing in each of the states where any portion of its
Individual Property is located (each, a “Property State”); and (d) has all
necessary approvals, governmental and otherwise, and full power and authority to
own its properties (including its Individual Property) and carry on its
business. Operator is either a limited liability company or a limited
partnership, as the case may be, duly organized, validly existing, and in good
standing and qualified to transact business under the laws of its Organization
State, is qualified to do business and in good standing in each Property State
in which any portion of its Individual Property is located, and has all
necessary approvals, governmental and otherwise, and full power and authority to
own its properties, to operate its Individual Property, and to carry on its
business.

Section 2.02 Validity of Documents. The execution, delivery and performance of
the Documents and the borrowing evidenced by the Note and this Agreement (a) are
within the power of Borrower; (b) have been authorized by all requisite action;
(c) have received all necessary approvals and consents; (d) will not, to the
best of Borrower’s knowledge (after due inquiry and investigation), violate,
conflict with, breach, or constitute (with notice or lapse of time, or both) a
default under (i) any law, order or judgment of any court, governmental
authority, or the governing instrument of Borrower or (ii) any indenture,
agreement, or other instrument to which Borrower is a party or by which it or
any of its property is bound or affected; (e) will not result in the creation or
imposition of any lien, charge, or encumbrance upon any of its properties or
assets except for those in the Instrument and the other Documents; and
(f) except for those obtained prior to the date of this Agreement, will not
require any authorization or license from, or any filing with, any governmental
or other body (except for the recordation of the Instrument, the Assignment, the
Cross Collateral Mortgage, the Cross Collateral Assignment of Leases, Uniform
Commercial Code (the “U.C.C.”) filings. The Documents constitute legal, valid,
and binding obligations of Borrower.

Section 2.03 Litigation. There is no action, suit, or proceeding, judicial,
administrative, or otherwise (including any condemnation or similar proceeding),
pending or, to Borrower’s knowledge (after due inquiry and investigation),
threatened or contemplated against, or affecting, Borrower or its Individual
Property which would have a material adverse effect on either its Individual
Property or Borrower’s ability to perform the Obligations.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

12



--------------------------------------------------------------------------------

Section 2.04 Status of Property.

(a) The Land and Improvements are not located in an area identified by the
Secretary of Housing and Urban Development, or any successor, as an area having
special flood hazards pursuant to the National Flood Insurance Act of 1968, the
Flood Disaster Protection Act of 1973, or the National Flood Insurance Reform
Act of 1994, as each have been or may be amended, or any successor law
(collectively, the “Flood Acts”) or, if located within any such area, Borrower
has or will obtain, and will maintain, the insurance prescribed in
Section 3.06(a) below.

(b) Borrower and Property Manager have all necessary (i) certificates, licenses,
and other approvals, governmental and otherwise (including, without limitation,
all Healthcare Permits [defined below]), for the operation of its Individual
Property, the conduct of its business, and for the leasing and operation of its
Individual Property as a Senior Living Facility, and (ii) zoning, building code,
land use, environmental and other similar permits or approvals, all of which are
currently in full force and effect and not subject to any pending action for
revocation, suspension, forfeiture, or modification. To the best of Borrower’s
knowledge (after due inquiry and investigation), Borrower’s Individual Property
and its use and occupancy are in compliance in all material respects with all
Laws, including, without limitation, all (1) health and fire safety codes;
(2) laws regulating the handling and disposal of medical or biological waste;
(3) the applicable provisions of the Senior Living Facility laws, rules,
regulations and published interpretations thereof to which Borrower or its
Individual Property is subject; and (4) all criteria established to classify
such Individual Property as housing for older persons under the Fair Housing
Amendments Act of 1988, and neither Borrower nor Property Manager has received
any written notice of any violation or potential violation of the Laws which has
not been remedied or satisfied or for which Borrower or Property Manager is not
actively pursuing a remedy and which has not been disclosed to Lender, and the
zoning classification of its Individual Property permits the use of such
Individual Property as intended.

(c) Borrower’s Individual Property is served by all utilities (including water
and sewer) required for its use.

(d) All public roads and streets necessary to serve Borrower’s Individual
Property for its use have been completed, are serviceable, are legally open, and
have been dedicated to and accepted by the appropriate governmental entities.

(e) Borrower’s Individual Property is free from damage caused by fire or other
casualty.

(f) All costs and expenses for labor, materials, supplies, and equipment used in
the construction of the Improvements for Borrower’s Individual Property have
been paid in full except for the applicable Permitted Encumbrances and repairs
done on the Improvements performed in the ordinary course of the operation of
the Individual Property which are paid in the ordinary course of business.

(g) Owner or Operator, as applicable, owns all furnishings, fixtures, and
equipment (other than the property of Property Manager and Tenants [as defined
in the Instrument]) used in connection with the operation of Borrower’s
Individual Property, free of all security interests, liens, or encumbrances
except the applicable Permitted Encumbrances, purchase money security interests
granted in connection with the acquisition of items of equipment used in the
normal course of the operation of the Individual Property which do not exceed,
in the aggregate, $100,000.00, and security interests, liens, or encumbrances
created by the Documents.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

13



--------------------------------------------------------------------------------

(h) Borrower’s Individual Property is assessed for real estate tax purposes as
one or more wholly independent tax lot(s), separate from any adjoining land or
improvements and no other land or improvements are assessed and taxed together
with such Individual Property.

(i) Borrower’s Individual Property and its Improvements are either (i) in
compliance with the provisions of the Fair Housing Amendments Act of 1988, as
amended, which relate to accessibility design and construction requirements, and
all rules, regulations, and guidelines issued thereunder, all as are in effect
as of the date hereof (collectively, the “FHA Act”), or (ii) exempt from the FHA
Act.

(j) Borrower’s Individual Property is in compliance with the provisions of the
Americans with Disabilities Act of 1990, and any amendments in effect as of the
date hereof, which relate to accessibility design and construction requirements,
and all rules, regulations, and guidelines issued thereunder, all as are in
force as of the date hereof.

Section 2.05 Tax Status of Borrower. Borrowers’ United States employee tax
identification numbers and office addresses are set forth on Exhibit E attached
hereto. Each Owner further represents and warrants to Lender that (i) it is a
“disregarded entity” as defined in Section 1.1445-2(b)(2)(iii) of the Income Tax
Regulations (a “disregarded entity”) issued under the Internal Revenue Code of
1986, as amended, and the regulations thereunder (the “Revenue Code”),
(ii) Sun IV LLC (“Sun IV”), the sole member of each Owner that is a limited
liability company and the sole shareholder of CHT SL IV TRS Corp., is a
“disregarded entity”, (iii) Santa Monica GP, LLC, the general partner of AL
Santa Monica, is a “disregarded entity”, (iv) Santa Monica AL, LLC, the limited
partner of AL Santa Monica and the sole member of Santa Monica GP, LLC, is a
“disregarded entity”, and (v) CHT SL IV TRS Corp., the sole member of Santa
Monica AL, LLC and Connecticut Avenue Owner, is not a “disregarded entity” and
is not a “foreign person,” “foreign partnership,” “foreign trust,” or “foreign
estate” within the meaning of Sections 1445 and 7701 of the Revenue Code. CHTSun
(as hereinafter defined), the actual or deemed owner of the Owners and Sun IV,
is classified for federal income tax purposes as a partnership. CHTSun
represents and warrants to Lender that it is not a “disregarded entity” and is
not a “foreign person,” “foreign partnership,” “foreign trust,” or “foreign
estate” within the meaning of Sections 1445 and 7701 of the Revenue Code. These
statements are made by Borrower in compliance with Sections 1445 and 7701 of the
Revenue Code to exempt any transferee of the Property from withholding the tax
required upon a foreign transferor’s disposition of a U.S. real property
interest.

Section 2.06 Bankruptcy and Equivalent Value.

(a) No bankruptcy, reorganization, insolvency, liquidation, or other proceeding
for the relief of debtors has been instituted by or against Borrower, any
general partner of Borrower (if Borrower is a partnership), or any manager or
managing member of Borrower (if Borrower is a limited liability company).

(b) The Obligations incurred by Borrower under the Documents and the mortgaging
of its Individual Property pursuant to the Instrument and the Cross Collateral
Mortgage are not made or incurred with the intent to hinder, delay, or defraud
any present or future creditor of Borrower;

(c) Borrower has not received less than reasonably equivalent value in exchange
for incurring the Obligations and/or the mortgaging of its Individual Property
in connection with the Loan;

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

14



--------------------------------------------------------------------------------

(d) Borrower is solvent as of the date hereof, and Borrower will not become
insolvent as a result of incurring the Obligations and/or the mortgaging of its
Individual Property pursuant to the Documents;

(e) Borrower is not engaged, and Borrower is not about to engage, in business or
a transaction for which any property remaining with Borrower is an unreasonably
small capital;

(f) Borrower has not incurred and does not intend to incur, and Borrower does
not believe that it will incur, debts that would be beyond Borrower’s ability to
pay as such debts mature; and

(g) Borrower is not mortgaging its Individual Property and/or incurring the
Obligations to or for the benefit of an insider (as defined in 11 U.S.C. §
101(31)), under an employment contract and not in the ordinary course of
business.

Section 2.07 Disclosure. Borrower has not failed to disclose to Lender any
material fact that could cause any representation or warranty made herein to be
materially misleading. Borrower has disclosed to Lender all material facts
(which facts, if not true and correct, would have a material adverse effect on
Borrower’s Individual Loan, the Individual Loan Documents, the value of
Borrower’s Individual Property, the utility of Borrower’s Individual Property,
the operations at Borrower’s Individual Property, the financial condition of
Borrower or any guarantor of the Individual Loan or the ability of Borrower to
perform its obligations under the Individual Loan Documents). There has been no
adverse change in any condition, fact, circumstance, or event between the date
on which such information was delivered to Lender and the date hereof that would
make any such information materially inaccurate, incomplete or otherwise
misleading.

Section 2.08 Illegal Activity. No portion of Borrower’s Individual Property has
been purchased, improved, fixtured, equipped or furnished with proceeds of any
illegal activity and, to the best of Borrower’s knowledge, there are no illegal
activities at or on its Individual Property.

Section 2.09 OFAC Lists. That (a) neither Borrower, nor, to the best of
Borrower’s knowledge (after reasonable inquiry consisting of checking the
published OFAC Lists with respect to such parties), any persons or entities
holding any legal or beneficial interest whatsoever in Borrower (whether
directly or indirectly), are named on any list of persons, entities, and
governments issued by the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”) pursuant to Executive Order 13224 - Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism (“Executive Order 13224”), as in effect on the date
hereof, or any similar list issued by OFAC or any other department or agency of
the United States of America (collectively, the “OFAC Lists”); provided,
however, that (i) with respect to individual beneficiaries of any governmental
plans or employee benefit plans holding interests in Borrower (collectively, the
“Individual Beneficiaries”), the foregoing representations and warranties are
limited to Borrower’s present actual knowledge, and (ii) with respect to
individual shareholders of any publicly traded company holding an interest in
Borrower (collectively, the “Individual Shareholders”), the foregoing
representations and warranties are limited to Borrower’s present actual
knowledge; (b) neither Borrower, nor, to the best of Borrower’s knowledge (after
reasonable inquiry consisting of checking the published OFAC Lists with respect
to such parties), any persons or entities holding any legal or beneficial
interest whatsoever in Borrower (whether directly or indirectly), are included
in, owned by, controlled by, acting for or on behalf of, providing assistance,
support, sponsorship, or services of any kind to, or otherwise associated with
any of the persons or entities referred to or described in the OFAC Lists;
provided, however, that (i) with respect to any Individual Beneficiaries holding
interests in Borrower, the foregoing representations and warranties are limited
to Borrower’s present actual knowledge, and (ii) with respect to any Individual

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

15



--------------------------------------------------------------------------------

Shareholders holding interests in Borrower, the foregoing representations and
warranties are limited to Borrower’s present actual knowledge; (c) neither any
guarantor, nor, to the best of Borrower’s knowledge (after reasonable inquiry
consisting of checking the published OFAC Lists with respect to such parties),
any persons or entities holding any legal or beneficial interest whatsoever in
any guarantor (whether directly or indirectly), are named on any OFAC Lists;
provided, however, that (i) with respect to any Individual Beneficiaries holding
interests in any guarantor, the foregoing representations and warranties are
limited to Borrower’s present actual knowledge, and (ii) with respect to any
Individual Shareholders holding interests in any guarantor, the foregoing
representations and warranties are limited to Borrower’s present actual
knowledge; (d) neither any guarantor, nor, to the best of Borrower’s knowledge
(after reasonable inquiry consisting of checking the published OFAC Lists with
respect to such parties), any persons or entities holding any legal or
beneficial interest whatsoever in any guarantor (whether directly or
indirectly), are included in, owned by, controlled by, acting for or on behalf
of, providing assistance, support, sponsorship, or services of any kind to, or
otherwise associated with any of the persons or entities referred to or
described in the OFAC Lists; provided, however, that (i) with respect to any
Individual Beneficiaries holding interests in any guarantor, the foregoing
representations and warranties are limited to Borrower’s present actual
knowledge, and (ii) with respect to any Individual Shareholders holding
interests in any guarantor, the foregoing representations and warranties are
limited to Borrower’s present actual knowledge; and (e) neither Borrower nor any
guarantor has knowingly conducted business with or engaged in any transaction
with any person or entity named on any of the OFAC Lists or any person or entity
included in, owned by, controlled by, acting for or on behalf of, providing
assistance, support, sponsorship, or services of any kind to, or otherwise
associated with any of the persons or entities referred to or described in the
OFAC Lists.

Section 2.10 Property as Single Asset. That (a) Owner’s only asset is its fee
interest in its Individual Property and any cash, investment accounts (provided
that the liability associated with any such investment account shall be limited
to the assets contained in such account) and personal property relating to its
Individual Property, (b) Operator’s only material asset is its leasehold
interest in such Individual Property, and (c) such Individual Property generates
substantially all of the gross income of Borrower and there is no substantial
business being conducted by Borrower, directly or indirectly, other than the
business of owning, operating, leasing and maintaining its Individual Property
and the activities incidental thereto.

Section 2.11 Representations and Warranties Relating to Leases, Rents and Other
Matters. That (a) Owner or Operator, as applicable, is the absolute owner of the
landlord’s interest in the Leases; (b) Owner or Operator, as applicable, has the
right, power and authority to assign, transfer, and set over all of its right,
title and interest in, to and under the Leases and Rents and no other person
(other than Property Manager and the respective Tenants) has any right, title or
interest therein; (c) the Leases are valid and in full force and effect and have
not been modified, amended or terminated, nor have any of the terms and
conditions of the Leases been waived, except as expressly stated in the Lease,
except to the extent that (i) the failure of any Lease to be in full force and
effect, or (ii) any Lease which has been modified, amended or terminated, or
(iii) any of the terms and conditions of the Leases which have been waived,
would not have a material adverse effect on the aggregate Gross Revenue (as
hereinafter defined) of the applicable Individual Property; (d) there are no
outstanding assignments or pledges of the Leases or Rents except for those made
by Borrower and Property Manager in connection with the Loan; (e) there are no
outstanding leasing commissions due under the Operating Lease (as such term is
defined in the Instrument) nor are there any outstanding leasing commissions due
under the other Leases for the initial term or for any extensions, renewals or
expansions which will not be paid in the ordinary cause of business; (f) except
as disclosed to Lender in writing, to the best of Borrower’s knowledge, there
are no existing defaults or any state of facts which, with the giving of notice
and/or passage of time, would

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

16



--------------------------------------------------------------------------------

constitute a default under the Leases by any party thereto; provided, however,
that (i) with respect to the Resident Agreements, the foregoing does not apply
to defaults by residents under a Resident Agreement which default would not
reasonably be expected to have a material adverse effect on the ownership, use
or operation of the applicable Individual Property, and (ii) the foregoing does
not apply to commercial Leases of 1500 square feet or less (“Minor Commercial
Leases”); (g) exclusive of Minor Commercial Leases, to the best of Borrower’s
knowledge, no Tenant has any defense, set-off or counterclaim against Borrower;
(h) exclusive of Minor Commercial Leases, each Tenant is in possession of its
leased premises and paying Rent and other charges as provided in its Lease
except to the extent that the failure of any Tenant to be in possession of its
leased premises and paying Rent and other charges as provided in its Lease would
not have a material adverse effect on the aggregate Gross Revenue of the
applicable Individual Property; (i) exclusive of Minor Commercial Leases, no
Rents have been or will later be anticipated, discounted, released, waived,
compromised or otherwise discharged, except as may be expressly permitted by the
applicable Lease; (j) except as specified in the Leases and shown on the rent
roll delivered to Lender in connection with the funding of Borrower’s Individual
Loan (the “Rent Roll”) and which is attached as Exhibit C to the closing
certification executed and delivered by Borrower to Lender in connection with
the funding of such Individual Loan, there are no (i) options or other rights to
acquire any interest in Borrower’s Individual Property in favor of any Tenant,
or (ii) options or other rights (whether in the form of expansion rights,
purchase rights, rights of first refusal to lease or purchase, or otherwise)
relating to property which is not part of Borrower’s Individual Property and/or
would require Borrower and/or Lender to possess or control any property (other
than the Individual Property) to honor such rights; (k) the Rent Roll discloses
all currently existing Leases and is true, complete and accurate in all material
respects, except to the extent that any deficiencies would not have a material
adverse effect on the aggregate Gross Revenue of the applicable Individual
Property; and (l) all warranties and representations made in this Section 2.11
are true in all material respects and do not omit to state any facts necessary
to prevent the same from being misleading as of the date hereof. For purposes of
this Section 2.11, the term “Gross Revenue” means the greater of (A) total
average revenue less rental concessions (including but not limited to,
congregate care and assisted living rent and other revenue) for the prior three
(3) month period multiplied by four (4), and (B) total average monthly revenue
less rental concessions (including but not limited to, congregate care and
assisted living rent and other revenue) for the most recent calendar month for
which operating statements are available (which must be either the prior
calendar month or the immediately preceding calendar month) multiplied by twelve
(12).

ARTICLE III - COVENANTS AND AGREEMENTS

Each Borrower covenants and agrees with Lender as follows (it being understood
that, unless the context expressly provides otherwise in this Article III, all
covenants in this Article III are made by each Borrower with respect to itself,
its Obligations and its Individual Property):

Section 3.01 Payment and Performance of Obligations. Borrower shall timely pay
and cause to be performed the Obligations.

Section 3.02 Continuation of Existence. Borrower shall not (a) dissolve,
terminate, or otherwise dispose of, directly, indirectly or by operation of law,
all or substantially all of its assets; (b) reorganize or change its legal
structure without Lender’s prior written consent, except as otherwise expressly
permitted under Article V below; (c) change its name, address, or the name under
which Borrower conducts its business without promptly notifying Lender; or
(d) do anything to cause the representations in Section 2.02 to become untrue.
Borrower shall (i) maintain its existence as a limited liability company or as a
limited partnership, as the case may be, duly organized, validly existing, and
in good standing and qualified to transact business under the laws of its
Organization State and the Property State and (ii) shall maintain all necessary
approvals, governmental and otherwise, and full power and authority to own its
properties (including its Individual Property) and carry on its business.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

17



--------------------------------------------------------------------------------

Section 3.03 Taxes and Other Charges.

(a) Payment of Assessments. Borrower shall pay (or cause to be paid) prior to
becoming delinquent all taxes, liens, assessments, utility charges (public or
private and including sewer fees), ground rents, maintenance charges, dues,
fines, impositions, and public and other charges of any character (including
penalties and interest) assessed against, or which could become a lien against,
its Individual Property (the “Assessments”) and in all events prior to the date
any fine, penalty, interest or charge for nonpayment may be imposed. Unless
Borrower is making deposits per Section 3.10 herein, Borrower shall provide
Lender (or cause Lender to be provided) with receipts or canceled checks
evidencing such payments (except for income taxes, franchise taxes, ground
rents, maintenance charges, and utility charges) within thirty (30) days after
the date such payments, if not made, would be considered delinquent.

(b) Right to Contest. So long as no Event of Default (defined below) has
occurred (or if Lender has accepted cure of such Event of Default by specific
written statement from Lender to Borrower acknowledging Lender’s acceptance of
such cure, and Borrower specifically understands and agrees that Lender shall
have no obligation whatsoever to accept the cure of any Event of Default),
Borrower may, prior to delinquency and at its sole expense, contest any
Assessment, but this shall not change or extend Borrower’s obligation to pay the
Assessment as required above unless (i) Borrower gives Lender prior written
notice of its intent to contest an Assessment; (ii) Borrower demonstrates to
Lender’s reasonable satisfaction that (A) its Individual Property will not be
sold to satisfy the Assessment prior to the final determination of the legal
proceedings, (B) Borrower has taken such actions as are required or permitted to
accomplish a stay of any such sale, and (C) Borrower has either (1) furnished a
bond or surety (reasonably satisfactory to Lender in form and amount) sufficient
to prevent a sale of its Individual Property or (2) at Lender’s option,
deposited one hundred twenty-five percent (125%) of the full amount necessary to
pay any unpaid portion of the Assessments with Lender; and (iii) such proceeding
shall be permitted under any other instrument to which Borrower or its
Individual Property is subject (whether superior or inferior to the Instrument);
provided, however, that the foregoing shall not restrict the contesting of any
income taxes, franchise taxes, ground rents, maintenance charges, and utility
charges.

(c) Documentary Stamps and Other Charges. Borrower shall pay all taxes,
assessments, charges, expenses, costs and fees (including registration and
recording fees and revenue, transfer, mortgage, recordation, stamp, intangible,
and any similar taxes) (collectively, the “Transaction Taxes”) required in
connection with the making and/or recording of the Documents. If Borrower fails
to pay the Transaction Taxes after demand, then Lender may (but is not obligated
to) pay these, and Borrower shall reimburse Lender on demand for any amount so
paid with interest at the applicable interest rate specified in Article I, which
shall be the Default Rate unless prohibited by Laws.

(d) Changes in Laws Regarding Taxation. If any law (i) deducts from the value of
real property for the purpose of taxation any lien or encumbrance thereon,
(ii) taxes mortgages, deeds of trust, deeds to secure debt or debts secured by
mortgages, deeds of trust or deeds to secure debt for federal, state or local
purposes or changes the manner of the collection of any such existing taxes,
and/or (iii) imposes a tax, either directly or indirectly, on any of the
Documents or the Obligations, then Borrower shall, if permitted by law, pay such
tax within the statutory period or within twenty (20) days after demand by
Lender, whichever is less; provided, however, that if, in the opinion of legal
counsel to Lender (the cost of which opinion shall be paid for by Borrower),
Borrower is not permitted by law to pay such taxes or to reimburse Lender for
Lender’s payment of such taxes, then Lender shall have the option, in its

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

18



--------------------------------------------------------------------------------

sole discretion (exercised in good faith) to either (A) require that the Loan be
re-documented or amended and restated, if possible, in such a manner that no
such deduction or tax will so accrue and Lender shall have no liability in
connection therewith, upon such terms and conditions as Lender may require, or
(B) declare the Obligations immediately due and payable (without any Prepayment
Premium) upon one hundred eighty (180) days’ notice to Borrower.

Section 3.04 Defense of Title, Litigation, and Rights under Documents. Owner
shall forever warrant, defend and preserve Owner’s title to its Individual
Property, the validity, enforceability and priority of the Instrument and the
other Documents and the lien or security interest created thereby, and any
rights of Lender under the Documents against the claims of all persons, and
shall promptly notify Lender of any such claims. Lender (whether or not named as
a party to such proceedings) is authorized and empowered (but shall not be
obligated) after reasonable notice to Borrower of its intention to do so (except
that no such prior notice shall be required if Lender determines in its sole
discretion [exercised in good faith] that immediate action is necessary for the
protection of Lender’s interest in the Individual Property or under the
Documents) to take such additional steps as it may deem reasonably necessary or
proper for the defense of any such proceeding or the protection of the lien,
security interest, validity, enforceability, or priority of the Documents, title
to the Individual Property, or any rights of Lender under the Documents,
including, following an Event of Default, the employment of counsel, the
prosecution and/or defense of litigation, the compromise, release, or discharge
of such adverse claims, the purchase of any tax title, the removal of any such
liens and security interests, and any other actions Lender deems necessary to
protect its interests. Borrower authorizes Lender to take any actions required
to be taken by Borrower, or permitted to be taken by Lender, in the Documents in
the name and on behalf of Borrower. Borrower shall reimburse Lender on demand
for all actual and documented out-of-pocket expenses (including reasonable
attorneys’ fees) incurred by Lender in connection with the foregoing and
Lender’s exercise of its rights under the Documents. All such expenses of
Lender, until reimbursed by Borrower, (a) shall be part of the Obligations,
(b) if not paid within five (5) days following demand, bear interest from the
date of demand at the Default Rate unless prohibited by Laws, and (c) shall be
secured by the Documents.

Section 3.05 Compliance with Laws and Operation and Maintenance of Property.

(a) Repair and Maintenance. Borrower will operate and maintain (or cause to be
operated and maintained) its Individual Property in good order, repair, and
operating condition, normal wear and tear excepted. Borrower will promptly make
(or cause to be made) all necessary repairs, replacements, additions, and
improvements necessary to ensure that the value and operational utility of its
Individual Property shall not be diminished or impaired in any material respect.
Borrower will not cause or allow any portion of its Individual Property to be
misused, wasted, or to deteriorate in any material respect and Borrower will not
abandon its Individual Property. No new building, structure, or other
improvement shall be constructed on the Land nor shall any material part of the
Improvements be removed, demolished, or structurally or materially altered
without Lender’s prior written consent (which request for consent will be
considered in good faith), except for improvements or alterations made pursuant
to approved Leases or otherwise specifically contemplated by the Documents
(provided, however, that for this purpose a non-structural alteration which
(i) does not have a material adverse effect on the value of its Individual
Property or the Improvements, (ii) does not diminish the operational utility of
its Individual Property or the Improvements in any material respect, (iii) is
not in violation of any Lease or any applicable Law, and (iv) results in a total
cost of removal, demolition and construction that is not in excess of the lesser
of (A) three percent (3%) of the outstanding balance of the applicable Note, and
(B) $500,000.00, shall not be deemed to be material). Without limiting Lender’s
rights and remedies under Article VI of this Agreement, Article III of the
Instrument or otherwise, if Borrower fails to maintain or repair its Individual
Property in compliance with the requirements of this Section 3.05(a), then
Lender may impose additional reasonable requirements upon Borrower for the
purpose of protecting Lender’s

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

19



--------------------------------------------------------------------------------

collateral security, insulating Lender from liability, or securing Lender’s
rights hereunder, including reasonable monetary reserves or financial
equivalents, until such time as Lender receives proof reasonably satisfactory to
Lender of such compliance.

(b) Replacement of Property. Borrower will keep its Individual Property fully
equipped and will replace all worn out or obsolete Personal Property (as defined
in the Instrument) in a commercially reasonable manner with comparable fixtures
or Personal Property. Borrower will not, without Lender’s prior written consent
(which request for consent will be considered in good faith), remove any
Personal Property covered by this Agreement or the Instrument unless the same is
replaced by Borrower in a commercially reasonable manner with a comparable
article (i) owned by Owner or Operator free and clear of any lien or security
interest (other than the applicable Permitted Encumbrances, purchase money
security interests granted in connection with the acquisition of items of
equipment used in the normal course of the operation of its Individual Property
which do not exceed, in the aggregate, $100,000.00, and those created by the
Documents) or (ii) leased by Owner or Operator (A) with Lender’s prior written
consent, (B) pursuant to a Permitted Capital Lease, or (C) if the replaced
Personal Property was leased at the time of execution of this Agreement. Without
limiting Lender’s rights and remedies under Article VI of this Agreement,
Article III of the Instrument or otherwise, if Borrower fails to maintain its
Individual Property in compliance with the requirements of this Section 3.05(b),
then Lender may impose additional reasonable requirements upon Borrower for the
purpose of protecting Lender’s collateral security, insulating Lender from
liability, or securing Lender’s rights hereunder, including reasonable monetary
reserves or financial equivalents, until such time as Lender receives proof
reasonably satisfactory to Lender of such compliance.

(c) Compliance with Laws. Borrower shall comply with, and shall require Property
Manager (in the Management Agreement [as defined in the Instrument] and any
other contract with Property Manager) to comply with, and shall cause its
Individual Property to be maintained, used, and operated in compliance in all
material respects (unless the failure to comply in all respects has a material
adverse effect on the use, operation or value of the Individual Property, in
which case compliance in all respects shall be required) with all (i) present
and future laws, Environmental Laws (defined below), ordinances, regulations,
rules, orders and requirements (including zoning and building codes) of any
governmental or quasi-governmental authority or agency applicable to Borrower,
Property Manager or its Individual Property (collectively, the “Laws”);
(ii) orders, rules, and regulations of any regulatory, licensing, accrediting,
insurance underwriting or rating organization, or other body exercising similar
functions; (iii) duties or obligations of any kind imposed under any Permitted
Encumbrance or by law, covenant, condition, agreement, or easement, public or
private; and (iv) policies of insurance at any time in force with respect to
such Individual Property. Without limiting the foregoing, Borrower shall (and
shall require Property Manager, in the Management Agreement and any other
contract with Property Manager, to) maintain and operate its Individual Property
as a Senior Living Facility at all times in accordance with the standards
required by any applicable license or permit and as required by any regulatory
authority, maintain in good standing all operating licenses and permits relating
thereto, and cause to renew and extend all such required operating licenses or
permits, and not fail to take any action necessary to keep all such licenses and
permits in good standing and full force and effect. Borrower will immediately
provide Lender with any notice or order received by Borrower which may adversely
impact its Individual Property, its operations or its compliance with licensing
and regulatory requirements. If proceedings are initiated or Borrower receives
notice that Borrower or its Individual Property is not in compliance with any of
the foregoing, then Borrower will promptly send Lender notice and a copy of the
proceeding or violation notice. Borrower shall maintain (or cause to be
maintained) all necessary (A) certificates, licenses, and other approvals,
governmental and otherwise, for the operation of its Individual Property and the
conduct of its business and (B) zoning, building code, land use, environmental
and other similar

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

20



--------------------------------------------------------------------------------

permits or approvals, in full force and effect. Without limiting Lender’s rights
and remedies under Article VI of this Agreement, Article III of the Instrument
or otherwise, if Borrower, Property Manager or Borrower’s Individual Property is
not in compliance with all Laws, then Lender may impose additional reasonable
requirements upon Borrower for the purpose of protecting Lender’s collateral
security, insulating Lender from liability, or securing Lender’s rights
hereunder, including reasonable monetary reserves or financial equivalents,
until such time as Lender receives proof reasonably satisfactory to Lender of
such compliance.

(d) Zoning and Title Matters. Borrower shall not (and shall forbid Property
Manager in the Management Agreement and any other contract with Property Manager
from doing the same), without Lender’s prior written consent, (i) initiate or
support any zoning reclassification of its Individual Property or variance under
existing zoning ordinances; (ii) modify or supplement any of the Permitted
Encumbrances; (iii) impose any restrictive covenants or encumbrances upon its
Individual Property; (iv) execute or file any subdivision plat affecting its
Individual Property; (v) consent to the annexation of its Individual Property to
any municipality; (vi) permit its Individual Property to be used by the public
or any person in a way that might make a claim of adverse possession or any
implied dedication or easement possible; (vii) cause or permit its Individual
Property to become a non-conforming use under zoning ordinances or any present
or future non-conforming use of its Individual Property to be discontinued; or
(viii) fail to comply, in all material respects, with the terms of the Permitted
Encumbrances.

(e) Utility Service. Borrower shall take no action which causes or results in
its Individual Property not to be served by all utilities (including water and
sewer) required for its use.

(f) Roads and Streets. Borrower shall take no action which causes or results in
any public roads and streets necessary to serve Borrower’s Individual Property
for its use not to be completed, serviceable, legally open, and dedicated to and
accepted by the appropriate governmental entities.

(g) Ownership of FF&E. Borrower shall own and shall have paid in full for all
furnishings, fixtures, and equipment (other than Tenants’ property) or property
leased by Borrower pursuant to equipment leases in compliance with the terms of
the Documents used in connection with the operation of its Individual Property
(“FF&E”), free of all security interests, liens, or encumbrances except the
applicable Permitted Encumbrances and those created by the Documents.

(h) Separate Tax Lot. Borrower shall take no action which causes or results in
(i) Borrower’s Individual Property not to be assessed for real estate tax
purposes as one or more wholly independent tax lot(s), separate from any
adjoining land or improvements, or (ii) any other land or improvements to be
assessed and taxed together with Borrower’s Individual Property.

Section 3.06 Insurance.

(a) Property and Time Element Insurance. Borrower shall keep its Individual
Property (or cause its Individual Property to be kept) insured for the benefit
of Borrower and Lender (with Lender named as mortgagee) by (i) a special form
property insurance policy with an agreed amount endorsement for Full Replacement
Cost (defined below) without any coinsurance provisions, or the broadest form of
coverage available, in an amount sufficient to prevent Lender from ever becoming
a coinsurer under the policy or Laws; (ii) a policy or endorsement insuring
against acts of terrorism (to the extent such coverage is commercially available
at commercially reasonable rates); (iii) [INTENTIONALLY OMITTED]; (iv) a policy
or endorsement providing business income insurance (including business
interruption insurance and extra expense insurance and/or rent insurance) on an
actual loss sustained basis in an amount equal to at least one (1) year’s total
income from its Individual Property including all Rents plus all other pro

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

21



--------------------------------------------------------------------------------

forma annual income such as percentage rent and tenant reimbursements of fixed
and operating expenses (excluding, however, the Rent [as such term is defined in
the applicable Operating Lease] which is payable by Operator to the applicable
Owner under the applicable Operating Lease to the extent such Rent is calculated
based on the income from the Individual Property); (v) a policy or endorsement
insuring against damage by flood if such Individual Property is located in a
Special Flood Hazard Area identified by the Federal Emergency Management Agency
or any successor or related government agency as a 100 year flood plain
currently classified as Flood Insurance Rate Map Zones “A”, “AO”, “AH”,
“A1-A30”, “AE”, “A99”, “V”, “V1-V30”, and “VE” in an amount equal to the
original Allocated Loan Amount with respect to such Individual Property; (vi) a
policy or endorsement covering against damage or loss from (A) sprinkler system
leakage and (B) boilers, boiler tanks, HVAC systems, heating and
air-conditioning equipment, pressure vessels, auxiliary piping, and similar
apparatus, in the amount reasonably required by Lender; (vii) during the period
of any construction, repair, restoration, or replacement of such Individual
Property, a standard builder’s risk policy with extended coverage in an amount
at least equal to the Full Replacement Cost of such Individual Property, and
worker’s compensation, in statutory amounts; and (viii) a policy or endorsement
covering against damage or loss by earthquake in the amounts reasonably required
by Lender (to the extent such coverage is commercially available at commercially
reasonable rates). “Full Replacement Cost” shall mean the one hundred percent
(100%) replacement cost of such Individual Property, without allowance for
depreciation and exclusive of the cost of excavations, foundations, footings,
and value of land, and shall be subject to verification by Lender. Full
Replacement Cost (i) will be determined, at Borrower’s expense, periodically
upon policy renewal by (x) an appraiser, engineer, architect, or contractor
selected by Borrower or (y) Borrower itself and (ii) approved by the applicable
insurance company or companies providing coverage under this Section 3.06(a).

(b) Liability and Other Insurance. Borrower shall maintain (or cause to be
maintained) commercial general liability insurance with per occurrence limits of
$1,000,000, a products/completed operations limit of $1,000,000, and a general
aggregate limit of $1,000,000, with an excess/umbrella liability policy of not
less than $25,000,000 per occurrence and annual aggregate covering Borrower and
Property Manager, with Lender named as an additional insured, against claims for
bodily injury or death or property damage occurring in, upon, or about its
Individual Property. Borrower shall also maintain (or cause to be maintained)
professional liability insurance with per occurrence limits of $1,000,000 on a
claims-made policy form covering Borrower and Property Manager, with an
excess/umbrella liability policy of not less than $25,000,000 per occurrence and
annual aggregate. In addition to any other requirements, such commercial general
liability and excess/umbrella liability insurance shall provide insurance
against acts of terrorism (to the extent such coverage is commercially available
at commercially reasonable rates), or coverage against acts of terrorism may be
provided by separate policy or endorsement (to the extent such coverage is
commercially available at commercially reasonable rates). The insurance policies
shall also include operations and blanket contractual liability coverage which
insures contractual liability under the indemnifications set forth in
Section 8.03 below (but such coverage or the amount thereof shall in no way
limit such indemnifications). Upon request, Borrower shall also carry additional
insurance or additional amounts of insurance covering Borrower or its Individual
Property as Lender shall reasonably require.

(c) Form of Policy. All insurance required under this Section 3.06 shall be
fully paid for (or if financed, then Borrower shall provide Lender with evidence
reasonably acceptable to Lender, on a quarterly basis, that installment payments
have been made). All insurance required under this Section 3.06 will carry a
deductible not to exceed Twenty-Five Thousand and No/100 Dollars ($25,000.00),
except for (i) the following policies under Section 3.06(a) above, which may
carry high-risk deductibles of up to Two Hundred Fifty Thousand and No/100
Dollars or such higher deductible amount as may be

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

22



--------------------------------------------------------------------------------

reasonably necessary if a replacement or renewal policy with a Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00) deductible is not available in the
marketplace at commercially reasonable rates (provided, however, that such
higher deductible amount may in no event exceed Five Hundred Thousand and No/100
Dollars ($500,000.00) unless Borrower has received specific prior written
approval of such increase from Lender, which approval shall not be unreasonably
withheld): (A) Earth Movement, (B) Named Windstorm (Tier 1 Counties) and
(C) Flood (provided, however, that the deductible for Flood with respect to any
Individual Property that is located in a Special Flood Hazard Area identified by
the Federal Emergency Management Agency or any successor or related government
agency as a 100-year flood plain currently classified as Flood Insurance Rate
Map Zones “A”, “AO”, “AH”, “A1-A30”, “AE”, “A99”, “V”, “V1-V30”, or “VE” may be
up to Five Hundred Thousand and No/100 Dollars ($500,000.00), when taking into
account flood insurance obtained through the National Flood Insurance Program or
a program that provides equivalent or superior coverage); and (ii) the
professional liability insurance required under Section 3.06(b) above, which may
have a self-insured retention not to exceed One Hundred Thousand and No/100
Dollars ($100,000.00). The insurance policies required under this Section 3.06
shall contain such provisions, endorsements, and expiration dates as Lender
shall reasonably require. The policies shall be issued by insurance companies
authorized to do business in the applicable Property State, approved by Lender
(which approval shall not be unreasonably withheld, conditioned or delayed), and
must have and maintain a current financial strength rating of “A-, X” (or
higher) from A.M. Best or equivalent (or, if a rating by A.M. Best is no longer
available, then a similar rating from a similar or successor service). In
addition, all policies required under Section 3.06(a) shall (i) include a
standard mortgagee clause, without contribution, in the name of Lender,
(ii) provide that they shall not be canceled, amended, or materially altered
(including reduction in the scope or limits of coverage) without at least thirty
(30) days’ prior written notice to Lender except in the event of cancellation
for non-payment of premium, in which case only ten (10) days’ prior written
notice will be given to Lender, and (iii) include a waiver of subrogation clause
substantially equivalent to the following: “The Company may require from the
Insured an assignment of all rights of recovery against any party for loss to
the extent that payment therefor is made by the Company, but the Company shall
not acquire any rights of recovery which the Insured has expressly waived prior
to loss, nor shall such waiver affect the Insured’s rights under this policy.”
In addition, all policies required under Section 3.06(b) shall (i) provide that
they shall not be canceled, amended, or materially altered (including reduction
in the scope or limits of coverage) without at least thirty (30) days prior
written notice to named insured (i.e., Sunrise Senior Living, Inc.) except in
the event of cancellation for non-payment of premium, in which case only ten
(10) days’ prior written notice will be given to named insured, and (ii) include
a waiver of subrogation clause substantially equivalent to the following: “The
Company may require from the Insured an assignment of all rights of recovery
against any party for loss to the extent that payment therefor is made by the
Company, but the Company shall not acquire any rights of recovery which the
Insured has expressly waived prior to loss, nor shall such waiver affect the
Insured’s rights under this policy”. Borrower agrees that if Sunrise Senior
Living, Inc. receives any notice of cancellation, amendment or alteration (a
“Liability Policy Notice”) of any policy under Section 3.06(b), then Borrower
will, within five (5) Business Days after its receipt of such Liability Policy
Notice, provide written notice to Lender that Sunrise Senior Living, Inc. has
received such Liability Policy Notice, accompanied by a copy of such Liability
Policy Notice.

(d) Certificates and Binders; Policies. Borrower shall deliver (i) with respect
to all insurance coverage required under Section 3.06(a) above, either (A) an
original MBA Evidence of Insurance - Commercial Property form certificate (the
“MBA Form”) if the MBA Form is available in the Property State, or (B) an
original certificate in form substantially similar to the ACORD 28 certificate
(or equivalent certificates acceptable to Lender; provided, however, if any
certificate contains language to the effect that the certificate is provided
“for information only”, it shall not qualify as adequate evidence, in which case
Borrower shall also provide an insurer-issued binder or insurance carrier binder
in a form

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

23



--------------------------------------------------------------------------------

reasonably satisfactory to Lender) evidencing that such policies are in full
force and effect, and (ii) with respect to all insurance coverage required under
Section 3.06(b) above, an original ACORD 25 certificate (or equivalent
certificates acceptable to Lender; provided, however, that if any certificate
contains language to the effect that the certificate is provided “for
information only”, it shall not qualify as adequate evidence, in which case
Borrower shall also provide an insurer-issued binder or insurance carrier binder
in a form reasonably satisfactory to Lender) evidencing that such policies are
in full force and effect. Upon Lender’s reasonable request if Lender determines
in good faith that it needs a copy of any insurance policies required under this
Section 3.06 or following an Event of Default, Borrower shall deliver to Lender
copies of the applicable policies required under this Section 3.06.

(e) Expiration of Policies. Without limiting Lender’s other rights with respect
to the foregoing obligations, if, within ten (10) days prior to the expiration
of the current applicable policy, Lender has not timely received the items
required under Section 3.06(d) above in form and substance reasonably acceptable
to Lender (as being in compliance with the terms of this Agreement), then Lender
may, but shall not be obligated to, (i) retain a commercial property insurance
consultant to assist Lender in obtaining adequate evidence that the required
insurance coverage is in effect, in which event Borrower shall (A) cooperate
with such consultant in confirming that adequate evidence that the required
insurance coverage is in effect, and (B) pay all of the costs and expenses of
such consultant, and/or (ii) purchase forced placed insurance coverage
sufficient to provide insurance satisfying the coverage requirements under the
terms of this Agreement at Borrower’s expense (which expense will be in addition
to and may be more than the cost of insurance that Borrower may be able to
obtain on its own) to cover Lender’s interest in the Property, which insurance
may, but need not, protect Borrower’s interest.

(f) General Provisions. Borrower shall not carry (and shall forbid Property
Manager from carrying) separate or additional insurance concurrent in form or
contributing in the event of loss with that required under this Section 3.06
unless endorsed in favor of Lender as per this Section 3.06 and approved by
Lender in all respects. In the event of foreclosure of the Instrument or other
transfer of title or assignment of Borrower’s Individual Property in
extinguishment, in whole or in part, of the Obligations, all right, title, and
interest of Borrower in and to all proceeds payable under all policies of
insurance then in force regarding such Individual Property shall immediately
vest in the purchaser or other transferee of such Individual Property. No
approval by Lender of any insurer shall be construed to be a representation,
certification, or warranty of its solvency. No approval by Lender as to the
amount, type, or form of any insurance shall be construed to be a
representation, certification, or warranty of its sufficiency. Borrower shall
comply (and shall cause Property Manager to comply) with all insurance
requirements and shall not cause or permit any condition to exist which would be
prohibited by any insurance requirement or would invalidate the insurance
coverage on its Individual Property. Borrower shall not be exempt from any of
the requirements set forth in this Section 3.06 to the extent that a Tenant has
agreed to provide the required insurance or a portion thereof pursuant to the
terms and provisions of its respective Lease. If any insurance being carried by
a Tenant (rather than Borrower) is being utilized to satisfy the requirements of
this Section 3.06 on Borrower’s Individual Property, then (i) such insurance
must fully comply with this Section 3.06, and (ii) Borrower shall obtain from
any such Tenant(s) and provide to Lender documentation sufficient to satisfy the
requirements of Section 3.06(d) above. Lender has no duty or obligation to
contact any Tenant(s) regarding proof of insurance for Borrower’s Individual
Property.

(g) Waiver of Subrogation. A waiver of subrogation shall be obtained by Borrower
from its insurers and, consequently, Borrower for itself, and on behalf of its
insurers, hereby waives and releases any and all right to claim or recover
against Lender, its officers, employees, agents and representatives, for any
loss of or damage to Borrower, other persons, Borrower’s Individual Property,
Borrower’s property or the property of other persons from any cause required to
be insured against by the provisions of this Agreement or otherwise insured
against by Borrower.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

24



--------------------------------------------------------------------------------

Section 3.07 Damage and Destruction of Property.

(a) Borrower’s Obligations. If any damage to, loss, or destruction of Borrower’s
Individual Property occurs (any “Damage”), then (i) Borrower shall notify Lender
within ten (10) days after the occurrence of such Damage and shall take (or
cause to be taken) all necessary steps to preserve any undamaged part of such
Individual Property and (ii) if the insurance proceeds are made available to
Borrower for Restoration (defined below) (but regardless of whether any proceeds
are sufficient for Restoration), Borrower shall promptly commence and diligently
pursue to completion (or shall require Property Manager to do the same) the
restoration, replacement, and rebuilding of its Individual Property as nearly as
possible to its value and condition immediately prior to the Damage or a Taking
(defined below) in accordance with plans and specifications approved by Lender,
which approval shall not be unreasonably withheld, conditioned or delayed (the
“Restoration”). Borrower shall comply (and shall require Property Manager to
comply) with other reasonable requirements established by Lender to preserve the
security under the Documents.

(b) Lender’s Rights. If any Damage occurs and some or all of it is covered by
insurance, then (i) Lender may, but is not obligated to, make proof of loss if
not made promptly by Borrower and/or Property Manager, and Lender is authorized
and empowered by Borrower to settle, adjust, or compromise any claims for the
Damage; (ii) each insurance company concerned is authorized and directed to make
payment directly to Lender for such Damage; and (iii) Lender may apply the
insurance proceeds in any order it determines (A) to reimburse Lender for all
Costs (defined below) related to collection of the proceeds and (B) subject to
Section 3.07(c) and at Lender’s option, to (1) payment (without any Prepayment
Premium or other premium) of all or part of the Obligations, whether or not then
due and payable, in the order determined by Lender (provided that if any
Obligations remain outstanding after this payment, then the unpaid Obligations
shall continue in full force and effect, and Borrower shall not be excused in
the payment thereof), (2) the cure of any default under the Documents, or
(3) the Restoration. Notwithstanding the foregoing, if no Event of Default has
occurred (and if there shall then be no event which with the passage of time
and/or giving of notice would constitute an Event of Default), or if an Event of
Default has occurred but Lender has accepted cure of such Event of Default by
specific written statement from Lender to Borrower acknowledging Lender’s
acceptance of such cure, and Borrower specifically understands and agrees that
Lender shall have no obligation whatsoever to accept the cure of any Event of
Default, then Borrower shall have the right to settle, adjust or compromise any
claim for Damage if the total amount of such claim is less than the lesser of
(1) $500,000.00 and (2) two percent (2%) of the Allocated Loan Amount with
respect to Borrower’s Individual Property, provided that Borrower promptly uses
the full amount of such insurance proceeds for Restoration of the Damage and
provides evidence thereof to Lender in a manner acceptable to Lender. If
Borrower receives any insurance proceeds for the Damage, then Borrower shall
promptly deliver the proceeds to Lender unless Borrower is entitled to retain
and use such insurance proceeds pursuant to the immediately preceding sentence
of this Section 3.07(b). Borrower expressly assumes all risk of loss from any
Damage, whether or not insurable or insured against.

(c) Application of Proceeds to Restoration. Lender shall make the Net Proceeds
(defined below) available to Borrower for Restoration if: (i) there shall then
be no Event of Default; (ii) Lender shall be satisfied that (A) Restoration can
and will be completed within the earliest of (x) one (1) year after the date on
which the Net Proceeds are first made available to Borrower for Restoration
(notwithstanding the fact that the first disbursement may be made on a later
date), (y) eighteen (18) months after the Damage occurs, or (z) the period for
which Rent Loss Proceeds (defined below) are payable; (iii) Lender shall be
satisfied that Restoration can and will be completed at least one (1) year prior
to the Maturity Date of the Note; (iv) Borrower or Property Manager shall have
entered into a general construction contract acceptable in all respects to
Lender for Restoration, which contract must

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

25



--------------------------------------------------------------------------------

include provision for retainage of not less than ten percent (10%) until fifty
percent (50%) of the Restoration has been completed, at which point retainage
may be reduced to not less than five percent (5%) until final completion of the
Restoration; and (v) in Lender’s reasonable judgment, after Restoration has been
completed, the net cash flow of Borrower’s Individual Property will be
sufficient to cover all costs and operating expenses of Borrower’s Individual
Property, including payments due and reserves required under the Documents.
Notwithstanding any provision of this Agreement to the contrary, Lender shall
not be obligated to make any portion of the Net Proceeds available for
Restoration (whether as a result of Damage or a Taking) unless, at the time of
the disbursement request, Lender has determined in its reasonable discretion
that (y) Restoration can be completed at a cost which does not exceed the
aggregate of the remaining Net Proceeds and any funds deposited with Lender by
or on behalf of Borrower (the “Additional Funds”) and (z) the aggregate of
(1) any loss of rental income insurance proceeds which the carrier has
acknowledged to be payable (the “Rent Loss Proceeds”), (2) any funds deposited
with Lender by Borrower and (3) any revenues reasonably expected to be generated
by Borrower’s Individual Property during the period of Restoration are
sufficient to cover all costs and operating expenses of Borrower’s Individual
Property during the entire period of Restoration, including payments due and
reserves required under the Documents.

(d) Disbursement of Proceeds. If Lender elects or is required to make insurance
proceeds or the Award (defined below), as the case may be, available for
Restoration, then Lender shall, through a disbursement procedure established by
Lender, periodically make available to Borrower in installments the net amount
of all insurance proceeds or the Award, as the case may be, received by Lender
after deduction of all reasonable costs and expenses incurred by Lender in
connection with the collection and disbursement of such proceeds (the “Net
Proceeds”) and, if any, the Additional Funds. The amounts periodically disbursed
to Borrower shall be based upon the amounts currently due under the construction
contract for Restoration and Lender’s receipt of (i) appropriate lien waivers,
copies of all invoices and proof of compliance with Laws, (ii) a certification
of the percentage of Restoration completed by an architect or engineer
reasonably acceptable to Lender, and (iii) title insurance protection against
materialmen’s and mechanics’ liens. At Lender’s election, a disbursing agent
selected by Lender shall disburse such funds, and Borrower shall pay such
agent’s reasonable fees and expenses. The Net Proceeds, Rent Loss Proceeds, and
any Additional Funds shall constitute additional security for the Individual
Loan, and Borrower shall execute, deliver, file and/or record, at its expense,
such instruments as Lender requires to grant to Lender a perfected,
first-priority security interest in these funds. If the Net Proceeds are made
available for Restoration and (x) Borrower refuses or fails to complete the
Restoration, (y) an Event of Default occurs, or (z) the Net Proceeds or
Additional Funds are not applied to Restoration, then any undisbursed portion
may, at Lender’s option, be applied to the Obligations in any order of priority,
and any such application to principal shall be deemed a voluntary prepayment
subject to the Prepayment Premium.

Section 3.08 Condemnation.

(a) Borrower’s Obligations. Borrower will promptly notify Lender of any
threatened or instituted proceedings for the condemnation or taking by eminent
domain of its Individual Property, including any change in any street (whether
as to grade, access, or otherwise) (a “Taking”). Borrower shall, at its expense,
(i) diligently prosecute these proceedings, (ii) deliver to Lender copies of all
papers served in connection therewith, and (iii) consult and cooperate with
Lender in the handling of these proceedings. No settlement of these proceedings
shall be made by Borrower without Lender’s prior written consent. Lender may
participate in these proceedings (but shall not be obligated to do so) and
Borrower will sign and deliver all instruments reasonably requested by Lender to
permit this participation.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

26



--------------------------------------------------------------------------------

(b) Lender’s Rights to Proceeds. All condemnation awards, judgments, decrees, or
proceeds of sale in lieu of condemnation (the “Award”) are assigned, and shall
be paid, to Lender. Borrower authorizes Lender to collect and receive them, to
give receipts for them, to accept them in the amount received without question
or appeal, and/or to appeal any judgment, decree, or award. Borrower will
sign and deliver all instruments reasonably requested by Lender to permit these
actions. Notwithstanding the foregoing, the Award shall be payable to Borrower
for Restoration provided (i) no Event of Default has occurred unless Lender has
accepted cure of such Event of Default by specific written statement from Lender
to Borrower acknowledging Lender’s acceptance of such cure, and Borrower
specifically understands and agrees that Lender shall have no obligation
whatsoever to accept the cure of any Event of Default (and there is then no
event which, with the passage of time and/or the giving of notice, would
constitute an Event of Default), (ii) the Taking does not impact any revenue
producing portions of the applicable Individual Property, and (iii) the amount
of the Award does not exceed $250,000.00.

(c) Application of Award. Lender may apply any Award in any order it determines
(i) to reimburse Lender for all Costs related to collection of the Award and
(ii) subject to Section 3.08(d) and at Lender’s option, to (A) payment (without
any Prepayment Premium or other premium) of all or part of the Obligations,
whether or not then due and payable, in the order determined by Lender (provided
that if any Obligations remain outstanding after this payment, then the unpaid
Obligations shall continue in full force and effect and Borrower shall not be
excused in the payment thereof), (B) the cure of any default under the
Documents, or (C) the Restoration.

(d) Application of Award to Restoration. Lender shall permit the application of
any Award to Restoration if: (i) no more than (A) twenty percent (20%) of the
gross area of the Improvements or (B) ten percent (10%) of the parking spaces is
affected by the Taking; (ii) the amount of the loss does not exceed twenty
percent (20%) of the original Allocated Loan Amount for Borrower’s Individual
Property; (iii) the Taking does not materially impair or diminish access to
Borrower’s Individual Property from any public right-of-way; (iv) there is no
Event of Default at the time of the Taking or the application of the Award;
(v) after Restoration, Borrower’s Individual Property and its use will be in
compliance with all Laws; (vi) in Lender’s reasonable judgment, Restoration is
practical and can be completed within the earlier of (A) twelve (12) months
after the date on which the Award is first made available for Restoration or
(B) eighteen (18) months after the Taking occurs; (vii) in Lender’s reasonable
judgment, Restoration can be completed at least nine (9) months prior to the
Maturity Date of the Note; (viii) Borrower or Property Manager shall have
entered into a general construction contract acceptable in all respects to
Lender for Restoration, which contract must include provision for retainage of
not less than ten percent (10%) until fifty percent (50%) of the Restoration has
been completed, at which point retainage may be reduced to not less than five
percent (5%) until final completion of the Restoration; and (ix) in Lender’s
reasonable judgment, after Restoration has been completed the net cash flow of
Borrower’s Individual Property will be sufficient to cover all costs and
operating expenses of such Individual Property, including payments due and
reserves required under the Documents. Any portion of the Award that is in
excess of the cost of any Restoration permitted above, may, at Lender’s option,
be applied against the Obligations (without any Prepayment Premium or other
premium) or paid to Borrower. If the Award is disbursed to Borrower under the
provisions of this Section 3.08(d), then such Award shall be disbursed to
Borrower in accordance with the terms and conditions of Section 3.07(d).

(e) Effect on the Obligations. Notwithstanding any Taking, Borrower shall
continue to pay and perform the Obligations as provided in the Documents. Any
reduction in the Obligations due to application of the Award shall take effect
only upon Lender’s actual receipt and application of the Award to the
Obligations. If Borrower’s Individual Property shall have been foreclosed, sold
pursuant to any power of sale granted pursuant to the Documents, or transferred
by deed-in-lieu of foreclosure prior to

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

27



--------------------------------------------------------------------------------

Lender’s actual receipt of the Award, then Lender may apply the Award received
to the extent of any deficiency upon such sale and Costs incurred by Lender in
connection with such sale, and the balance thereof, if any, shall be paid to any
person lawfully entitled to receive it.

Section 3.09 Liens and Liabilities. Borrower shall pay when due, bond or
otherwise discharge (or cause to be paid when due, bonded or otherwise
discharged) all claims and demands of mechanics, materialmen, laborers and
others for any work performed or materials delivered for Borrower’s Individual
Property or its Improvements (collectively, “Property Payables”); provided,
however, that Borrower shall have the right to contest in good faith any such
Property Payables, so long as it does so diligently, by appropriate proceedings
and without prejudice to Lender and provided that neither Borrower’s Individual
Property nor any interest therein would be in any danger of sale, loss or
forfeiture as a result of such proceeding or contest. In the event that Borrower
shall contest any such Property Payables, Borrower shall promptly notify Lender
of such contest and thereafter shall, upon Lender’s request, promptly provide
(or cause to be promptly provided) a bond, cash deposit or other security
satisfactory to Lender to protect Lender’s interest and security should the
contest be unsuccessful. If Borrower shall fail to immediately discharge or
provide security against any such Property Payables as aforesaid, then Lender
may do so, and any and all actual and documented out-of-pocket expenses incurred
by Lender, together with interest thereon at the Default Rate from the date
incurred by Lender until actually paid by Borrower, shall be immediately paid by
Borrower on demand and shall be secured by the Instrument and by all other
Documents securing all or any part of the Obligations. Borrower shall, at its
sole expense, do everything necessary to preserve the lien and security interest
created by the Instrument and the other Documents and their priority (and shall
cause Property Manager to do the same). Nothing in the Documents shall be deemed
or construed as constituting the consent or request by Lender, express or
implied, to any contractor, subcontractor, laborer, mechanic or materialman for
the performance of any labor or the furnishing of any material for any
improvement, construction, alteration, or repair of Borrower’s Individual
Property. Borrower further agrees that Lender does not stand in any fiduciary
relationship to Borrower or Property Manager. Any contributions made, directly
or indirectly, to Borrower or Property Manager by or on behalf of any of their
partners, members, principals or any party related to such parties shall be
treated as equity and shall be subordinate and inferior to the rights of Lender
under the Documents. Without limiting Lender’s rights and remedies under Article
VI of this Agreement, Article III of the Instrument or otherwise, if Borrower or
its Individual Property fails to comply with the requirements of this
Section 3.09, then Lender may impose additional reasonable requirements upon
Borrower including monetary reserves or financial equivalents, until such time
as Lender receives proof reasonably satisfactory to Lender of such compliance.

Section 3.10 Tax and Insurance Deposits; Other Deposits

(a) At Lender’s option (i) following an Event of Default (unless Lender has
accepted cure of such Event of Default by specific written statement from Lender
to Borrower acknowledging Lender’s acceptance of such cure, and Borrower
specifically understands and agrees that Lender shall have no obligation
whatsoever to accept the cure of any Event of Default), or (ii) in the event
that Borrower fails to timely deliver to Lender evidence of payment of
Assessments or insurance premiums as required by Sections 3.03(a) and 3.06(d),
respectively, or (iii) in the event that the Debt Service Coverage Ratio for the
Loan shall fall below 1.35 to 1.00 on a trailing three (3) consecutive calendar
month basis, Borrower shall make monthly deposits (the “Deposits”) with Lender
equal to one-twelfth (1/12th) of the annual Assessments (except for income
taxes, franchise taxes, ground rents, maintenance charges and utility charges)
and the premiums for insurance required under Section 3.06 (the “Insurance
Premiums”) together with amounts sufficient to pay these items thirty (30) days
before they are due (collectively, the “Impositions”). Notwithstanding the
foregoing, in the event that the Deposits are required by virtue of
Section 3.10(a)(iii) above, such Deposits shall not be required for any time
period thereafter once the

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

28



--------------------------------------------------------------------------------

Debt Service Coverage Ratio is greater than 1.35 to 1.00 on a trailing three
(3) consecutive calendar month basis, and at such time, provided no Event of
Default has occurred, any Deposits then held by Lender shall be released to
Borrowers. Lender shall estimate in good faith the amount of the Deposits until
ascertainable. Borrower shall deposit any deficiency within ten (10) days after
Lender notifies Borrower of the final amount of the required Deposits (or such
earlier date specified by Lender if necessary to cause the Impositions to be
paid by any applicable due date). Borrower shall promptly notify Lender of any
changes to the amounts, schedules and instructions for payment of the
Impositions. Borrower authorizes Lender or its agent to obtain the bills for
Assessments directly from the appropriate tax or governmental authority. All
Deposits are pledged to Lender and shall constitute additional security for the
Obligations. If (A) there is no Event of Default at the time of payment,
(B) Borrower has delivered bills or invoices to Lender for the Impositions in
sufficient time to pay them when due, and (C) the Deposits are sufficient to pay
the Impositions or Borrower has deposited the necessary additional amount, then
Lender shall pay the Impositions prior to their due date. Any Deposits remaining
after payment of the Impositions shall, at Lender’s option, be credited against
the Deposits required for the following year or paid to Borrower. If an Event of
Default occurs, then the Deposits may, at Lender’s option, be applied to the
Obligations in any order of priority. Any application to principal shall be
deemed a voluntary prepayment subject to the Prepayment Premium. Borrower shall
not claim any credit against the principal and interest due under the Note for
the Deposits. Subject to Article V, a transfer of title to the Land shall
automatically transfer to the new owner the beneficial interest in the Deposits.
Upon full payment and satisfaction of the Pool Obligations, or at any prior time
that Borrower is entitled to the balance of the Deposits pursuant to this
Section 3.10(a), or, at Lender’s option, at any other prior time, the balance of
the Deposits in Lender’s possession shall be paid over to the record owner of
the Land, and no other party shall have any right or claim to the Deposits.
Lender may transfer all its duties under this Section 3.10 to such servicer or
financial institution as Lender may periodically designate, and Borrower
thereupon agrees to make the Deposits to such servicer or institution.

(b) Any insurance proceeds, Awards, Deposits, or similar funds paid to, and to
be held by, Lender (or such servicer or financial institution as Lender may
periodically designate) in connection with a Borrower’s Individual Loan shall be
held without payment of interest to Borrower (except to the extent required
under Laws) and may be commingled with other funds of Lender (or such servicer
or financial institution as Lender may periodically designate). Notwithstanding
anything in this Agreement or at law or in equity to the contrary, any such
insurance proceeds, Awards, Deposits, or similar funds held by Lender (or such
servicer or financial institution as Lender may periodically designate) shall
not be deemed to be trust funds, and Lender may dispose of such monies in the
manner provided in this Agreement.

Section 3.11 ERISA.

(a) Borrower understands and acknowledges that, as of the date hereof, the
source of funds from which Lender is extending the Loan will include one or more
of the following accounts: (i) an “insurance company general account,” as that
term is defined in Prohibited Transaction Class Exemption (“PTE”) 95-60 (60 Fed.
Reg. 35925 (Jul. 12, 1995)), as to which Lender meets the conditions for relief
in Sections I and IV of PTE 95-60; (ii) pooled and single client insurance
company separate accounts, which are subject to the provisions of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); (iii) one or more
insurance company separate accounts maintained solely in connection with fixed
contractual obligations of the insurance company, under which the amounts
payable or credited to the plan are not affected in any manner by the investment
performance of the separate account; and (iv) accounts of one or more entities,
the assets of which do not constitute “plan assets” of one or more plans within
the meaning of 29 C.F.R Section 2510.3-101 and Section 3(42) of ERISA.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

29



--------------------------------------------------------------------------------

(b) Borrower represents and warrants to Lender that (i) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower is not a
“party in interest”, as defined in Section 3(14) of ERISA, other than as a
service provider or an affiliate of a service provider, to any employee benefit
plan that has invested in a separate account described in Section 3.11(a)(ii)
above, from which funds have been derived to make the Loan, or, if so, the
execution of the Documents and making of the Loan thereunder do not constitute
nonexempt prohibited transactions under ERISA; (iii) to Borrower’s knowledge
after due inquiry and investigation, Borrower is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans, or, if subject to such statutes, is not in violation thereof in the
execution of the Documents and the making of the Loan thereunder; (iv) the
assets of Borrower do not constitute “plan assets” of one or more plans within
the meaning of 29 C.F.R. Section 2510.3-101; and (v) one or more of the
following circumstances is true: (A) equity interests in Borrower are publicly
offered securities, within the meaning of 29 C.F.R. Section 2510.3-101(b)(2);
(B) less than twenty-five percent (25%) of all equity interests in Borrower are
held by “benefit plan investors” within the meaning of 29 C.F.R.
Section 2510.3-101(f)(2); or (C) Borrower qualifies as an “operating company,” a
“venture capital operating company” or a “real estate operating company” within
the meaning of 29 C.F.R. Section 2510.3-101(c), (d) or (e), respectively.

(c) Borrower shall deliver to Lender such commercially reasonable certifications
and/or other evidence periodically requested by Lender, in its reasonable
discretion, to verify the representations and warranties in Section 3.11(b)
above. Failure to deliver these certifications or evidence, breach of these
representations and warranties, or consummation of any transaction which would
cause the Documents or any exercise of Lender’s rights under the Documents to
(i) constitute a non-exempt prohibited transaction under ERISA or (ii) violate
ERISA or any state statute regulating governmental plans (collectively, a
“Violation”), shall be a default hereunder, subject to the provisions of
Section 6.01(n) of this Agreement. Notwithstanding anything in the Documents to
the contrary, no sale, assignment, or transfer of any direct or indirect right,
title, or interest in Borrower or its Individual Property (including creation of
a junior lien, encumbrance or leasehold interest) shall be permitted which
would, in Lender’s opinion, negate Borrower’s representations in this
Section 3.11 or cause a Violation. Except for a Permitted Transfer which shall
be governed by the provisions of Section 5.01 of this Agreement, at least
fifteen (15) days before consummation of any of the foregoing, Borrower shall
obtain from the proposed transferee or lienholder (i) a certification to Lender
that the representations and warranties of this Section 3.11 will be true after
consummation and (ii) an agreement to comply with this Section 3.11.

Section 3.12 Environmental Representations, Warranties, and Covenants.

(a) Environmental Representations and Warranties. Borrower represents and
warrants, to the best of Borrower’s knowledge (after due inquiry and
investigation which is based solely on the Environmental Report [as hereinafter
defined]) and additionally based upon the environmental site assessment report
of Borrower’s Individual Property (each, an “Environmental Report”), that except
as fully disclosed in each Environmental Report delivered to and approved by
Lender: (i) there are no Hazardous Materials (defined below) or underground
storage tanks affecting Borrower’s Individual Property (“affecting Borrower’s
Individual Property” shall mean “in, on, under, stored, used or migrating to or
from Borrower’s Individual Property”) except for (A) routine office, cleaning,
janitorial and medical supplies and other materials necessary to operate
Borrower’s Individual Property for its current use and (B) Hazardous Materials
that are (1) in compliance with Environmental Laws (defined below), (2) have all
required permits, and (3) are in only the amounts necessary to operate
Borrower’s Individual Property; (ii) there are no past, present or threatened
Releases (defined below) of Hazardous Materials in violation of any
Environmental Law affecting Borrower’s Individual Property; (iii) there is

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

30



--------------------------------------------------------------------------------

no past or present non-compliance with Environmental Laws or with permits issued
pursuant thereto; (iv) Borrower does not know of, and has not received, any
written or oral notice or communication from any person relating to Hazardous
Materials affecting Borrower’s Individual Property; and (v) Borrower has
provided to Lender, in writing, all information relating to environmental
conditions affecting Borrower’s Individual Property known to Borrower or
contained in Borrower’s files. “Environmental Law” means any present and future
federal, state and local laws, statutes, ordinances, rules, regulations,
standards, policies and other government directives or requirements, as well as
common law, that apply to Borrower or its Individual Property and relate to
Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act and the Resource
Conservation and Recovery Act. “Hazardous Materials” shall mean petroleum and
petroleum products and compounds containing them, including gasoline, diesel
fuel and oil; explosives, flammable materials; radioactive materials;
polychlorinated biphenyls (“PCBs”) and compounds containing them; lead and
lead-based paint; Microbial Matter, infectious substances, asbestos or
asbestos-containing materials in any form that is or could become friable;
underground or above-ground storage tanks, whether empty or containing any
substance; any substance the presence of which on any Individual Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; any medical products or devices, including, but not limited
to, those materials defined as “medical waste” or “biological waste” under
relevant statutes or regulations pertaining to any Environmental Law; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” or “pollutant” within the meaning of any
Environmental Law. “Release” of any Hazardous Materials includes any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, pumping,
pouring, escaping, dumping, disposing or other movement of Hazardous Materials.
“Microbial Matter” shall mean the presence of fungi or bacterial matter which
reproduces through the release of spores or the splitting of cells, including,
but not limited to, mold, mildew and viruses, whether or not such Microbial
Matter is living.

(b) Environmental Covenants. Borrower covenants and agrees that: (i) all use and
operation of its Individual Property shall be in compliance with all
Environmental Laws and required permits; (ii) there shall be no Releases of
Hazardous Materials affecting its Individual Property in violation of
Environmental Laws; (iii) except as disclosed in the Environmental Report, there
shall be no Hazardous Materials affecting its Individual Property except
(A) routine office, cleaning, medical and janitorial supplies and medical
products or devices, (B) in compliance with all Environmental Laws, (C) in
compliance with all required permits, and (D) (1) in only the amounts necessary
to operate its Individual Property or (2) as shall have been fully disclosed to
and approved by Lender in writing; (iv) Borrower shall keep its Individual
Property free and clear of all liens and encumbrances imposed by any
Environmental Laws due to any act or omission by Borrower or any person (the
“Environmental Liens”); (v) Borrower shall, at its sole expense, fully and
expeditiously cooperate (and shall require Property Manager to fully and
expeditiously cooperate) in all activities performed under Section 3.12(c)
including providing all relevant information and making knowledgeable persons
available for interviews; (vi) Borrower shall, at its sole expense, (A) perform
any environmental site assessment or other investigation of environmental
conditions at its Individual Property upon Lender’s request based on Lender’s
reasonable belief that such Individual Property is not in compliance with all
Environmental Laws, (B) share with Lender the results and reports, and Lender
and the Indemnified Parties (defined below) shall be entitled to rely on such
results and reports, and (C) complete any remediation of Hazardous Materials
affecting its Individual Property or other actions required by any Environmental
Laws; (vii) Borrower shall not knowingly allow any Tenant or other user of its
Individual Property to violate any Environmental Law; (viii) Borrower shall
immediately notify Lender in writing after it becomes aware of (A) the presence,
Release, or threatened Release of Hazardous Materials affecting its Individual
Property in violation (or alleged violation) of Environmental Laws, (B) any
non-compliance of

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

31



--------------------------------------------------------------------------------

its Individual Property with any Environmental Laws, (C) any actual or potential
Environmental Lien, (D) any required or proposed remediation of environmental
conditions relating to its Individual Property, or (E) any written or oral
communication or notice from any person relating to Hazardous Materials
affecting its Individual Property, or any oral communication relating to or
alleging any violation or potential violation of Environmental Law, and (ix) if
an Asbestos Operation and Maintenance Plan and any other Operation and
Maintenance Plan (collectively, the “O&M Plan”) is in effect (or required by
Lender to be implemented) as of the date of this Agreement, then Borrower shall,
at its sole expense, implement and continue the O&M Plan (with any modifications
required to comply with applicable Laws), until payment and full satisfaction of
the Obligations.

(c) Lender’s Rights. Lender and any person designated by Lender may, upon
reasonable prior notice to Borrower (except in an emergency or following an
Event of Default, when no such prior notification will be required) and subject
to the rights of the residents at Borrower’s Individual Property, enter
Borrower’s Individual Property to assess the environmental condition of such
Individual Property and its use including (i) conducting any environmental
assessment or audit (the scope of which shall be determined by Lender) and
(ii) taking samples of soil, groundwater or other water, air, or building
materials, and conducting other invasive testing at all reasonable times when
(A) an Event of Default has occurred under the Documents (unless Lender has
accepted cure of such Event of Default by specific written statement from Lender
to Borrower acknowledging Lender’s acceptance of such cure, and Borrower
specifically understands and agrees that Lender shall have no obligation
whatsoever to accept the cure of any Event of Default), (B) Lender reasonably
believes that a Release has occurred or the Individual Property is not in
compliance with all Environmental Laws, or (C) the Loan is being considered for
sale (provided that (x) any out-of-pocket expenses incurred in connection with
the entry under clause (C) only shall be at Lender’s expense unless an Event of
Default under the Documents has occurred, and (y) entry under clause (C) shall
be limited to twice per year, shall not include the right to perform a Phase II
environmental site assessment or other invasive testing unless a Phase II
environmental site assessment or other invasive testing is recommended by a
reputable environmental consultant engaged by Lender (in which event, copies of
such recommendations and supporting information shall be provided to Borrower
prior to entry by Lender or any such person designated by Lender for the
purposes of conducting the Phase II environmental site assessment or other
invasive testing), and shall require at least seven (7) days’ prior written
notice to Borrower for any Phase I environmental site assessment and at least
five (5) days’ prior written notice to Borrower for any Phase II environmental
site assessment or other invasive testing). Borrower shall cooperate (and shall
require Property Manager to cooperate) with and provide access to Lender and
such person. Lender and any such person shall use reasonable efforts to minimize
interference with the use or operation of Borrower’s Individual Property by
Borrower, any Tenant or any other user or occupant of Borrower’s Individual
Property, and, following assessment, sampling or testing, Lender shall be
required to restore Borrower’s Individual Property to substantially its
condition prior to such assessment, sampling or testing (unless prohibited from
doing so by Environmental Laws).

Section 3.13 Electronic Payments. Unless directed otherwise in writing by
Lender, all payments due under the Documents shall be made by wire transfer
initiated by Borrower. This accommodation by Lender shall be personal to the
original Borrowers under the Loan, and no transferee shall have such right under
this Section 3.13. Upon the occurrence of any monetary Event of Default under
the Documents or if Borrower fails to make such payments by the Due Date more
than two (2) times during the term of the Loan, then all payments due under the
Documents shall be made by electronic funds transfer debit entries to Borrower’s
account at an Automated Clearing House member bank satisfactory to Lender or by
similar electronic transfer process selected by Lender. Each payment due under
the Documents shall be initiated by Lender through the Automated Clearing House
network (or similar electronic process) for settlement

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

32



--------------------------------------------------------------------------------

on the Due Date for the payment. Borrower shall, at Borrower’s sole cost and
expense, direct its bank in writing to permit such electronic fund transfer
debit entries (or similar electronic transfer) to be made by Lender. If Lender
determines in its reasonable judgment that a change in Borrower’s bank is
necessary to appropriately effectuate the Loan payments by electronic funds
transfer debit entries (or similar electronic process), Lender shall have the
right, upon thirty (30) days’ written notice, to require Borrower to use a
different bank. Prior to each payment Due Date under the Documents, Borrower
shall deposit and/or maintain sufficient funds in Borrower’s account to cover
each debit entry. Any charges or costs, if any, by Borrower’s bank for the
foregoing shall be paid by Borrower.

Section 3.14 Inspection. Borrower shall allow (and shall require Property
Manager to allow) Lender and any person designated by Lender, subject to the
rights of any residents at its Individual Property, to enter upon Borrower’s
Individual Property and conduct tests (which Lender has concluded are reasonably
necessary) or inspect such Individual Property at all reasonable times upon
reasonable prior notice to Borrower (except in an emergency or following an
Event of Default, when no such prior notice notification will be required), and
any and all costs and expenses relating to such tests and inspections shall
constitute Costs under Section 4.01 below. Borrower shall assist (and shall
require Property Manager to assist) Lender and such person in effecting said
inspection.

Section 3.15 Records, Reports, and Audits.

(a) Records and Reports. Borrower shall (or shall require Property Manager to)
maintain complete and accurate books and records with respect to all operations
of, or transactions involving, its Individual Property.

(i) Borrower shall furnish (or cause to be furnished) to Lender the following
statements and reports (as soon as available and in no event later than
forty-five days after the end of the calendar month or fiscal quarter, as
applicable, in question) each in form and substance reasonably satisfactory to
Lender: (A) a monthly operating statement (including a comparison to the budget
and the previous year’s position) with both monthly and year-to-date
information, and the overall occupancy; and (B) a quarterly capital expenditure
and FF&E expenditure report detailing each project’s status, including the
amount spent to date and all budget variances.

(ii) Borrower shall furnish (or cause to be furnished) to Lender annually:
(A) as soon as available, but no later than April 30th of each calendar year,
financial statements for Sunrise Senior Living, Inc. (“SSLI”), Borrower, and CHT
REIT, in each case prepared in accordance with generally accepted accounting
principles (“GAAP”) and certified by an authorized person, partner or official;
(B) as soon as available, but no later than January 31st of each calendar year,
preliminary annual unaudited operating statements for Borrower’s Individual
Property prepared in accordance with GAAP, and as soon as available, but no
later than March 31st of each calendar year, final annual unaudited operating
statements for Borrower’s Individual Property and certified by an authorized
person, partner or official, together with such additional information as Lender
may reasonably request; (C) as soon as available, but no later than January 31st
of each calendar year, a detailed revenue and expense projection by month
showing projected occupancy, unit rates, gross revenues and expenditures by
month; (D) as soon as available, but no later than January 31st of each calendar
year, a capital improvement budget for proposed capital and FF&E expenditures,
including the costs of completing any such additions, upgrades, or improvements
commenced in a prior fiscal year, itemized by project and month(s) of
occurrence; (E) if requested in writing by Lender no more than once a year and
to the extent available without Borrower or Property Manager being required to
perform additional work that is not insubstantial, a business and/or marketing
plan, describing in narrative form Borrower’s intentions for the next fiscal
year for the promotion and positioning of Borrower’s Individual Property in the
market; (F) if requested in writing

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

33



--------------------------------------------------------------------------------

by Lender no more than once a year and to the extent available without Borrower
or Property Manager being required to perform additional work that is not
insubstantial, a schedule of all leases, including income-producing Leases and
all equipment or financing leases; and (G) if requested in writing by Lender no
more than once a year, an organizational chart of Borrower and any affiliated
entity managing or operating Borrower’s Individual Property occurring after the
date of this Agreement.

(b) Appraisal. If requested in writing by Lender no more than once a year and to
the extent available without Borrower or Property Manager being required to
perform additional work that is not insubstantial, Borrower shall furnish to
Lender (i) whenever available, a duplicate copy of any appraisal, and (ii) such
other information and internal market reports as Lender may reasonably request.

(c) Delivery of Reports. All of the reports, statements, and items required
under this Section 3.15 shall be (i) certified as being true, correct, and
accurate by an authorized person, partner, or officer of the delivering party
or, at the deliverer’s option, audited by a Certified Public Accountant;
(ii) reasonably satisfactory to Lender in form and substance; and (iii) except
as otherwise expressly provided in this Section 3.15, delivered within (A) one
hundred twenty (120) days after the end of Borrower’s fiscal year for annual
reports and (B) forty-five (45) days after the end of each calendar quarter for
quarterly reports. If any one report, statement, or item is not received by
Lender within thirty (30) days after written notice from Lender, then a late fee
of Two Hundred Fifty and No/100 Dollars ($250.00) per month shall be due and
payable by Borrower. If any one report, statement, or item is not received after
the expiration of (y) thirty (30) days after written notice from Lender (the
“First Notice”) and (z) ten (10) days after delivery of a second written notice
from Lender (the “Second Notice”), which Second Notice shall not be delivered
before the date that is thirty (30) days after delivery of the First Notice,
then Lender may immediately declare an Event of Default under the Documents.
Borrower shall (i) provide Lender with such additional financial, management, or
other information regarding Borrower, any general partner of Borrower, or
Borrower’s Individual Property, as Lender may reasonably request and (ii) upon
Lender’s request, deliver (or cause to be delivered) all items required by this
Section 3.15 in an electronic format (i.e., on computer disks) or by electronic
transmission acceptable to Lender in the format in which such reports,
statements or items are ordinarily prepared and maintained by or for Borrower.

(d) Inspection of Records. Borrower shall allow (and shall require Property
Manager to allow) Lender or any person designated by Lender to examine, audit,
and make copies of all such books and records and all supporting data at the
place where these items are located at all reasonable times after reasonable
advance notice; provided that no notice shall be required after any Event of
Default under the Documents (unless Lender has accepted cure of such Event of
Default by specific written statement from Lender to Borrower acknowledging
Lender’s acceptance of such cure, and Borrower specifically understands and
agrees that Lender shall have no obligation whatsoever to accept the cure of any
Event of Default). Borrower shall assist (and shall require Property Manager to
assist) Lender in effecting such examination. Upon fifteen (15) days’ prior
notice, Lender may inspect and make copies of Borrower’s income tax returns with
respect to its Individual Property or, if Borrower is a partnership, any general
partner of Borrower’s income tax returns with respect to the Property, for the
purpose of verifying any items referenced in this Section 3.15.

Section 3.16 Certificates. Within ten (10) Business Days after Lender’s written
request (but not more than twice in any given twelve (12) month period),
Borrower shall furnish a written certification to Lender and any Investors
(defined below) as to (a) the amount of the Obligations outstanding; (b) the
interest rate, terms of payment, and maturity date of the Note; (c) the date to
which payments have been paid under the Note; (d) whether, to the best of
Borrower’s knowledge (after due inquiry), any offsets or defenses exist against
the Obligations and a detailed description of any listed; (e) whether all Leases
(including subleases and Resident Agreements [defined below]) are in full force
and effect (except to the

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

34



--------------------------------------------------------------------------------

extent that the failure of any Lease to be in full force and effect would not
have a material adverse effect on the aggregate Gross Revenue of the applicable
Individual Property) and have not been modified (or if modified, setting forth
all modifications except to the extent that the modification would not have a
material adverse effect on the aggregate Gross Revenue of the applicable
Individual Property); (f) the month to which the Rents have been paid (provided
that the inaccuracy of this information disclosed to Lender shall not be a
default unless such inaccuracy would have a material adverse effect on the
aggregate Gross Revenue of the applicable Individual Property); (g) whether, to
the best knowledge of Borrower, any defaults exist under the Leases which could
have a material adverse effect on the aggregate Gross Revenue of the applicable
Individual Property and a detailed description of any listed (excluding any
Resident Agreements); (h) the security deposit held by Borrower under each Lease
and that such amount is the amount required under such Lease (provided that the
inaccuracy of this information disclosed to Lender shall not be a default unless
such inaccuracy would have a material adverse effect on the aggregate Gross
Revenue of the applicable Individual Property); (i) whether, to the best of
Borrower’s knowledge after due inquiry, there are any defaults (or events which
with the passage of time and/or giving of notice would constitute a default)
under the Documents or a detailed description of any listed; (j) whether the
Documents are in full force and effect; and (k) any other matters reasonably
requested by Lender related to the Leases, the Obligations, Borrower’s
Individual Property, or the Documents. For all non-residential properties and
promptly upon Lender’s written request, but not more than twice in any given
twelve (12) month period, Borrower shall use commercially reasonable efforts to
deliver a written certification to Lender and Investors from any commercial
(i.e. non-residential) Tenants specified by Lender that: (a) their Leases are in
full force and effect; (b) there are no defaults (or events which with the
passage of time and/or notice would constitute a default) under their Leases or
a detailed description of any listed; (c) none of the Rents have been paid more
than one month in advance; (d) there are no offsets or defenses against the
Rents or a detailed description of any listed; and (e) any other matters
reasonably requested by Lender related to the Leases; provided, however, that
Borrower shall not have to pay money to a Tenant to obtain such certification,
but it will deliver a landlord’s certification for any certification it cannot
obtain. The immediately preceding sentence shall not apply to any Minor
Commercial Leases.

Section 3.17 Full Performance Required; Survival of Warranties. Except as
specifically limited by the terms of such representations and warranties, all
representations and warranties of Borrower in the Loan application or made in
connection with the Loan shall survive the execution and delivery of the
Documents, and Borrower shall not knowingly perform any action, or knowingly
permit any action to be performed, which would cause any of the warranties and
representations of Borrower to become untrue in any material manner except to
the extent that the performing of any action or the permitting of any action to
be performed would not have a material adverse effect on Borrower’s Individual
Loan, Borrower’s Individual Loan Documents, the value of Borrower’s Individual
Property, the utility of Borrower’s Individual Property, the operations of
Borrower’s Individual Property, the financial condition of Borrower or any
guarantor of Borrower’s Individual Loan or the ability of Borrower to perform
its obligations under Borrower’s Individual Loan Documents.

Section 3.18 Additional Security. No other security now existing or taken later
to secure the Obligations shall be affected by the execution of the Documents
and all additional security shall be held as cumulative. The taking of
additional security, execution of partial releases, or extension of the time for
the payment obligations of Borrower shall not diminish the effect and lien of
the Documents and shall not affect the liability or obligations of any maker or
guarantor. Neither the acceptance of the Documents nor their enforcement shall
prejudice or affect Lender’s right to realize upon or enforce any other security
now or later held by Lender. Lender may enforce the Documents or any other
security in such order and manner as it may determine in its discretion.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

35



--------------------------------------------------------------------------------

Section 3.19 Further Acts. Borrower shall take all necessary actions to (i) keep
valid and effective the lien and rights of Lender under the Documents and
(ii) protect the lawful owner of the Documents. Promptly upon request by Lender,
and at Borrower’s expense, Borrower shall execute additional reasonable
instruments and take such commercially reasonable actions as Lender reasonably
believes are necessary or desirable to (a) maintain or grant Lender a
first-priority, perfected lien on Borrower’s Individual Property, (b) grant to
Lender to the fullest extent permitted by Laws, the right to foreclose on, or
transfer title to, Borrower’s Individual Property non-judicially, (c) correct
any error or omission in the Documents, and (d) effect the intent of the
Documents, including filing/recording the Documents, additional mortgages, deeds
of trust, deeds to secure debt, financing statements, and other instruments.

Section 3.20 Compliance with Anti-Terrorism Regulations.

(a) Borrower hereby covenants and agrees that neither Borrower nor any
guarantor, nor any persons or entities holding any legal or beneficial interest
whatsoever in Borrower or any guarantor (whether directly or indirectly), will
knowingly conduct business with or engage in any transaction with any person or
entity named on any of the OFAC Lists or any person or entity included in, owned
by, controlled by, acting for or on behalf of, providing assistance, support,
sponsorship, or services of any kind to, or otherwise associated with any of the
persons or entities referred to or described in the OFAC Lists; provided,
however, that the foregoing covenant shall not be deemed violated with respect
to any of (i) the Individual Beneficiaries, (ii) the Individual Shareholders, or
(iii) tenants, subtenants and residents of its Individual Property so long as
Borrower complies with the provisions of Section 3.20(c) below.

(b) Borrower hereby covenants and agrees that it will comply at all times with
the requirements of Executive Order 13224; the International Emergency Economic
Powers Act, 50 U.S.C. Sections 1701-06; the United and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. 107-56; the Iraqi Sanctions Act, Pub. L. 101-513, 104 Stat.
2047-55; the United Nations Participation Act, 22 U.S.C. Section 287c; the
Antiterrorism and Effective Death Penalty Act, (enacting 8 U.S.C. Section 219,
18 U.S.C. Section 2332d, and 18 U.S.C. Section 2339b); the International
Security and Development Cooperation Act, 22 U.S.C. Section 2349 aa-9; the
Terrorism Sanctions Regulations, 31 C.F.R. Part 595; the Terrorism List
Governments Sanctions Regulations, 31 C.F.R. Part 596; and the Foreign Terrorist
Organizations Sanctions Regulations, 31 C.F.R. Part 597 and any similar laws or
regulations currently in force or hereafter enacted (collectively, the
“Anti-Terrorism Regulations”).

(c) Borrower hereby covenants and agrees that if it becomes aware or receives
any notice that Borrower, any guarantor or its Individual Property, or any
person or entity holding any legal or beneficial interest whatsoever (whether
directly or indirectly) in Borrower, any guarantor or in Borrower’s Individual
Property, is named on any of the OFAC Lists (such occurrence, an “OFAC
Violation”), then Borrower will immediately (i) give notice to Lender of such
OFAC Violation, and (ii) comply with all Laws applicable to such OFAC Violation
(regardless of whether the party included on any of the OFAC Lists is located
within the jurisdiction of the United States of America), including, without
limitation, the Anti-Terrorism Regulations, and Borrower hereby authorizes and
consents to Lender’s taking any and all steps Lender deems necessary to comply
with all Laws applicable to any such OFAC Violation, including, without
limitation, the requirements of the Anti-Terrorism Regulations (including the
“freezing” and/or “blocking” of assets).

(d) Upon Lender’s request from time to time during the term of the Loan (but not
more than twice in any twelve (12) month period; provided, however, such
limitation shall not apply to any such certification required in connection with
a Permitted Transfer), Borrower agrees to deliver a certification confirming
that the representations and warranties set forth in Section 2.09 above remain
true and correct as of the date of such certificate and confirming Borrower’s
and any guarantor’s compliance with this Section 3.20.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

36



--------------------------------------------------------------------------------

Section 3.21 Compliance with Property as Single Asset. Borrower hereby covenants
and agrees that during the term of the Loan, (a) Borrower shall not own any
assets in addition to its Individual Property, other than any cash, investment
accounts (provided that the liability associated with any such investment
account shall be limited to the assets contained in such account) or personal
property used in connection with such Individual Property, as applicable,
(b) Borrower’s Individual Property shall remain as a single property or project,
and (c) Borrower’s Individual Property shall generate substantially all of the
gross income of Borrower and there shall be no substantial business being
conducted by Borrower, either directly or indirectly, other than the business of
owning, operating and maintaining its Individual Property and the activities
incidental thereto; provided that (i) the cross- collateralization,
cross-default and pooling arrangement of the Property and the Operating Leases
required in connection with the Loan is not a violation of the provisions of
this Section 3.21, and (ii) the Manager Pooling Agreement dated as of the date
hereof by and among Operators, Connecticut Avenue Owner, Property Manager and
CHTSun (the “Manager Pooling Agreement”) is not a violation of the provisions of
this Section 3.21. Notwithstanding the foregoing, Operator may own its leasehold
interest in its Individual Property and any personal property associated
therewith.

Section 3.22 Separateness Covenants/Covenants with Respect to Indebtedness,
Operations and Fundamental Changes of Borrower. Borrower hereby represents,
warrants and covenants, as of the date hereof and until such time as the
Obligations are paid in full, that Borrower:

(a) shall not (i) liquidate or dissolve (or suffer any liquidation or
dissolution), terminate, or otherwise dispose of, directly, indirectly or by
operation of law, all or substantially all of its assets; (ii) reorganize or
change its legal structure without Lender’s prior written consent, except as
otherwise expressly permitted under the Documents; (iii) change its name,
address, or the name under which Borrower conducts its business without promptly
notifying Lender; (iv) enter into or consummate any merger, consolidation, sale,
transfer, assignment, liquidation, or dissolution involving any or all of the
assets of Borrower or any general partner or managing member of Borrower; or
(v) enter into or consummate any transaction or acquisition, merger or
consolidation or otherwise acquire by purchase or otherwise all or any portion
of the business or assets of, or any stock or other evidence of beneficial
ownership of, any person or entity;

(b) has not incurred and shall not incur any secured or unsecured debt except
for its Individual Loan, Permitted Capital Leases and customary and reasonable
short term trade payables obtained and repaid in the ordinary course of
Borrower’s business;

(c) shall not amend, modify or otherwise change its partnership certificate,
partnership agreement, articles of incorporation, by-laws, operating agreement,
articles of organization, or other formation agreement or document, as
applicable, or governing agreement or document, in any material term or manner,
or in a manner which adversely affects Borrower’s existence as a single purpose
entity or Borrower’s compliance with Sections 3.21 and 3.22 of this Agreement,
nor shall any managing member, general partner, shareholder or non-member
manager of Borrower, as applicable, amend, modify or otherwise change its
partnership certificate, partnership agreement, articles of incorporation,
by-laws, operating agreement, articles of organization, or other formation
agreement or document, as applicable, or governing agreement or document, in any
manner which adversely affects Borrower’s existence as a single purpose entity
or Borrower’s compliance with Sections 3.21 and 3.22 of this Agreement;

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

37



--------------------------------------------------------------------------------

(d) to the extent that Borrower requires an office, shall maintain its principal
executive office and telephone and facsimile numbers separate from that of any
Affiliate (defined below) of same and shall conspicuously identify such office
and numbers as its own or shall allocate by written agreement fairly and
reasonably any rent, overhead and expenses for shared office space.
Additionally, Borrower shall use its own separate stationery, invoices and
checks;

(e) shall maintain correct and complete financial statements, accounts, books
and records and other entity documents separate from those of any Affiliate of
same or any other person or entity, except that Borrower’s financial position,
assets, liabilities, net worth and operating results may be included in the
consolidated financial statements of an Affiliate, provided that Borrower is
properly reflected and treated as a separate legal entity;

(f) shall maintain its own separate bank accounts, payroll and correct, complete
and separate books of account;

(g) shall file or cause to be filed its own separate tax returns, or if
applicable, consolidated tax returns;

(h) shall hold itself out to the public (including any of its Affiliates’
creditors) under Borrower’s own name and as a separate and distinct entity and
not as a department, division or otherwise of any Affiliate of same;

(i) shall observe all customary formalities regarding the existence of Borrower,
including holding meetings and maintaining current and accurate minute books
separate from those of any Affiliate of same;

(j) shall hold title to its assets in its own name and act solely in its own
name and through its own duly authorized officers and agents. No Affiliate of
same shall be appointed or act as agent of Borrower, other than, if applicable,
a property manager with respect to Borrower’s Individual Property;

(k) shall make investments in the name of Borrower directly by Borrower or on
its behalf by brokers engaged and paid by Borrower or its agents;

(l) except as expressly required by Lender in connection with the Loan and in
writing (it being understood that the Supplemental Guaranty is expressly
permitted), shall not guarantee or otherwise agree to be liable for (whether
conditionally or unconditionally), pledge or assume or hold itself out or permit
itself to be held out as having guaranteed, pledged or assumed any liabilities
or obligations of any partner (whether limited or general), member, shareholder
or any Affiliate of Borrower, as applicable, or any other party, nor shall it
make any loan, except as expressly permitted in the Documents or in Section 5.07
below;

(m) is and intends to remain solvent, and has paid and will pay its own debts
and liabilities out of its own funds and assets (to the extent of such funds and
assets) as the same shall become due, and will give prompt written notice to
Lender of the insolvency or bankruptcy filing of any Borrower or any general
partner, managing member or controlling shareholder of a Borrower, or of the
death, insolvency or bankruptcy filing of any Guarantor;

(n) shall separately identify, maintain and segregate its assets. Borrower’s
assets shall at all times be held by or on behalf of Borrower and, if held on
behalf of Borrower by another entity, shall at all times be kept identifiable
(in accordance with customary usages) as assets owned by Borrower. This

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

38



--------------------------------------------------------------------------------

restriction requires, among other things, that, except as expressly permitted by
the Manager Pooling Agreement, (i) Borrower funds shall be deposited or invested
in Borrower’s name, (ii) Borrower funds shall not be commingled with the funds
of any Affiliate of same or any other person or entity except as may be required
in connection with the Loan with respect to Related Borrowers (as defined in the
Instruments), (iii) Borrower shall maintain all accounts in its own name and
with its own tax identification number, separate from those of any Affiliate of
same or any other person or entity, and (iv) Borrower funds shall be used only
for the business of Borrower;

(o) shall maintain its assets in such a manner that it is not costly or
difficult to segregate, ascertain or identify its individual assets from those
of any Affiliate of same or other person or entity;

(p) shall pay or cause to be paid its own liabilities and expenses of any kind,
including but not limited to salaries of its employees, if any, only out of its
own separate funds and assets;

(q) shall at all times be adequately capitalized to engage in the transactions
contemplated at its formation;

(r) shall not do any act which would make it impossible to carry on the ordinary
business of Borrower;

(s) shall reflect Borrower’s ownership interest in all data and records
(including computer records) used by Borrower or any Affiliate of same;

(t) shall not invest any of Borrower’s funds in securities issued by, nor shall
Borrower acquire the indebtedness or obligation of, any Affiliate of same;

(u) shall maintain an arm’s length relationship with each of its Affiliates and
may enter into contracts or transact business with its Affiliates only on
commercially reasonable terms that are no less favorable to Borrower than is
obtainable in the market from a person or entity that is not an Affiliate of
same;

(v) shall correct any misunderstanding that is known by Borrower regarding its
name or separate identity;

(w) shall not, without the prior written vote of one hundred percent (100%) of
its partners, members, or shareholders, as applicable, institute proceedings to
be adjudicated bankrupt or insolvent; or consent to the institution of
bankruptcy or insolvency proceedings against it; or file a petition seeking, or
consent to, reorganization or relief under any applicable federal or state law
relating to bankruptcy; or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of Borrower or a
substantial part of Borrower’s property; or make any assignment for the benefit
of creditors; or admit in writing its inability to pay its debts generally as
they become due or declare or effectuate a moratorium on payments of its
obligation; or take any action in furtherance of any such action;

(x) The limited liability company agreement (the “LLC Agreement”) of any
Borrower which is a limited liability company (each, an “LLC Borrower”) shall
provide that (i) upon the occurrence of any event that causes the sole member of
LLC Borrower (“Member”) to cease to be the member of LLC Borrower (other than
(A) upon a transfer by Member of all of its limited liability company interest
in LLC Borrower and the prior or simultaneous admission of the transferee in
accordance with the LLC Agreement, or (B) the resignation of Member and the
prior or simultaneous

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

39



--------------------------------------------------------------------------------

admission of an additional member of LLC Borrower in accordance with the terms
of the LLC Agreement; provided, however, that exception (A) or (B) shall not be
allowed without Lender’s prior written consent, which consent shall be granted
or denied in Lender’s sole discretion, except to the extent such action is
expressly permitted under Article V of this Agreement), then any person acting
as springing member of LLC Borrower shall, without any action of any other
person and simultaneously with the Member ceasing to be the member of LLC
Borrower, automatically be admitted to LLC Borrower as a special member
(“Special Member”) and shall continue LLC Borrower without dissolution and
(ii) no Special Member may resign from LLC Borrower or transfer its rights as
Special Member unless a successor Special Member has been admitted to LLC
Borrower as Special Member in accordance with the LLC Agreement and the express
prior written consent of Lender therefor has been obtained. The LLC Agreement
shall further provide that (1) Special Member shall automatically cease to be a
member of LLC Borrower upon the admission to LLC Borrower of a substitute Member
(such admission of a substitute Member must be consented to in writing by
Lender, with such consent being in Lender’s sole discretion), (2) Special Member
shall be a member of LLC Borrower that has no interest in the profits, losses
and capital of LLC Borrower and has no right to receive any distributions of LLC
Borrower assets, (3) pursuant to Section 18-301 of the Delaware Limited
Liability Company Act (the “Act”), Special Member shall not be required to make
any capital contributions to LLC Borrower and shall not receive a limited
liability company interest in LLC Borrower, (4) Special Member, in its capacity
as Special Member, may not bind LLC Borrower and (5) except as required by any
mandatory provision of the Act, Special Member, in its capacity as Special
Member, shall have no right to vote on, approve or otherwise consent to any
action by, or matter relating to, LLC Borrower, including, without limitation,
the merger, consolidation or conversion of LLC Borrower. In order to implement
the admission to LLC Borrower of Special Member, each person acting as a
springing member shall execute a counterpart to the LLC Agreement. Prior to its
admission to LLC Borrower as Special Member, each person acting as a springing
member shall not be a member of LLC Borrower. Borrower must obtain Lender’s
prior approval of the identification of any person to act as a springing member
prior to the LLC Agreement being executed;

(y) If the Member of any LLC Borrower is now or in the future an individual,
then upon the occurrence of any event that causes the Member to cease to be a
member of LLC Borrower (other than (A) upon a transfer by Member of all of its
limited liability company interest in LLC Borrower and the prior or simultaneous
admission of the transferee in accordance with the LLC Agreement, or (B) the
resignation of Member and the prior or simultaneous admission of an additional
member of LLC Borrower in accordance with the terms of the LLC Agreement;
provided, however, that exception (A) or (B) shall not be allowed without
Lender’s prior written consent, which consent shall be granted or denied in
Lender’s sole discretion, except to the extent such action is expressly
permitted under Article V of this Agreement), then to the fullest extent
permitted by law, the personal representative of Member shall, within ninety
(90) days after the occurrence of the event that terminated the continued
membership of Member in LLC Borrower, agree in writing (i) to continue LLC
Borrower and (ii) to the admission of the personal representative or its nominee
or designee, as the case may be, as a substitute member of LLC Borrower,
effective as of the occurrence of the event that terminated the continued
membership of Member of LLC Borrower in LLC Borrower. Any action initiated by or
brought against Member or Special Member under any Creditors Rights Laws
(defined below) shall not cause Member or Special Member to cease to be a member
of LLC Borrower and upon the occurrence of such an event, the business of LLC
Borrower shall continue without dissolution. The LLC Agreement shall provide
that each of Member and Special Member waives any right it might have to agree
in writing to dissolve LLC Borrower upon the occurrence of any action initiated
by or brought against Member or Special Member under any existing or future law
(the “Creditors Rights Laws”) of any jurisdiction, domestic or foreign, relating
to bankruptcy, insolvency, reorganization, conservatorship, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to its debts or debtors, or the occurrence of an event that causes
Member or Special Member to cease to be a member of LLC Borrower; and

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

40



--------------------------------------------------------------------------------

(z) Borrower shall be either a Delaware limited liability company or a Delaware
limited partnership, as the case may be (except for Connecticut Avenue Owner,
which may be a Virginia limited liability company, and Sunrise Louisville, which
may be a Kentucky limited liability company).

“Affiliate” for purposes of this Agreement shall mean a person which controls,
is controlled by, or is under common control with another person. For the
purposes of this definition, “control” means the power to direct the management
and policies of a person, directly or indirectly, whether through the ownership
of voting securities or other beneficial interest, by contract or otherwise, and
the terms “controlling” and “controlled” have the meanings correlative to the
foregoing. A person shall not be deemed to be under common “control” with
another person solely based on the fact that one or more person(s) serve as a
director of both persons.

Section 3.23 Leasing Restrictions.

(a) With respect to any resident admission agreements, residency agreements,
life care contracts or similar agreements with residents or patients of its
Individual Property, Borrower shall lease its Individual Property at market
rents and on market terms (subject to any currently existing governmental
requirements regarding low income rentals) (based on the type, quality and
location of such Individual Property) using Borrower’s standard approved
resident agreement and lease form that has been approved by Lender and subject
to any non-material changes thereto as Borrower may determine in its reasonable
discretion to be necessary or desirable for the operation of its Individual
Property, provided such changes comply with the provisions of Article XI of this
Agreement. All Leases shall be bona fide, binding contracts, duly authorized and
executed with third-party tenants, residents, and/or occupants unrelated to
Borrower, any Recourse Party or any of their Affiliates. There shall be no
additional economic obligations on the landlord under a Lease beyond providing
the senior living services contemplated by the form lease that has been approved
by Lender (and for which the landlord is separately compensated).

(b) Each Operating Lease shall be subject to Lender’s prior approval, which may
be granted or denied in Lender’s sole and absolute discretion, and shall meet
all regulatory requirements. Borrower shall not, without first obtaining
Lender’s prior written consent, (i) amend or modify the Operating Lease with
respect to Borrower’s Individual Property in any material respect (which shall
include, without limitation, any modification or amendment to the Operating
Lease that reduces the rent payable thereunder, alters the term of the Operating
Lease, increases the landlord’s obligations or decreases the tenant’s
obligations under the Operating Lease or any other modification or amendment
deemed material by Lender), (ii) extend or renew (except in accordance with
mandatory actions by the landlord under the existing Operating Lease provisions,
if any) the Operating Lease with respect to Borrower’s Individual Property,
(iii) terminate or accept the surrender of the Operating Lease with respect to
Borrower’s Individual Property, (iv) enter into any new Operating Lease with
respect to Borrower’s Individual Property, (v) consent to, or otherwise accept,
an assignment of an Operating Lease, which assignment would result in the tenant
being relieved from any liability under such Operating Lease, or (vi) accept any
prepayment of rent more than one (1) month in advance, termination fee, or
similar payment.

(c) With respect to any commercial Lease in excess of 1,500 square feet that is
not an Operating Lease, Borrower may (i) enter into a new commercial Lease (if
such new commercial Lease does not give the tenant any rights, whether in the
form of expansion rights, rights of first refusal to lease or purchase, or
otherwise, relating to property which is not part of such Borrower’s Individual
Property

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

41



--------------------------------------------------------------------------------

and/or would require Borrower and/or Lender to possess or control any property
other than such Borrower’s Individual Property to honor such rights and/or would
grant such tenant any purchase rights with respect to any portion of such
Borrower’s Individual Property), (ii) terminate any such commercial Lease, or
(iii) amend any such commercial Lease (if such amendment does not give the
tenant any rights, whether in the form of expansion rights, rights of first
refusal to lease or purchase, or otherwise, relating to property which is not
part of such Borrower’s Individual Property and/or would require Borrower and/or
Lender to possess or control any property other than such Borrower’s Individual
Property to honor such rights and/or would grant such tenant any purchase rights
with respect to any portion of such Borrower’s Individual Property), provided
that all decisions made and all actions taken by Borrower pursuant to clauses
(i), (ii) and (iii) above (A) represent prudent business practices for the
benefit of such Borrower’s Individual Property, (B) are on market terms and
rents (based on the type, quality and location of such Individual Property), and
(C) are bona fide, binding contracts, duly authorized and executed with
third-party tenants unrelated to Borrower, any Recourse Party or any of their
affiliates. There shall be no increase in the landlord’s obligations to pay
operating expenses, taxes or insurance or change in the base year, and there
shall be no economic obligations on the landlord under a commercial Lease in
excess of 1,500 square feet that is not an Operating Lease beyond maintaining
Borrower’s Individual Property. Any allowance for tenant improvements shall only
be given at the beginning of the term of any commercial Lease in excess of 1,500
square feet that is not an Operating Lease.

(d) No portion of Borrower’s Individual Property shall (i) be leased to any
party or entity that uses dry cleaning solvents on Borrower’s Individual
Property, or (ii) permit the use or storage of hazardous substances in excess of
limits allowed by applicable law, rule or regulation.

Section 3.24 Covenants Relating to Leases and Rents. Borrower shall not, except
with the prior written consent of Lender in each instance, (a) sell, assign,
pledge, mortgage or otherwise transfer or encumber (except hereby) any of the
Leases, Rents or any right, title or interest of Borrower therein; (b) except
for “community fees” paid by residents upon initial occupancy of the Individual
Property as provided for under the form Resident Agreement (to the extent
permitted by applicable Laws), accept prepayments of any Rents for a period of
more than one (1) month in advance of the due dates thereof; (c) in any manner
intentionally or materially impair the value of its Individual Property or the
benefits to Lender of the Assignment; (d) except as otherwise permitted in
Section 3.23 above, waive, excuse, condone, discount, set off, compromise, or in
any manner release or discharge any Tenant from any of its obligations under the
Leases; (e) except as otherwise permitted hereby, enter into any settlement of
any action or proceeding arising under, or in any manner connected with, the
Leases or with the obligations of the landlord or the Tenants thereunder;
(f) except as otherwise permitted in Section 3.23 above, modify, cancel or
terminate any guaranties under any Lease; or (g) lease any portion of its
Individual Property to a dry cleaner that uses dry cleaning solvents on such
Individual Property. Notwithstanding the immediately preceding sentence,
(i) subsection (d) above shall not apply to Resident Agreements so long as such
actions taken do not materially affect the operations of the applicable
Individual Property, and (ii) subsections (d), (e), and (f) above shall not
apply to any Minor Commercial Leases. Borrower shall, at its sole cost and
expense, duly and timely keep, observe, perform, comply with and discharge all
of the material obligations of the landlord under the Leases, or cause the
foregoing to be done, and Borrower shall not take any actions that would, either
presently or with the passage of time, cause a default by Borrower under any of
the Leases. Borrower shall (i) enforce its interests in the Leases and all
remedies available to Borrower upon any Tenant’s default, (ii) upon Lender’s
request, deliver to Lender copies of all papers served in connection with any
such enforcement proceedings, and (iii) upon Lender’s request, consult with
Lender, its agents and attorneys with respect to the conduct thereof. Unless an
Event of Default has occurred (or if an Event of Default has occurred but Lender
has accepted cure of such Event of Default by specific written statement from
Lender to Borrower acknowledging Lender’s acceptance of

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

42



--------------------------------------------------------------------------------

such cure, and Borrower specifically understands and agrees that Lender shall
have no obligation whatsoever to accept the cure of any Event of Default),
Borrower may enter into any settlement of any such proceeding without Lender’s
prior written consent. Lender recognizes that the Resident Agreements are for
occupancy of individual units by elderly persons and that due to the changing
circumstances of the residents and other commercially reasonable considerations,
Borrower and/or Property Manager on behalf of Borrower shall exercise good faith
judgment in modifying, amending and terminating Resident Agreements on a
case-by-case basis.

Section 3.25 Tax Status of Borrower. Borrower shall not become a “foreign
person,” “foreign partnership,” “foreign trust,” or “foreign estate” within the
meaning of Sections 1445 and 7701 of the Revenue Code. If CHTSun becomes a
“disregarded entity” as defined in Section 1.1445-2(b)(2)(iii) of the Income Tax
Regulations issued under the Revenue Code, it shall provide Lender with the
appropriate documentation regarding same.

Section 3.26 Illegal Activity. No portion of Borrower’s Individual Property will
be purchased, improved, fixtured, equipped or furnished by Borrower with
proceeds of any illegal activity, and Borrower shall not engage in, and shall
make commercially reasonable efforts to prevent others from engaging in, illegal
activities at or on its Individual Property.

ARTICLE IV - ADDITIONAL ADVANCES; EXPENSES; SUBROGATION

Section 4.01 Expenses and Advances. Borrowers shall pay all Costs (defined
below) (a) incurred by any Borrower or Lender and reasonable fees charged by
Lender in connection with the granting, closing, servicing (other than routine
loan servicing performed in the ordinary course of business and for the
performance of which Lender is not routinely reimbursed by other borrowers in
the ordinary course of Lender’s business), and enforcement of the Loan and the
Documents or (b) attributable to any Borrower as owner of an Individual
Property. The term “Costs” shall mean any and all actual and documented
out-of-pocket appraisal, recording, filing, registration, brokerage, abstract,
title insurance (including premiums), title searches and examinations, surveys
and similar data and assurances with respect to title, U.C.C. search, escrow,
reasonable attorneys’, engineers’, environmental engineers’, environmental
testing, and architects’ fees, costs (including travel), expenses, and
disbursements incurred in connection with (i) any default by any Borrower under
the Documents, (ii) servicing of the Loan (other than routine loan servicing
performed in the ordinary course of business and for the performance of which
Lender is not routinely reimbursed by other borrowers in the ordinary course of
Lender’s business), including administrative or service fees assessed by Lender
pursuant to a Borrower consent request, or (iii) the exercise, enforcement,
compromise, defense, litigation, or settlement of any of Lender’s rights or
remedies under the Documents or relating to the Loan or the Pool Obligations
following a default under the Documents. If any Borrower fails to pay any
amounts or perform any actions required under the Documents, then Lender may
(but shall not be obligated to) advance sums to pay such amounts or perform such
actions. Each Borrower grants Lender the right (and shall require Property
Manager to grant Lender the right) to enter upon and take possession of
Borrower’s Individual Property to prevent or remedy any such failure and the
right to take such actions in Borrower’s name. No advance or performance shall
be deemed to have cured a default by any Borrower. All (a) sums advanced by or
payable to Lender per this Section 4.01 or under applicable Laws, (b) except as
expressly provided in the Documents, payments due under the Documents which are
not paid in full when due, and (c) Costs, shall: (i) be deemed demand
obligations, (ii) if not paid within five (5) days following demand, bear
interest from the date of demand at the Default Rate (unless prohibited by Law)
until paid, (iii) be part of, together with such interest, the Pool Obligations,
and (iv) be secured by the Documents. Lender, upon making any such advance,
shall also be subrogated to rights of the person receiving such advance.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

43



--------------------------------------------------------------------------------

Section 4.02 Subrogation. If any proceeds of any Note were used to extinguish,
extend or renew any indebtedness on an Individual Property, then, to the extent
of the funds so used, (a) Lender shall be subrogated to all rights, claims,
liens, titles and interests existing on such Individual Property held by the
holder of such indebtedness and (b) these rights, claims, liens, titles and
interests are not waived but rather shall (i) continue in full force and effect
in favor of Lender and (ii) are merged with the lien and security interest
created by the Documents as cumulative security for the payment and performance
of the Pool Obligations.

ARTICLE V - SALE, TRANSFER, OR ENCUMBRANCE OF THE PROPERTY

Section 5.01 Due-on-Sale or Encumbrance. It shall be an Event of Default and, at
the sole option of Lender, Lender may accelerate the Pool Obligations, and the
entire Pool Obligations (including any Prepayment Premium) shall become
immediately due and payable, if, without Lender’s prior written consent (which
consent may be given or withheld for any or for no reason or given
conditionally, in Lender’s sole discretion) any of the following shall occur:

(a) other than in connection with a transfer in accordance with the express
conditions set forth in this Section 5.01 or in Sections 5.04, 5.05, 5.06 and
5.07 of this Agreement (each, a “Permitted Transfer”), any Borrower shall sell,
convey, assign, transfer, dispose of or be divested of its title to its
Individual Property, convey security title to its Individual Property, or
mortgage, encumber or cause to be encumbered its Individual Property or any
interest therein, in any manner or way, whether voluntary or involuntary (except
for (i) the imposition of mechanic’s or materialmen’s liens, judgment liens, tax
liens and other liens so long as such Borrower causes same to be satisfied or
bonded off as required under the Documents, (ii) the sale or transfer of damaged
or obsolete property replaced with property of equal or greater value, (iii) the
imposition of easements and restrictions on the Property which in the aggregate
do not have a material adverse effect on the value or use or marketability of
the Property, or (iv) the Permitted Encumbrances; or

(b) other than in connection with a Permitted Transfer, in the event of any
merger, consolidation, sale, transfer, assignment, liquidation, or dissolution
involving any or all of the assets of any Borrower or any general partner or
managing member of any Borrower; or

(c) other than in connection with a Permitted Transfer, in the event of the
assignment, transfer, pledge, voluntary or involuntary sale, or encumbrance (or
any of the foregoing at one time or over any period of time) of:

(i) (A) ten percent (10%) or more of (1) the ownership interests in any
Borrower, regardless of the type or form of entity of such Borrower, (B) ten
percent (10%) or more of the voting stock or ownership interest of any
corporation or limited liability company which is, respectively, general partner
or managing member of any Borrower or any corporation or limited liability
company directly or indirectly owning fifteen percent (15%) or more of any such
corporation or limited liability company, or (C) the ownership interests in any
owner of fifteen percent (15%) or more of the beneficial interests of any
Borrower if such Borrower is a trust; or

(ii) any general partnership, managing member or controlling interest in (A) any
Borrower, (B) an entity which is in any Borrower’s chain of ownership and which
is derivatively liable for the obligations of such Borrower, or (C) any entity
that has the right to participate directly or indirectly in the control of the
management or operations of any Borrower (other than solely as property manager
of any Individual Property); or

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

44



--------------------------------------------------------------------------------

(d) a pledge or encumbrance of any ownership interest in any Borrower or in any
owner of Borrower to secure financing; or

(e) in the event of the conversion of any general partnership interest in any
Borrower to a limited partnership interest if such Borrower is a partnership; or

(f) in the event of any change, removal, or resignation of any general partner
of any Borrower if such Borrower is a partnership (other than a change to a
general partner that is a CHT Entity [defined below] or to an entity that is
wholly owned and controlled by SSLI [an “SSLI Entity”]); or

(g) in the event of any change, removal, addition or resignation of a managing
member of any Borrower (or if no managing member, any member) if such Borrower
is a limited liability company (other than a change to a managing member that is
a CHT Entity or an SSLI Entity); provided, the foregoing shall not prohibit the
change, removal, addition or resignation of individuals (who are not managing
members) on any board of managers of any Borrower or the general partner of any
Borrower, as applicable; or

(h) any Borrower shall obtain any unsecured debt except for (i) customary and
reasonable short-term trade payables obtained and repaid in the ordinary course
of such Borrower’s business, and (ii) as long as no Event of Default has
occurred and SSLI and CHT REIT directly or indirectly own an interest in each
Borrower, loans to any Borrower (collectively, the “Permitted Member Loans”, and
each, a “Permitted Member Loan”) from CHTSun Partners IV, LLC (“CHTSun”), SSLI,
Sunrise Senior Living Investments, Inc. (“SSLII”), Property Manager or CHT REIT
or another entity that holds direct or indirect ownership interests in the
applicable Borrower, provided that such Permitted Member Loans (A) shall be
unsecured, (B) shall be expressly subordinate to the lien of the Documents
(which subordination shall be pursuant to documentation acceptable to Lender,
which shall contain an express assignment to Lender of all votes in a bankruptcy
case involving any Borrower and/or any Individual Property and of any claims
under the Permitted Member Loans in such bankruptcy case, in a manner legally
sufficient to assure that Lender shall have the exclusive right to vote
bankruptcy claim(s) involving the Loan and/or the Permitted Member Loans in any
bankruptcy case involving any Borrower and/or any Individual Property),
(C) shall contain such provisions with respect to such subordination as Lender
shall require, including, but not limited to, provisions regarding the payment
obligations under such Permitted Member Loans, the collection rights of the
holders of such Permitted Member Loans, and certain provisions regarding the
Permitted Member Loans in the event of a bankruptcy of such Borrower, (D) made
to any Borrower do not exceed, in the aggregate at any given time, an amount
equal to five percent (5%) of the Allocated Loan Amount for such Borrower’s
Individual Property, and (E) do not exceed, in the aggregate at any given time,
the amount of $5,000,000 with respect to all Borrowers (on a collective basis).
Borrowers shall also pay any reasonable expenses (including attorneys’ fees)
incurred by Lender in connection with such Permitted Member Loans.

Notwithstanding anything to the contrary contained in this Agreement, the
provisions of this Section 5.01 set forth above shall not apply to transfers
(i) under any will or applicable law of descent, (ii) of publicly traded shares
of SSLI so long as such transfers of publicly traded shares do not result in a
merger of SSLI with another entity (unless either (1) SSLI is the surviving
entity, or (2) SSLI is not the surviving entity but the surviving entity is a
corporation created for the sole purpose of effecting the merger and which, at
the time of the merger, both (x) had no material operating history and (y) is
wholly-owned by SSLI or the constituent shareholders of SSLI [any such entity
complying with items (x) and (y) above, an “SSLI Survivor”] and SSLI or the SSLI
Survivor, as the case may be, shall retain the same level of control over each
Borrower and the day-to-day operations of each Individual Property that SSLI had
(A) as of the date of this Agreement, or (B) in the event of a Permitted
Transfer or Permitted

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

45



--------------------------------------------------------------------------------

Transfers that occurred after the date of this Agreement, as a result of such
Permitted Transfer), (iii) of publicly traded shares of CNL Healthcare Trust,
Inc., a Maryland corporation (“CHT REIT”), (iv) between and among CHT REIT and
its wholly-owned and controlled affiliates (each, a “CHT Entity”), (v) that
result in the increase or decrease in the direct or indirect ownership interests
in any Borrower held by CHT Entities as long as a CHT Entity retains control,
and ownership (directly or indirectly) of at least fifty-one percent (51%) of,
the applicable Borrower(s) following the transfer, provided, that a CHT Entity
shall only be permitted to acquire all of the direct or indirect ownership
interests in any Borrower in accordance with Section 5.05 of this Agreement and
in the event that an SSLI Entity does not control the applicable Borrower, then
following such transfer a CHT Entity shall control the applicable Borrower, or
(vi) among the holders of direct or indirect ownership interests in any
Borrower, and within sixty (60) days following any such transfer, such Borrower
shall deliver to Lender (xx) a statement showing the current ownership of such
Borrower, (yy) a certification from such Borrower that it remains in compliance
with the ERISA provisions of the Documents, and (zz) a certification from such
Borrower that it remains in compliance with the representations, warranties and
covenants set forth in the Documents. Without limiting the provisions of the
preceding sentence, Borrower and the transferee of the ownership interests in
Borrower being transferred shall be deemed to have made in favor of Lender, as
of the date of the applicable transfer, the certification described in clauses
(xx), (yy) and (zz) above as a result of the transfer of the applicable
ownership interests in such Borrower and the acceptance thereof.

In addition, the provisions of this Section 5.01(a) through 5.02(h) above shall
not apply to any merger, consolidation, sale, transfer, or assignment involving
all or substantially all of the assets of any Borrower to a CHT Entity or all of
the ownership interests in any Borrower, provided that (i) such CHT Entity shall
meet the special purpose entity requirements set forth in Sections 2.10, 3.21
and 3.22 of this Agreement, (ii) any transferee shall execute and deliver any
and all documentation as may be reasonably required by Lender in form and
substance reasonably satisfactory to Lender including assumption documents,
(iii) counsel to transferee shall deliver to Lender opinion letters relating to
such transfer (provided such opinion letters were required in connection with
the closing of the Loan) in form and substance reasonably satisfactory to
Lender, (iv) if any Individual Property is transferred, the applicable Borrower
shall deliver (or cause to be delivered) to Lender, an endorsement to Lender’s
title insurance policy relating to the change in the identity of the transferee
and the execution and delivery of the transfer documentation in form and
substance reasonably acceptable to Lender, (v) such Borrower shall pay all
reasonable expenses incurred by Lender in connection with such transfer,
including Lender’s reasonable attorneys’ fees and expenses, all recording fees,
and all fees payable to the applicable title company for delivery to Lender of
the endorsement referred to above and such Borrower shall pay Lender a servicing
fee determined by Lender, and (vi) such other requirements of Lender shall be
satisfied.

Section 5.02 Partial Release. Upon not less than sixty (60) days prior written
notice from a Borrower, Lender shall release (a “Partial Release”) an Individual
Property from the Lien of the Documents (a “Release Property”), upon the
satisfaction (as determined by Lender in its sole discretion) of all of the
following terms and conditions:

(a) At the time of the applicable Borrower’s request and the time of the
proposed Partial Release, there shall be no then existing Event of Default under
the Documents (unless such Partial Release itself would cause such Event of
Default to be cured), and there shall exist no condition or state of facts which
with the passage of time or the giving of notice or both, would constitute an
Event of Default under the Documents;

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

46



--------------------------------------------------------------------------------

(b) Any such request may be made no sooner than the later of (i) six (6) months
after the date of (A) the Original Loan Agreement with respect to a Release
Property owned by one of the Original Borrowers or the Santa Monica Owner, and
(B) this Agreement with respect to a Release Property owned by one of the
Additional Borrowers, or (ii) six (6) months after the completion of the most
recent Partial Release or Substitution (as defined below), and such written
request must be received no later than twelve (12) months prior to the Maturity
Date;

(c) Each Release Property shall consist of an Individual Property, and each
Partial Release shall involve no more than one (1) Individual Property;

(d) For each Release Property, the applicable Borrower shall have paid to Lender
the “Release Price”, which shall be equal to (i) one hundred ten percent
(110%) of the then unpaid principal balance of the Allocated Loan Amount
applicable to the Release Property (such amount shall herein be called the
“Principal Payment Amount”), plus (ii) the applicable Prepayment Premium (based
on the Principal Payment Amount and calculated in accordance with the provisions
set forth in Section 1.06 of this Agreement), plus (iii) all accrued interest
with respect to the Individual Loan applicable to the Release Property and all
accrued and unpaid charges with respect to such Individual Loan;

(e) The Principal Payment Amount shall be applied to pay in full the principal
balance due with respect to the Individual Loan applicable to the Release
Property, and Lender, in its sole discretion, shall apply the portion of the
Principal Payment Amount which is in excess of the then outstanding principal
balance of the Individual Loan applicable to the Release Property to one or more
of the other Individual Loans applicable to the other Individual Properties;

(f) Lender shall have determined that, following the Partial Release, the Debt
Service Coverage Ratio (defined below) calculated with respect to the remainder
of the Property (excluding the Release Property) shall be at least equal to the
greater of (i) 1.90 to 1.00 or (ii) the Debt Service Coverage Ratio for the Loan
immediately prior to the proposed Partial Release (including the Release
Property). In the event that the Debt Service Coverage Ratio calculated with
respect to the remainder of the Property (excluding the Release Property) is
less than the required level, then Borrowers shall have the right, subject to
payment of the applicable Prepayment Premium, to pay Lender the amount necessary
to increase the Debt Service Coverage Ratio calculated with respect to the
remainder of the Property (excluding the Release Property) to the required
level;

(g) Lender shall have determined that following the Partial Release, the Loan to
Value Ratio calculated with respect to the remainder of the Property (excluding
the Release Property) shall not exceed the lesser of (i) sixty percent (60%) or
(ii) the Loan to Value Ratio of the Property (including the Release Property)
immediately prior to the proposed Partial Release. In the event the Loan to
Value Ratio with respect to the remainder of the Property (excluding the Release
Property) exceeds the required level, then Borrowers shall have the right,
subject to payment of the applicable Prepayment Premium, to pay Lender the
amount necessary to reduce the Loan to Value Ratio calculated with respect to
the remainder of the Property (excluding the Release Property) to the required
level;

(h) At the time the applicable Borrower makes its written request to Lender for
a Partial Release, such Borrower shall pay to Lender a non-refundable
administrative fee of $25,000.00 (the “Release Administrative Fee”). The Release
Administrative Fee shall be deemed earned by Lender upon its receipt by Lender
and shall not be applied to the Principal Payment Amount, the Prepayment
Premium, or any other amounts due under the Documents;

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

47



--------------------------------------------------------------------------------

(i) Whether or not the Partial Release is actually consummated, the applicable
Borrower shall pay to Lender all out-of-pocket costs and expenses actually
incurred by Lender associated with the Partial Release, including, but not
limited to, escrow, closing and recording charges and taxes, attorneys’ fees
(including attorneys’ fees and expenses for Lender’s outside counsel), the cost
of preparing and delivering releases, and re-conveyance documentation,
modifications of the Documents, the cost of any title insurance endorsements
that Lender may require, and any sums then due and payable under the Documents;

(j) Lender shall have determined that following the Partial Release, the value
of the Individual Properties in any one (1) metropolitan area shall not exceed
forty percent (40%) of the total value of the Individual Properties remaining in
the Property;

(k) Lender shall have determined that following the Partial Release, the unpaid
principal balance of the Loan shall be greater than sixty percent (60%) of the
original principal amount of the Loan;

(l) The Mezzanine Loan (defined below) shall have been satisfied in full and all
collateral therefor released; and

(m) Such other terms and conditions as Lender shall reasonably require in order
to comply with regulatory or other legal requirements, or to effectuate the
intent of the foregoing provisions, but which will not add additional economic
burdens on Owner or Operator.

The term “Loan to Value Ratio” shall mean the ratio, as reasonably determined by
Lender, of (i) the aggregate principal balance of all encumbrances against the
Property to (ii) the fair market value of the Property. The term “Debt Service
Coverage Ratio” shall mean the ratio, as reasonably determined by Lender,
calculated by dividing (i) net operating income (“NOI”) by (ii) TADS (defined
below). NOI is the gross annual income realized from operations of the Property
for the applicable twelve (12) month period after subtracting all necessary and
ordinary operating expenses (both fixed and variable) for that twelve (12) month
period (assuming for expense purposes only that the Property has reached full
economic occupancy and the expenses are stabilized, all as calculated by Lender
in Lender’s discretion), including, without limitation, utilities,
administrative expenses, cleaning, landscaping, security, repairs, and
maintenance, ground rent payments, management fees (equal to five percent [5%]),
reserves for replacements (equal to $500 per unit), real estate and other taxes,
assessments and insurance, but excluding deduction for federal, state and other
income taxes, debt service expense, depreciation or amortization of capital
expenditures, and other similar non-cash items. NOI shall be determined on an
accrual basis; provided, however, that ground rent payments shall be determined
on a cash basis and based on actual cash payments of ground rent. Gross income
shall be based on the cash actually received by Borrowers for the preceding
twelve (12) months and projected income based on leases in place for the next
succeeding twelve (12) months, and ordinary operating expenses shall not be
prepaid. Documentation of NOI and expenses shall be certified by an officer of
Borrowers with detail satisfactory to Lender and shall be subject to the
approval of Lender. “TADS” shall mean the aggregate debt service payments for
the applicable twelve (12) month period on the Loan and on all other
indebtedness secured, or to be secured, by any part of the Property (excluding
any balloon payments due at Maturity).

Notwithstanding anything to the contrary in this Section 5.02 and/or
Section 5.03 below, Borrowers shall only have the right to a combined cumulative
total (during the entire term of the Loan) of three (3) Partial Releases and
Substitutions.

This Section 5.02 shall be personal to the original Borrowers under the Loan,
and no transferee shall have any rights under this Section 5.02.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

48



--------------------------------------------------------------------------------

Section 5.03 Substitution of Collateral. Upon prior written notice to Lender, a
Borrower shall be entitled to obtain a release of an Individual Property owned
by such Borrower (each, an “Exiting Property”) from the Lien of the Documents
upon substituting therefor (a “Substitution”) another property (the “Substitute
Property”) satisfactory to Lender (in its sole discretion, exercised in good
faith) and upon satisfaction (as determined by Lender in its sole discretion) of
each of the following terms and conditions:

(a) At the time of such Borrower’s request for a Substitution and at the time of
the proposed Substitution, there shall exist no Event of Default, and there
shall exist no condition or state of facts, which with the passage of time or
the giving of notice, or both, would constitute an Event of Default under the
Documents;

(b) The Mezzanine Loan shall have been satisfied in full and all collateral
therefor released;

(c) A Substitution shall involve only one (1) Individual Property;

(d) The Substitution shall be in conjunction with the sale of the Exiting
Property to a third party unrelated to any of the Borrowers, and Lender shall
not be obligated to consummate the Substitution in the event the proposed sale
of the Exiting Property shall not actually be consummated;

(e) Upon the applicable Borrower’s written request for a Substitution, such
Borrower shall deliver to Lender a copy of the then current draft of the sale
agreement pertaining to the sale of the Exiting Property, and as soon as
available after such Borrower’s written request for a Substitution, such
Borrower shall deliver to Lender a copy of the fully executed sale agreement
(along with a marked copy of such fully executed sale agreement indicating all
changes made after the draft of the sale agreement previously delivered to
Lender), but in no event shall the delivery of such fully executed sale
agreement and such marked sale agreement be later than five (5) business days
after such Borrower’s execution of such sale agreement, and in all events such
delivery shall be made at least thirty (30) days prior to the end of Lender’s
period (as specified below) for processing such Substitution;

(f) Any written request by a Borrower to Lender for a Substitution may be made
no sooner than the later of (i) six (6) months after the date of (A) the
Original Loan Agreement with respect to an Exiting Property owned by one of the
Original Borrowers or Santa Monica Owner, and (B) this Agreement with respect to
an Exiting Property owned by one of the Additional Borrowers, or (ii) the
completion of the most recent Partial Release or Substitution, and any such
written request must be received no later than twelve (12) months prior to the
Maturity Date;

(g) The proposed Substitute Property shall constitute the fee simple estate to
such property, and no joint venture or partnership interests or interests in
ground leases shall be permitted;

(h) The structure of the owner of the Substitute Property (the “Substitute
Property Owner”) shall be identical to that of the entity that owned the Exiting
Property, or if the Substitute Property is newly acquired and the Substitute
Property Owner is not the same as the Borrower that owned the Exiting Property,
then (A) the Substitute Property Owner’s parent (the “Parent”) must own one
hundred percent (100%) of the Borrower that owned the Exiting Property and the
Substitute Property Owner, (B) the Substitute Property Owner, the Borrower that
owned the Exiting Property and the Parent shall enter into an agreement, in form
and substance satisfactory to Lender, that shall provide that, among other
things, the Parent would not have provided the funds for the purchase of the
Substitute Property had Substitute Property Owner not agreed to assume the
obligations under the Documents, (C) Lender shall be satisfied, in its sole
discretion, that the assumption of the obligations under the Documents by the
Substitute

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

49



--------------------------------------------------------------------------------

Property Owner shall not render the Substitute Property Owner insolvent or leave
the Substitute Property Owner with unreasonably small capital, (D) Lender shall
receive a legal opinion, in form and substance satisfactory to Lender and from a
law firm acceptable to Lender, that the assumption of the Loan by the Substitute
Property Owner could not be considered to be a fraudulent conveyance under
applicable federal bankruptcy law and state law, and (E) the Substitute Property
Owner shall expressly assume all obligations under the Documents and shall
execute any documents reasonably required by Lender, and all of these documents
shall be satisfactory in form and substance to Lender, and a guarantor,
acceptable to Lender, shall execute a guaranty and indemnities (pursuant to
documents satisfactory in form and substance to Lender) with respect to all of
the obligations under Sections 3.11, 3.12, 8.01, 8.02, 8.04 and 8.05 of this
Agreement, the ERISA Indemnity (if applicable), and the Environmental Indemnity;

(i) At the time of any Substitution, the Substitute Property shall not be less
than ninety percent (90%) occupied by third-party tenants in occupancy and
paying rent, and free rent or other rental concessions shall have been
extinguished except as may otherwise be approved in writing by Lender;

(j) [INTENTIONALLY OMITTED];

(k) Lender shall have received a physical condition report (conforming with
Lender’s then-current guidelines and report requirements) of the Substitute
Property from an engineer or architect chosen by Lender, which report shall be
satisfactory in all respects to Lender (exercised in good faith). In addition,
Lender shall have received an Environmental Site Assessment (conforming with
Lender’s then current guidelines and report requirements) of the Substitute
Property from an environmental consulting firm chosen by Lender, which
Environmental Site Assessment shall be satisfactory in all respects to Lender
(exercised in good faith). The cost of preparation of all such reports and all
necessary inspections shall be paid by Borrower;

(l) The Substitute Property (including, without limitation, the location, the
demographics of the market area, appearance, configuration, quality and age of
and access to the Substitute Property) shall be satisfactory to Lender
(exercised in good faith);

(m) The fair market value and NOI (as defined above) of the Substitute Property
shall equal or exceed the then fair market value and NOI of the Exiting
Property, all as determined by Lender (exercised in good faith);

(n) All conditions that Borrowers were obligated to meet and satisfy under the
terms of the Loan application in connection with the closing of the Loan, or, if
required by Lender, Lender’s then current closing and underwriting requirements,
shall be satisfied regarding the Substitute Property, including without
limitation, that (i) all Documents shall be satisfactory to Lender, (ii) Lender
receives a satisfactory legal opinion from the applicable Borrower’s counsel,
(iii) title to the Substitute Property shall be satisfactory in all respects to
Lender (including, without limitation, evidence that Lender shall have a first
and exclusive Lien on the fee simple interest in the Substitute Property),
(iv) Lender shall receive a satisfactory survey and title insurance policy,
(v) Lender receives satisfactory evidence that the Substitute Property complies
with all applicable Laws, and (vi) Borrowers’ current financial condition shall
be satisfactory to Lender;

(o) At the same time that the applicable Borrower delivers its written notice to
Lender requesting a Substitution, such Borrower shall pay to Lender a
non-refundable administrative fee of $25,000.00 (the “Substitution
Administrative Fee”), and the Substitution Administrative Fee shall be deemed
earned by Lender upon Lender’s receipt of such fee. At the closing of the
Substitution, Borrower shall pay to Lender a non-refundable fee of one percent
(1.0%) of the Allocated Loan Amount for the

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

50



--------------------------------------------------------------------------------

Exiting Property, but Lender shall credit against such fee the Substitution
Administrative Fee previously paid by such Borrower to Lender. Neither the
Substitution Administrative Fee nor the non-refundable fee paid at the closing
of the Substitution shall be applied to the applicable Individual Loan or the
outstanding principal balance due under the Loan;

(p) Whether or not the Substitution actually closes, Borrowers shall pay all
out-of-pocket costs and expenses actually incurred by Lender associated with the
Substitution, including but not limited to, title insurance and survey fees and
expenses, recording charges and taxes, documentary stamp taxes, intangible
taxes, attorneys’ fees (including attorneys’ fees and expenses for Lender’s
outside counsel), fees of Lender’s architect and/or engineer, and fees related
to the Environmental Report;

(q) The Substitute Property must be an independent assisted living or assisted
living and dementia care property;

(r) Lender shall have determined that, after giving effect to the proposed
Substitution (excluding the Exiting Property, but including the Substitute
Property), the Loan to Value Ratio for the Property shall not exceed sixty
percent (60%), and Lender shall have determined that, after giving effect to the
proposed Substitution (excluding the Exiting Property, but including the
Substitute Property), the Debt Service Coverage Ratio for the Property shall be
at least 1.90 to 1.00. In the event that the Loan to Value Ratio of the Property
(excluding the Exiting Property, but including the Substitute Property) exceeds
the required level and/or the Debt Service Coverage Ratio of the Property
(excluding the Exiting Property, but including the Substitute Property) is less
than the required level, then Borrowers shall have the right, subject to the
payment of the applicable Prepayment Premium, to pay Lender the amount necessary
to reduce the Loan to Value Ratio and/or increase the Debt Service Coverage
Ratio (as the case may be) of the Property (excluding the Exiting Property, but
including the Substitute Property) to the required level(s);

(s) Lender shall have determined that, following the Substitution, the value of
the Individual Properties in any one (1) metropolitan area shall not exceed
forty percent (40%) of the total value of the Individual Properties remaining in
the Property;

(t) Lender shall have determined that, following the Substitution, the Allocated
Loan Amounts of all Individual Properties that comprised part of the Property as
of the date of this Agreement and that would remain as part of the Property,
shall be greater than sixty percent (60%) of the total original principal amount
of the Loan;

(u) Lender’s decision to accept or reject any proposed Substitute Property shall
be in Lender’s sole and absolute discretion, it being understood that, without
limiting the foregoing, under no circumstances shall the Substitute Property
qualify for a Substitution unless the value of the Substitute Property is, in
Lender’s sole judgment, equal to or greater than one hundred percent (100%) of
the value of the Exiting Property, as determined by Lender, and is at least
equal to the Exiting Property in each of the following respects: (a) stability
of cash flow, taking into consideration weighted average lease maturities;
(b) tenant credit and quality and diversification; (c) building quality and
diversification; and (d) location quality and diversification. Borrowers
acknowledge that Lender may reject a property proposed as a Substitute Property
for any reason or without giving a reason, and Borrowers assume such risk
notwithstanding that they may spend substantial resources preparing the reports
and other information required by Lender with respect to the Substitute
Property;

(v) Lender determines in its sole discretion that the Substitution would not
result in a violation of the ERISA provisions contained in Lender’s then current
guidelines and report requirements, and Borrowers deliver such certifications
and other documents as Lender may reasonably request in connection therewith;

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

51



--------------------------------------------------------------------------------

(w) Lender is satisfied, and Borrowers shall deliver such assurances as may be
reasonably requested by Lender (including a reaffirmation certification or other
agreement) that any guaranty, indemnity or similar instrument delivered to
Lender in connection with the Loan remains in full force and effect,
notwithstanding and taking into consideration the Substitution; and

(x) The Substitute Property shall have the same unpaid principal balance
allocated to such Substitute Property as the then existing unpaid principal
balance allocated to the Exiting Property at the time of the closing of the
Substitution.

Lender shall have at least sixty (60) days in which to process any request to
effect a Substitution after receipt of (1) all materials and information
necessary to evaluate such request and (2) the Substitution Administrative Fee.

Notwithstanding anything to the contrary in Section 5.02 above and/or this
Section 5.03, Borrowers shall only have the right to a combined cumulative total
(during the entire term of the Loan) of three (3) Partial Releases and
Substitutions.

This Section 5.03 shall be personal to the original Borrowers under the Loan,
and no transferee shall have any rights under this Section 5.03.

Section 5.04 One-Time Transfer. Notwithstanding Section 5.01, commencing twelve
(12) months subsequent to the date of this Agreement and so long as there is no
then existing Event of Default under the Documents (or event which with the
passage of time or the giving of notice or both would be an Event of Default),
Lender agrees, upon thirty (30) days’ prior written request, to consent to one
transfer of the entire Property by the original Borrowers if:

(a) the proposed transferees of the Property are newly formed special purpose
entities acceptable to Lender that are wholly owned and controlled by a person
that (i) has total assets (in name or under management) in excess of
$750,000,000 and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus or shareholder’s equity in excess of
$350,000,000, (ii) in the judgment of Lender, has creditworthiness, reputation
and experience in the ownership, operation, management, and leasing of similar
properties, equal to or greater than that of Borrowers and Borrowers’
principals, and (iii) has been regularly engaged (directly or through
affiliates) in the business of owning or operating comparable properties; it
being understood, without limiting the foregoing, that the proposed transferees
shall not be acceptable if (x) upon assumption of the Loan, the credit
obligations of such transferees, its affiliates, or related entities shall
exceed Lender’s individual or related borrower limits as established by Lender
from time to time in its sole discretion, or (y) the proposed transferees are
related to Lender or advised by Lender or any affiliate of Lender. In addition,
the proposed transferees shall have, or will have upon the closing of the
applicable transfer, all necessary licenses to own and operate each of the
Individual Properties;

(b) at the time of transfer, the Loan to Value Ratio does not exceed sixty
percent (60%);

(c) Borrower pays Lender a non-refundable servicing fee of $25,000 at the time
of the request and an additional fee equal to one percent (1%) of the
outstanding principal balance of the Loan at the time of the transfer less the
amount of the non-refundable servicing fee paid to Lender;

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

52



--------------------------------------------------------------------------------

(d) at Lender’s option, Lender’s title policy is endorsed to verify the first
priority of the Documents at Borrowers’ expense;

(e) the Debt Service Coverage Ratio is at least 1.90 to 1.00 for the preceding
twelve (12) month period;

(f) the Debt Yield (defined below) is at least eleven and twenty-five hundredths
percent (11.25%) for the preceding twelve (12) month period;

(g) the transferees expressly assume all obligations under the Documents
accruing from and after the date of the transfer and executes any documents
reasonably required by Lender, and all of these documents are reasonably
satisfactory in form and substance to Lender, and a guarantor, acceptable to
Lender in Lender’s good faith discretion, executes and delivers a guaranty and
indemnities (in form and substance reasonably satisfactory to Lender) with
respect to all of the obligations contained in Sections 3.11, 3.12, 8.01, 8.02,
8.04 and 8.05 of this Agreement, the ERISA Indemnity (if applicable), and the
Environmental Indemnity accruing from and after the date of transfer;

(h) Lender reasonably approves the form and content of all transfer documents
and the transferees’ organizational documents, and Lender is furnished with a
certified copy of the recorded transfer documents;

(i) the proposed transferees comply with and deliver the ERISA certification
required under Section 3.11 of this Agreement and the Environmental Indemnity
(and ERISA Indemnity, if applicable) of even date herewith;

(j) Borrowers shall provide a copy of (i) the purchase and sale agreement (and
all amendments thereto) for the Property at the time of the transfer request or
within five (5) days of execution thereof, (ii) all amendments to the purchase
and sale agreement after delivery of said agreement to Lender, and (iii) a
fully-executed closing statement upon closing of the transfer;

(k) The proposed transferees shall sign and deliver Lender’s then-current credit
certification at the time of the request, which shall include a representation
that the proposed transferees and all persons or entities holding any legal or
beneficial interest whatsoever in the proposed transferees are not included in,
owned by, controlled by, acting for or on behalf of, providing assistance,
support, sponsorship, or services of any kind to, or otherwise associated with
any of the persons or entities referred to or described in the OFAC Lists;

(l) Borrowers or the proposed transferees shall pay all reasonable out-of-pocket
fees, costs, and expenses incurred by Lender in connection with the proposed
transfer, including, without limitation, all reasonable legal fees and
disbursements (for outside counsel), accounting, title insurance, documentary
stamps taxes, intangible taxes, mortgage taxes, recording fees, and appraisal
fees, whether or not the transfer is actually consummated;

(m) Lender shall be satisfied that, following any such transfer, the Property
shall be managed by either Property Manager or a Qualified Manager (defined
below). The term “Qualified Manager” shall mean a qualified and experienced
property manager that has been approved by Lender and which, in the judgment of
Lender, has financial capability and creditworthiness, reputation and experience
in the operation, management and leasing of similar properties, equal to or
greater than that of Property Manager (and which is not an Affiliate of any CHT
Entity, and if reasonably requested by CHT REIT in order to satisfy applicable
REIT qualification tests, is and at all times will be an “eligible independent
contractor” as defined in Section 856(d) of the Revenue Code); and

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

53



--------------------------------------------------------------------------------

(n) The Mezzanine Loan shall have been satisfied in full and all collateral
therefor released.

The term “Debt Yield” shall mean the aggregate NOI of the Property (as
determined by Lender) divided by the original principal amount of the Loan.

Section 5.05 Permitted Transfers Without Fee. Notwithstanding and in addition to
the other Permitted Transfers under Section 5.01 of this Agreement, the original
Borrowers may engage in the transactions described below after at least fifteen
(15) days’ prior written notice to Lender, provided that all of the following
conditions are met: (a) there is no then existing Event of Default under the
Documents (or event which with the passage of time or the giving of notice or
both would be an Event of Default), and (b) payment to Lender by Borrowers or
the proposed transferee of (i) all out-of-pocket costs and expenses incurred by
Lender for the processing of said transfer, including a processing fee, and
(ii) all other out-of-pocket costs and expenses (including reasonable attorneys’
fees and expenses for Lender’s outside counsel) involved in such proposed
transfer and any modification of the Documents deemed necessary by Lender.
Provided that all of the foregoing conditions are fulfilled with respect to each
such transfer, (x) SSLI or its Affiliate shall be permitted to acquire the
indirect ownership interests in any Borrower held by any CHT Entity, (y) the CHT
Entities shall be permitted to acquire the indirect ownership interests in any
Borrower held by any SSLI Entity, and (z) a third party shall be permitted to
acquire up to forty-nine percent (49%) of the indirect ownership interests in
any Borrower, provided that Lender receives satisfactory evidence of all of the
following prior to any such transfer of any ownership interest in any Borrower:

(a) all terms and conditions of the Documents shall remain true and correct in
all material respects, including without limitation all provisions relating to
OFAC and ERISA;

(b) the Debt Yield is at least (i) ten and fifty hundredths percent (10.50%) for
the preceding twelve (12) month period if SSLI acquires all ownership interests
for itself without the participation by any other party, or (ii) eleven percent
(11%) for the preceding twelve (12) month period if SSLI acquires all ownership
interests for itself with the participation of any other party (which party
shall not hold more than forty-nine percent (49%) of the equity in the acquiring
entity and SSLI shall maintain control of the acquiring entity);

(c) in the event that SSLI acquires ownership interests with the participation
of another party as aforesaid, then at the time of the transfer, the Loan to
Value Ratio of the Property does not exceed sixty-five percent (65%);

(d) the acquiring party or its parent (SSLI or CHT REIT, as the case may be)
shall be required to meet the following financial covenants: (i) minimum
liquidity of $20,000,000, and (ii) minimum market capitalization of
$200,000,000;

(e) following any transfer described in this Section 5.05, Property Manager or a
Qualified Manager shall manage the day-to-day operations of the Property;

(f) At all times (i) either a CHT Entity or an SSLI Entity holds at least
fifty-one percent (51%) of the indirect ownership interests in each Borrower and
(ii) either a CHT Entity or an SSLI Entity shall control each Borrower and the
operations of each Individual Property; and

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

54



--------------------------------------------------------------------------------

(g) In the event of any transfer of ownership interests involving an entity that
is not a CHT Entity or an SSLI Entity, then within sixty (60) days following any
such transfer, the applicable Borrower shall deliver to Lender (i) a statement
showing the current ownership of such Borrower, (ii) a certification from such
Borrower that it remains in compliance with the ERISA provisions of the
Documents, and (iii) a certification from such Borrower that it remains in
compliance with the representations, warranties and covenants set forth in the
Documents. Without limiting the provisions of the preceding sentence, a Borrower
and the transferee of the ownership interests in such Borrower being transferred
shall be deemed to have made in favor of Lender, as of the date of the
applicable transfer, the certification described in clauses (i), (ii) and
(iii) above as a result of the transfer of the applicable ownership interests in
such Borrower and the acceptance thereof.

Lender shall release SSLII and its Affiliates from any and all liabilities that
SSLII and its Affiliates may have under any guaranty or other document entered
into in connection with the Loan at such time that SSLII and its Affiliates no
longer have any direct or indirect ownership interest in any Borrower as a
result of a Permitted Transfer, to the extent accruing on or after the date of
such transfer. In addition, Lender shall release CHT REIT and its Affiliates
from any and all liabilities that CHT REIT and its Affiliates may have under any
guaranty or other document entered into in connection with the Loan at such time
that CHT REIT and its Affiliates no longer have any direct or indirect ownership
interest in any Borrower as a result of a Permitted Transfer, to the extent
accruing on or after the date of such transfer.

Section 5.06 Merger of SSLI or Divestiture by SSLI. Notwithstanding anything to
the contrary in Section 5.01 of this Agreement, if no Event of Default (or event
which with the passage of time or the giving of notice or both would be an Event
of Default) has occurred and is continuing, Lender agrees that, upon thirty
(30) days prior written request of Borrowers, Lender shall consent to (i) the
merger of SSLI and another entity (an “SSLI Merger”) or (ii) the acquisition by
a third party of all of the direct or indirect ownership interests in all of the
Borrowers as part of a transaction in which such third party is acquiring
directly or indirectly all or substantially all of the real estate assets owned
directly or indirectly by SSLI as of the date of such acquisition and Property
Manager remains a Qualified Manager and continues as a going concern (an “SSLI
Real Estate Divestiture”), if:

(a) The proposed transferee (as used herein, such term includes the surviving
party from an SSLI Merger other than SSLI [if SSLI is the surviving party no
such consent shall be required] or the party acquiring all of the direct or
indirect ownership interests in all of the Borrowers as part of the SSLI Real
Estate Divestiture Transaction) is a United States entity and is a person which,
in the judgment of Lender, has (i) the financial capability, creditworthiness
and operational expertise necessary to own and operate a portfolio of properties
of the size and complexity that the proposed transferee would own immediately
following the consummation of the proposed merger; provided, however, in all
events any such entity must (A) have total assets (in name or under management)
of at least $750,000,000 and (B) except with respect to a pension advisory firm
or similar fiduciary, either (y) have capital/statutory surplus or shareholder’s
equity of at least $350,000,000 or (z) have common stock with a fair market
value of at least $350,000,000 (which may include up to $50,000,000 of long term
convertible and preferred stock), (ii) a reputation in real estate ownership
that is comparable to the Borrowers and Borrowers’ principals, and (iii) has
experience in the ownership, operation, management (either directly or through a
Qualified Manager), and leasing (either directly or through a Qualified Manager)
of similar properties, equal to or greater than Borrowers and Borrowers’
principals, it being understood, without limiting the foregoing, that the
proposed transferee shall not be acceptable if (y) upon assumption of the Loan,
such transferee’s, its affiliates’, or related entities’ credit obligations
shall exceed Lender’s individual or related borrower limits as established by
Lender from time to time in its sole discretion or (z) the proposed transferee
is related to Lender or advised by Lender or any affiliate of Lender;

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

55



--------------------------------------------------------------------------------

(b) Borrowers pay Lender a non-refundable servicing fee of $25,000.00 at the
time of the request, and (i) with respect to an SSLI Merger, an additional fee
equal to 0.25% of the outstanding principal balance of the Loan (less the
$25,000.00 paid at the time of the request) at the time of the SSLI Merger, and
(ii) with respect to an SSLI Real Estate Divestiture, an additional fee equal to
0.50% of the outstanding principal balance of the Loan (less the $25,000.00 paid
at the time of the request) at the time of the SSLI Real Estate Divestiture;

(c) At Lender’s option (if required by Lender in its reasonable discretion),
Lender’s title policy is endorsed to verify the first priority lien of the
Instruments at Borrowers’ expense (to bring forward the effective date thereof
and set forth the current schedule of subordinate matters with respect to title;
provided, however, that if any element of such endorsement shall require payment
of a full title insurance premium, Lender agrees to accept a title company
certification or title report in lieu thereof);

(d) The transferee expressly assumes all obligations applicable to the SSLI
Entities and, in the case of an SSLI Real Estate Divestiture, the CHT Entities
under the Documents and executes any documents reasonably required by Lender,
and all of these documents are satisfactory in form and substance to Lender, in
Lender’s reasonable discretion, and a guarantor, reasonably acceptable to
Lender, executes guaranties and indemnities (pursuant to documents satisfactory
in form and substance to Lender) with respect to all of the obligations under
Sections 3.11, 3.12, 8.01, 8.02, 8.04 and 8.05 of this Agreement, the ERISA
Indemnity (if applicable), and the Environmental Indemnity;

(e) Borrowers shall deliver to Lender copies of all transfer documents and
merger documents (to the extent Borrowers are permitted by law to reveal such
documents);

(f) The transferee complies with the ERISA provisions of the Documents and
delivers such ERISA certifications and representations as Lender shall require
in order to demonstrate compliance with the ERISA provisions of the Documents;

(g) The transferee provides representations and warranties satisfactory to
Lender regarding the Anti-Terrorism Regulations;

(h) In the event that SSLI was the holder of all of the direct or indirect
ownership interests in any Borrower as of the proposed closing of the SSLI
Merger or in the event of a SSLI Real Estate Divestiture, then Lender’s consent
shall be conditioned upon confirmation that a Debt Yield of at least ten and
fifty-hundredths percent (10.50%) was in existence for the immediately preceding
twelve (12) month period. In the event the Debt Yield is below the required
level, Borrowers shall have the right, subject to payment of the Prepayment
Premium calculated in accordance with the provisions set forth in Section 1.06
of this Agreement, to pay Lender the amount necessary to increase the Debt Yield
to the required level;

(i) Following any such SSLI Merger or SSLI Real Estate Divestiture, Property
Manager or another Qualified Manager shall continue to manage day-to-day
operations at the Property; and

(j) Borrowers or the transferee pays all reasonable fees, costs and expenses
incurred by Lender in connection with the proposed transfer, including without
limitation, all legal (for both outside counsel and Lender’s staff attorneys),
accounting, title insurance, documentary stamps taxes, intangibles taxes,
mortgage taxes, recording fees, and appraisal fees, whether or not the merger is
actually consummated.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

56



--------------------------------------------------------------------------------

Section 5.07 Permitted Mezzanine Loan. Subject to the terms of that certain
Intercreditor Agreement dated as of the date hereof (the “Mezzanine ICA”)
between Lender and Mezzanine Lender (defined below), Lender has consented to one
and only one secondary loan to CHT SL IV Holding, LLC, a wholly owned subsidiary
of CHT REIT (“Mezzanine Borrower”) in the amount of $40,000,000.00 (the
“Mezzanine Loan”) for a term ending not more than three (3) years after the date
of this Agreement and without any re-borrowings being permitted under such
Mezzanine Loan, secured by a pledge of Mezzanine Borrower’s ownership interests
in CHTSun (the “Mezzanine Collateral”), and thus Mezzanine Borrower’s indirect
interests in Borrowers, provided that (i) such Mezzanine Loan does not create
any lien or encumbrance on the Property or any other assets of Borrowers, and
(ii) immediately upon Mezzanine Lender’s or any purchaser at a UCC sale’s
obtaining title to the Mezzanine Collateral following an event of default under
the Mezzanine Loan, (A) SSLII (or any successor-in-interest to SSLII pursuant to
a Permitted Transfer hereunder) shall become the managing member of CHTSun and
CHT Sun will as of such date own one hundred percent (100%) of the indirect
ownership interests in each Borrower, and (B) the Property shall be managed by
either Property Manager or another Qualified Manager. The lender providing the
Mezzanine Loan is RCG LV Debt IV Non-REIT Assets Holdings, LLC, a Delaware
limited liability company (the “Mezzanine Lender”), a wholly owned and
controlled subsidiary of RCG Longview Debt Fund IV, L.P. In connection with the
Mezzanine Loan, Lender and Mezzanine Lender have entered into the Mezzanine ICA,
and CHT REIT has executed and delivered to Lender that certain Mezzanine Loan
Repayment Agreement and Security Agreement dated as of the date hereof.

ARTICLE VI - DEFAULTS AND REMEDIES

Section 6.01 Events of Default. The following shall be an “Event of Default”:

(a) if any Borrower fails to make any payment required under the Documents when
due and such failure continues for five (5) days after written notice; provided,
however, that if Lender gives two (2) notices of such a default within any
twelve (12) month period, then Borrowers shall have no further right to any
notice of such a default during that twelve (12) month period; provided,
further, however, Borrowers shall have no right to any such notice upon the
Maturity Date;

(b) except for defaults listed in the other subsections of this Section 6.01, if
any Borrower fails to perform or comply with any other provision contained in
the Documents (or if any Property Manager fails to perform or comply with any
provision contained in the Documents with respect to which any Borrower has
agreed to require such Property Manager to perform or comply) that is capable of
cure by the payment of money and the default is not cured within fifteen
(15) days after Lender’s providing written notice thereof; provided, however,
that if Lender gives two (2) notices of such a default within any twelve
(12) month period, then Borrowers shall have no further right to any notice of
such a default during that twelve (12) month period;

(c) except for defaults listed in the other subsections of this Section 6.01, if
any Borrower fails to perform or comply with any other provision contained in
the Documents (or if any Property Manager fails to perform or comply with any
provision contained in the Documents with respect to which any Borrower has
agreed to require such Property Manager to perform or comply) and the default is
not cured within thirty (30) days after Lender’s providing written notice
thereof (the “Grace Period”); provided, however, that Lender may extend the
Grace Period up to an additional ninety (90) days (for a total of one hundred
twenty (120) days from the date of Lender’s initial written notice) if (i) such
Borrower immediately commences and diligently pursues the cure of such default
and delivers (within the Grace Period) to Lender a written request for more time
and (ii) Lender determines in good faith that (A) such default cannot be cured
within the Grace Period but can be cured within one hundred twenty

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

57



--------------------------------------------------------------------------------

(120) days from the date of Lender’s initial written notice, (B) no Lien or
security interest created by the Documents will be impaired prior to completion
of such cure, and (C) Lender’s immediate exercise of any remedies provided under
the Documents or by law is not necessary for the protection or preservation of
the Property or Lender’s security interest;

(d) if any representation made (i) in connection with the Loan or any of the
Pool Obligations, or (ii) in the Loan application or Documents shall be false or
misleading as of the date made in any material respect, with such representation
being deemed false or misleading in a material respect if such representation
would adversely affect the Loan, the Documents, the value of the Property, the
utility of the Property, the operations of the Property, the financial condition
of any Borrower or any guarantor of the Loan or the ability of any Borrower to
perform its obligations under the Documents;

(e) if any default under Article V occurs;

(f) if any Borrower shall (i) become insolvent, (ii) make a transfer in fraud of
creditors, (iii) make an assignment for the benefit of its creditors, (iv) not
be able to pay its debts as such debts become due, or (v) admit in writing its
inability to pay its debts as they become due;

(g) if any bankruptcy, reorganization, arrangement, insolvency, or liquidation
proceeding, or any other proceedings for the relief of debtors, is instituted by
or against any Borrower, and, if instituted against any Borrower, is allowed,
consented to, or not dismissed within the earlier to occur of (i) ninety
(90) days after such institution or (ii) the filing of an order for relief;

(h) if any of the events in Section 6.01(f) or Section 6.01(g) shall occur with
respect to any (i) managing member of any Borrower (if Borrower is a limited
liability company), (ii) general partner of any Borrower (if Borrower is a
partnership), or (iii) guarantor of payment and/or performance of any of the
Pool Obligations;

(i) if any Individual Property shall be taken, attached, or sequestered on
execution or other process of law in any action against any Borrower (other than
in connection with a Taking);

(j) if any default occurs under any of the Recourse Documents and such default
is not cured within any applicable grace or cure period in the applicable
Recourse Document;

(k) if any Borrower shall fail at any time to obtain, maintain, renew, or keep
in force the insurance policies required by Section 3.06 within ten (10) days
after written notice (or cause Property Manager to do so);

(l) if any Borrower shall be in material default (beyond the expiration of any
applicable notice and cure period) under any other mortgage, deed of trust, deed
to secure debt or security agreement covering any part of the Property, whether
it be superior or junior in Lien to any of the Instruments;

(m) if any claim of priority (except based upon an applicable Permitted
Encumbrance) to the Documents by title, Lien, or otherwise shall be upheld by
any court of competent jurisdiction or shall be consented to by any Borrower;

(n) (i) the consummation by any Borrower of any transaction which would cause
(A) any of the Individual Loans or any exercise of Lender’s rights under any of
the Documents to constitute a non-exempt prohibited transaction under ERISA or
(B) a violation of a state statute regulating governmental plans; (ii) the
failure of any representation in Section 3.11 to be true and correct in all
respects; or (iii) the

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

58



--------------------------------------------------------------------------------

failure of any Borrower to provide Lender with the written certifications
required by Section 3.11, unless such default is cured within the lesser of
(x) fifteen (15) days after written notice of such default to Borrower or
(y) the shortest cure period, if any, provided for under any Laws applicable to
such matters (including, without limitation, ERISA);

(o) (i) the consummation by any Borrower of any transaction which would cause an
OFAC Violation; (ii) the failure of any representation in Section 2.09 to be
true and correct in all respects; or (iii) the failure of any Borrower to comply
with the provisions of Section 3.20, unless such default is cured within the
lesser of (A) fifteen (15) days after written notice of such default to any
Borrower or (B) the shortest cure period, if any, provided for under any Laws
applicable to such matters (including, without limitation, the Anti-Terrorism
Regulations);

(p) if any Borrower shall not allow access to any Individual Property in
accordance with the provisions of Section 3.12(c) and/or Section 3.14, as
applicable, within ten (10) days after written notice;

(q) [INTENTIONALLY OMITTED];

(r) any failure by any Borrower or any Property Manager to comply (or cause
compliance) with the provisions of Sections 6.04 or 11.02 of this Agreement,
including but not limited to the loss of any license (any provisional Healthcare
Permit shall be deemed an acceptable Healthcare Permit for purposes of this
provision as long as the operations of the applicable Individual Property are
not impacted in any material manner) or other legal authority for the operation
of an Individual Property as a Senior Living Facility, unless cured within one
hundred twenty (120) days of such failure or loss, if susceptible to cure;

(s) any failure by any Borrower or any Property Manager to correct (or cause to
be corrected), within the earlier of (i) the time deadlines set by any federal,
state or local licensing agency (as the same may be extended by such agency) or
(ii) one hundred twenty (120) days if no deadline is set by such agency, any
deficiency that justifies any action by such agency with respect to an
Individual Property that is likely to have a material adverse effect on the
income and operation of such Individual Property or on Borrower’s interest in
such Individual Property, including, without limitation, a termination,
revocation or suspension of any applicable license (any provisional Healthcare
Permit shall be deemed an acceptable Healthcare Permit for purposes of this
provision as long as the operations of the applicable Individual Property are
not impacted in any material manner), registration, permit, certificate,
authorization or approval necessary for the operation of the Individual Property
as a Senior Living Facility (whether held by Borrower or Property Manager)
unless such deficiency is a direct and proximate result of Lender’s willful
misconduct or gross negligence;

(t) if, without the prior written consent of Lender, any Borrower or any
Property Manager ceases to operate any Individual Property as a Senior Living
Facility (other than a temporary cessation of operations during any restoration
period following a Taking, a casualty event or any other force majeure event so
long as Borrower is making diligent efforts to resume operations in an
expeditious manner);

(u) the occurrence of any material default by any Operator under any Management
Agreement which is not waived or cured within applicable notice and cure periods
thereunder;

(v) if, without the prior written consent of Lender (which shall not be
unreasonably withheld by Lender) in contravention of Section 11.02(d) of this
Agreement, there occurs any material amendment, modification or termination of
any Management Agreement; or

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

59



--------------------------------------------------------------------------------

(w) if CHTSun fails to comply with any of the provisions of Article XII of this
Agreement and such failure to comply is not cured within thirty (30) days after
Lender’s providing written notice thereof.

Section 6.02 Remedies. If an Event of Default occurs, then Lender or any person
designated by Lender may (but shall not be obligated to) take any action
(separately, concurrently, cumulatively, and at any time and in any order)
permitted under any Laws, without notice, demand, presentment, or protest (all
of which are hereby waived), to protect and enforce Lender’s rights under the
Documents or Laws including the actions set forth in Section 3.02 of each of the
Instruments and the Cross Collateral Mortgages.

Section 6.03 Expenses. All Costs, expenses, allocated or accrued fees, or other
amounts paid or incurred by Lender in the exercise of its rights under the
Documents, together with interest thereon at the applicable interest rate
specified in Article I, which shall be the Default Rate unless prohibited by
Laws, shall be (a) part of the Pool Obligations, (b) secured by the Documents,
and (c) allowed and included as part of the Pool Obligations in any foreclosure,
decree for sale, power of sale, or other judgment or decree enforcing Lender’s
rights under the Documents.

Section 6.04 Agreement to Cooperate in Orderly Transition. Upon the acceleration
of the Loan following the occurrence of an Event of Default under the Documents,
each Borrower shall (i) upon request from Lender and to the extent permitted by
applicable Laws, (A) consent to the immediate appointment of a receiver for the
benefit of its Individual Property (which shall expressly include an appointment
of a receiver under the applicable Operating Lease such that the receiver shall
absolutely control the Operator’s interest under each Operating Lease), and/or
(B) cause Lender to be appointed as attorney-in-fact for each Borrower in
dealing with the applicable governmental or quasi-governmental authorities with
respect to the Healthcare Permits and any alleged violations of the provisions
of Article XI of this Agreement, and (ii) fully cooperate (and shall cause any
licensed operator and/or manager of its Individual Property to cooperate) with
Lender and any receiver as may be appointed by a court, in (A) performing all
necessary services required under any operating agreement or applicable
licensing or regulatory requirements applicable to its Individual Property and
the Operating Lease or to its operation as a Senior Living Facility, subject to
payment by Lender to Property Manager of the then current fee (not to exceed
five percent (5%) of Management Gross Revenues) under each of the Management
Agreements, and (B) arranging for an orderly transition to a replacement
licensed operator, manager or provider of such necessary services for the
operation of its Individual Property as a Senior Living Facility, including,
without limitation, cooperating in the transfer of any existing licenses,
permits, certificates, or contracts and application for any new licenses,
permits, certificates, or contracts in accordance with all applicable Laws.
Notwithstanding anything to the contrary in this Section 6.04 or any of the
Documents, no Operating Lease may be terminated by Lender or any
successor-in-interest to Lender until such time as Lender or such
successor-in-interest to Lender takes possession of the Individual Property
which is the subject of the applicable Operating Lease through foreclosure or
deed in lieu of foreclosure; provided, however, that the applicable Operating
Lease shall automatically terminate, without any cost or liability, upon the
sale of the applicable Individual Property by a receiver.

ARTICLE VII - SECURITY AGREEMENT

Section 7.01 Security Agreement. This Agreement constitutes a “security
agreement” within the meaning of the U.C.C. The Property includes real and
personal property and all tangible and intangible rights and interest of
Borrowers in the Property. Each Borrower grants to Lender, as security for its
Obligations, a security interest in all of its Personal Property to the fullest
extent that the Personal Property may be subject to the U.C.C. Each Borrower
authorizes Lender to file any financing or continuation statements and
amendments thereto relating to its Personal Property without the signature of
such Borrower if permitted by Laws.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

60



--------------------------------------------------------------------------------

ARTICLE VIII - LIMITATION ON PERSONAL LIABILITY AND INDEMNITIES

Section 8.01 Limited Recourse Liability. Except to the extent set forth in this
Agreement and in the Recourse Liabilities Guaranties executed on the same date
of this Agreement by the Recourse Parties (as defined below) other than
Borrowers, none of (i) Borrowers or any partners or members of Borrowers,
(ii) CHT SL IV Holding, LLC, (iii) SSLII, (iv) SSLI, or (v) CHT REIT
(individually and collectively, the “Exculpated Parties”) shall have any
personal liability for the Loan or the Pool Obligations. Notwithstanding the
preceding sentence, Lender may bring a foreclosure action or other appropriate
action to enforce the Documents or realize upon and protect the Property
(including, without limitation, naming the Exculpated Parties in the actions)
and IN ADDITION BORROWERS, CHT REIT AND SSLII (SINGULARLY OR COLLECTIVELY, THE
“RECOURSE PARTIES”) SHALL HAVE JOINT AND SEVERAL PERSONAL LIABILITY FOR:

(a) any amounts accrued and/or payable under the indemnities and guaranties
contained in the Documents expressly relating to the provisions of Sections
8.04, 8.05, 8.06 and 8.07 of this Agreement, the Environmental Indemnities, the
ERISA Indemnities and Executive Order 13224 (the “OFAC Indemnity”) in connection
with any claim relating thereto; provided, however, that the Recourse Parties
shall not have any liability under the OFAC Indemnity for any loss relating to
Individual Beneficiaries or Individual Shareholders;

(b) the amount of any assessments and taxes (accrued and/or payable prior to the
Transfer of Possession Date [as defined below]) with respect to any Individual
Property, except to the extent of amounts (if any) deposited with Lender for
payment thereof pursuant to the Documents. As used in this paragraph, the term
“Transfer of Possession Date” shall mean, from and after the date on which the
applicable Individual Property has been assessed for real estate tax purposes as
one or more wholly independent tax lot(s), separate from any adjoining land or
improvements and with no other land or improvements assessed and taxed together
with such Individual Property and after the first to occur of: (i) the date on
which Lender acquires actual possession or control of the applicable Individual
Property, (ii) the date on which a receiver is appointed for the benefit of the
applicable Individual Property, or (iii) the date on which the applicable
Borrower gives Lender a notice unconditionally offering to convey the applicable
Individual Property to Lender, together with (A) a special warranty deed, in
customary form for the jurisdiction in which such Individual Property is
located, duly signed and acknowledged by the applicable Borrower, which conveys
the applicable Individual Property to Lender, (B) an amount in cash equal to any
transfer or similar taxes payable in connection with such transfer, (C) any
other customary documents, instruments or forms required for the transfer of
title in the jurisdiction in which the applicable Individual Property is
located, duly signed and acknowledged by the applicable Borrower, and (D) such
owner’s affidavits and other certifications, duly signed and acknowledged by the
applicable Borrower, as may be reasonably necessary for Lender to obtain an ALTA
owner’s policy of title insurance for the applicable Individual Property;

(c) the amount of any security deposits, rents prepaid more than one (1) month
in advance, or prepaid expenses of Tenants (whether paid directly or by means of
any third-party payments) to the extent (i) not turned over to Lender upon
foreclosure, sale (pursuant to power of sale), or conveyance in lieu thereof, or
(ii) not turned over to a receiver or trustee for the applicable Individual
Property after appointment;

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

61



--------------------------------------------------------------------------------

(d) the amount of any insurance proceeds or condemnation awards paid to any
Borrower or any of its Affiliates or available to be paid by applicable
insurance company to such Borrower or any of its Affiliates (in which insurance
company is ready, willing and able to fund such proceeds or awards to such
Borrower, subject to typical or reasonable requirements) with respect to any
Individual Property and not turned over to Lender in compliance with the
Documents or otherwise not used in compliance with Sections 3.07 and 3.08 of
this Agreement;

(e) damages suffered or incurred by Lender as a result of any Borrower’s
(i) entering into a new Lease in breach of the leasing restrictions set forth in
Section 3.23 of this Agreement, (ii) entering into an amendment or termination
of an existing Lease in breach of the leasing restrictions set forth in
Section 3.23 of this Agreement, or (iii) accepting a termination, cancellation
or surrender of an existing Lease in breach of the leasing restrictions set
forth in Section 3.23 of this Agreement;

(f) damages suffered or incurred by Lender by reason of any intentional physical
waste of any Individual Property resulting from any act or omission by any of
the Recourse Parties (but, with respect to a Tenant, only to the extent the
Recourse Parties were not enforcing their rights under the applicable Tenant’s
lease);

(g) the amount of any rents or other income from any Individual Property
received by any of the Exculpated Parties after an Event of Default under the
Documents and not otherwise applied to the indebtedness under the Documents or
to the current (not deferred or capital) operating expenses of the applicable
Individual Property; PROVIDED, HOWEVER, THAT THE RECOURSE PARTIES SHALL HAVE
PERSONAL LIABILITY for amounts paid as expenses to a person or entity related to
or affiliated with any of the Exculpated Parties after an Event of Default
except for (A) reasonable salaries for on-site employees, (B) a reasonable
allocation of the salaries of off-site employees for accounting and management,
and (C) management fees (not to exceed five percent (5%) of Management Gross
Revenues) for services rendered pursuant to a property management agreement
approved by Lender,, plus out-of-pocket expenses of Borrowers’ management
company relating to the applicable Individual Property, but in no event shall
such expenses include any profit or be greater than prevailing market rates for
any such services;

(h) [INTENTIONALLY OMITTED];

(i) [INTENTIONALLY OMITTED];

(j) the amount of (i) any security deposit under any Lease cashed or applied by,
or on behalf of, any of the Exculpated Parties (a “Security Deposit”), (ii) any
termination fee, cancellation fee or any other fee under a Lease (a “Termination
Fee”) received by, or on behalf of, any of the Exculpated Parties, in each case
(x) in connection with any lease termination, cancellation, surrender or
expiration of a Lease within one hundred twenty (120) days prior to or after an
Event of Default under the Documents, (y) which is greater than one (1) month’s
base rent payable under the Lease to which the Security Deposit and/or the
Termination Fee applies, and (z) which is not paid to Lender (or an escrow agent
selected by Lender) to be disbursed for the payment of Lender approved
(1) tenant improvements and/or (2) market leasing commissions;

(k) following an Event of Default under the Documents which is not cured within
any applicable grace period, all reasonable out-of-pocket attorneys’ fees and
other reasonable expenses incurred by Lender in enforcing the Documents if any
of the Recourse Parties contests, delays, or otherwise hinders or opposes
(including, without limitation, the filing of a bankruptcy by any of the
Recourse Parties) any of Lender’s enforcement actions; provided, however, that
if in such action the Recourse Parties prevail, the Recourse Parties shall not
be required to reimburse Lender for such attorneys’ fees, allocated costs and
other expenses;

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

62



--------------------------------------------------------------------------------

(l) damages suffered or incurred by Lender as a result of any Borrower’s failure
to pay all insurance premiums and maintain all insurance required under the
Documents, except to the extent of amounts (if any) deposited with Lender for
payment thereof pursuant to the Documents;

(m) damages suffered or incurred by Lender as a result of any Borrower’s breach
or violation of Sections 2.10, 3.21 and/or 3.22 of this Agreement or CHTSun’s
breach or violation of Sections 12.01, 12.02 and/or 12.03 of this Agreement (it
being understood that, in the absence of a violation of any other provisions of
Sections 2.10, 3.21 or 3.22 of this Agreement, the Recourse Parties shall not
have any recourse liability for any requirement in said sections which requires
any Borrower to remain solvent after the date of this Agreement);

(n) damages suffered or incurred by Lender as a result of any material
misrepresentation by any of the Recourse Parties in connection with the
Property, the Documents, the Loan application or any other aspect of the Loan );

(o) damages suffered or incurred by Lender by reason of any loss, suspension or
revocation of any Healthcare Permits due to any act or omission of any Borrower
or any Recourse Party prior to the date that Lender has taken title to the
Property or a receiver has been appointed, except to the extent that such loss,
suspension or revocation of any such Healthcare Permits are a direct and
proximate result of Lender’s willful misconduct or gross negligence in
connection with such Healthcare Permits; provided, however, in the event that
damages suffered or incurred by Lender by reason of such a loss, suspension or
revocation occurs only with respect to a single Individual Property (a “Single
Impacted Individual Property”), then there shall be no liability under this
Section 8.01(o) (a “Single Impacted Individual Property Exception”); provided,
further, however, in the event that the applicable Borrower has resolved the
loss, suspension or revocation of any Healthcare Permits with respect to a
Single Impacted Individual Property such that Lender does not suffer any damages
whatsoever as a result of such loss, suspension or revocation of any Healthcare
Permits, then the Recourse Parties shall have the right to another Single
Impacted Individual Property Exception;

(p) damages suffered or incurred by Lender by reason of any failure to comply
with the provisions of Section 6.04 of this Agreement; and

(q) damages suffered or incurred by Lender as a result of any Recourse Party
(A) executing an amendment or termination of any Operating Lease (except as
otherwise expressly permitted under the Documents), or (B) permitting any
Borrower, pursuant to the terms of any Operating Lease, to execute an amendment
or termination of such Operating Lease (except as otherwise expressly permitted
under the Documents), in either such case without Lender’s prior written
consent.

Section 8.02 Full Recourse Liability. Notwithstanding the provisions of
Section 8.01 of this Agreement, the RECOURSE PARTIES SHALL HAVE JOINT AND
SEVERAL PERSONAL LIABILITY for the Pool Obligations if:

(a) there shall be any breach or violation of Section 5.01 of this Agreement; or

(b) there shall be any fraud by any of the Recourse Parties in connection with
the Property, the Documents, the Loan application, or any other aspect of the
Loan; or

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

63



--------------------------------------------------------------------------------

(c) there shall be intentional material misrepresentation by any of the
Exculpated Parties in inducing Lender to make the Loan to Borrowers on the terms
and conditions contemplated by the Loan application or in the event that such
intentional material misrepresentation has the effect of concealing an event or
condition which would be an Event of Default under the Documents or, which with
notice and/or the passage of time, or both, would constitute an Event of Default
under the Documents;

(d) the Property or any part thereof shall become an asset in (i) a voluntary
bankruptcy or insolvency proceeding or (ii) an involuntary bankruptcy or
insolvency proceeding which is not dismissed within ninety (90) days after
filing; provided, however, that this Section 8.02(d) shall not apply if (A) an
involuntary bankruptcy is filed by Lender or (B) the involuntary filing was
initiated by a third-party creditor independent of any collusive action,
participation or collusive communication by (1) any Borrower, (2) any partner,
shareholder or member of (I) any Borrower, or (II) any general partner or
managing member of any Borrower, or (3) any of the Exculpated Parties; or

(e) any Instrument, any Cross Collateral Mortgage or any of the other Documents
are deemed fraudulent conveyances or preferences or are otherwise deemed void
pursuant to any principles limiting the rights of creditors, whether such
claims, demands or assertions are made under the Bankruptcy Code (as defined in
the Instrument) (as amended or replaced from time to time), including, without
limitation, under Sections 544, 547 or 548 thereof, or under any applicable
state fraudulent conveyance statutes or similar laws; or

(f) if any Individual Property is located in California and such Individual
Property is determined to be “environmentally impaired” pursuant to the
provisions of Section 726.5 of the California Code of Civil Procedure (in which
event the provisions of this Section 8.02(f) shall apply only with respect to
the Individual Loan applicable to the Individual Property that is located in
California); or

(g) any Operating Lease or any part thereof shall become an asset in (i) a
voluntary bankruptcy or insolvency proceeding or (ii) an involuntary bankruptcy
or insolvency proceeding which is not dismissed within ninety (90) days after
filing; provided, however, that this Section 8.02(g) shall not apply if (A) an
involuntary bankruptcy is filed by Lender or (B) an involuntary filing was
initiated by a third-party creditor independent of any collusive action,
participation or collusive communication by (1) any Borrower, (2) any partner,
shareholder or member of any Borrower or any Borrower’s general partner or
managing member, or (3) any of the Recourse Parties.

Notwithstanding the foregoing, Lender acknowledges and agrees that the
obligations and liability of CHT REIT and SSLII hereunder shall be limited to
the property and assets of CHT REIT and SSLII only, and no other recourse shall
be had to any of the property or assets of any other partners, members,
trustees, beneficiaries, officers, directors, shareholders, employees or agents
of CHT REIT and SSLII, or any of their respective partners, members, trustees,
beneficiaries, officers, directors, shareholders, employees or agents.
Notwithstanding anything contained herein to the contrary, Lender shall release
SSLII from SSLII’s recourse obligations relating to any Individual Loan at such
time as SSLII (or any of its Affiliates) no longer has any direct or indirect
interests in any Borrower as a result of a Permitted Transfer, to the extent
accruing on or after the date that SSLII (or any of its Affiliates) no longer
has any direct or indirect interests in such Borrower. In addition,
notwithstanding anything contained herein to the contrary, Lender shall release
CHT REIT from CHT REIT’s recourse obligations relating to any Individual Loan at
such time as CHT REIT (or any of its Affiliates) no longer has any direct or
indirect interests in any Borrower as a result of a Permitted Transfer, to the
extent accruing on or after the date that CHT REIT (or any of its Affiliates) no
longer has any direct or indirect interests in such Borrower.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

64



--------------------------------------------------------------------------------

Section 8.03 General Indemnity. Each Borrower agrees that while Lender has no
liability to any person in tort or otherwise as lender and that Lender is not an
owner or operator of any Individual Property, each Borrower shall, at its sole
expense, protect, defend, release, indemnify and hold harmless (“indemnify”) the
Indemnified Parties from any Losses (defined below) imposed on, incurred by, or
asserted against the Indemnified Parties, directly or indirectly, arising out of
or in connection with the Property, Loan, or Documents; provided, however, that
(i) the foregoing indemnities shall not apply to any Losses caused by the gross
negligence or willful misconduct of the Indemnified Parties and (ii) the
foregoing indemnities shall not apply to any Losses that a Borrower can
conclusively prove (A) were caused solely by actions, circumstances, conditions
or events that occurred after the date Lender (or any purchaser at a foreclosure
sale) actually acquired title to the Individual Property and (B) were not
caused, contributed to, enhanced or exacerbated by the direct or indirect
actions or inactions of such Borrower or any partners, officers, members,
shareholders, employees or agents of such Borrower. The term “Losses” shall mean
any claims, suits, liabilities (including strict liabilities), actions,
proceedings, obligations, debts, damages, losses (including, without limitation,
unrealized loss of value of the Individual Property), Costs, expenses, fines,
penalties, charges, fees, judgments, awards, and amounts paid in settlement of
whatever kind including reasonable attorneys’ fees and all other costs of
defense. The term “Indemnified Parties” shall mean (a) Lender, (b) any prior
owner or holder of any Note, (c) any existing or prior servicer of the Loan,
(d) the officers, directors, shareholders, partners, members, employees and
trustees of any of the foregoing, and (e) the heirs, legal representatives,
successors and assigns of each of the foregoing.

Section 8.04 Transaction Taxes Indemnity. Each Borrower shall, at its sole
expense, indemnify the Indemnified Parties from all Losses imposed upon,
incurred by, or asserted against the Indemnified Parties or the Documents
relating to Transaction Taxes.

Section 8.05 ERISA Indemnity. With respect to any Individual Property not
located in the States of California, Nevada or Washington, each Borrower shall,
at its sole expense, indemnify the Indemnified Parties against all Losses
imposed upon, incurred by, or asserted against the Indemnified Parties (a) as a
result of a Violation, (b) in the investigation, defense, and settlement of a
Violation, (c) as a result of a breach of the representations in Section 3.11 or
default thereunder, (d) in correcting any prohibited transaction or the sale of
a prohibited loan, and (e) in obtaining any individual prohibited transaction
exemption under ERISA that Lender determines may be required. With respect to
any Individual Property located in the States of California, Nevada or
Washington, each Borrower owning an Individual Property in such states and other
persons, if any, have executed and delivered an ERISA Indemnity with respect to
such Individual Property.

Section 8.06 Environmental Indemnity. Borrowers and other persons, if any, have
executed and delivered an Environmental Indemnity with respect to each
Individual Property.

Section 8.07 Duty to Defend, Costs and Expenses. Upon request, whether any
Borrower’s obligation to indemnify Lender arises under Article VIII or in the
Documents, each Borrower shall defend the Indemnified Parties (in the applicable
Borrower’s or the Indemnified Parties’ names) by attorneys and other
professionals reasonably approved by the Indemnified Parties; provided that,
with respect to any insured matter, the Indemnified Parties shall be deemed to
have approved attorneys and other professionals selected by the applicable
insurance companies with respect to such matter absent an ethical conflict of
interest or divergence of interests. Notwithstanding the foregoing, if any
Indemnified Party notifies the applicable Borrower in writing that under
applicable ethics rules an actual conflict of interest exists which precludes
the attorney chosen by such Borrower from undertaking the defense of such
Indemnified Party (it being understood that the joint representation of such
Borrower and such Indemnified Party shall not necessarily constitute such a
conflict of interest), such Indemnified Party may,

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

65



--------------------------------------------------------------------------------

in its sole and absolute discretion, engage its own attorneys and other
professionals to defend or assist it with respect to such matters, and, at the
option of the Indemnified Party, its attorneys shall control the resolution of
any such claims or proceedings. Upon demand, each Borrower shall pay or, in the
sole discretion of the Indemnified Parties, reimburse and/or indemnify the
Indemnified Parties for all Costs imposed on, incurred by, or asserted against
the Indemnified Parties by reason of any items set forth in this Article VIII
and/or the enforcement or preservation of the Indemnified Parties’ rights under
the Documents; provided, however, that the applicable Borrower shall not, with
respect to any action brought against any Indemnified Party, be liable for the
fees and expenses of more than one firm (in addition to any local counsel) for
such Indemnified Party unless (i) the ethical constraints described in the
preceding sentence require that any Indemnified Party engage separate counsel or
(ii) the relevant Indemnified Party has reasonably concluded (in good faith and
based upon advice of counsel) that there may be legal defenses available to it
that are different from or in addition to those available to the other relevant
Indemnified Parties. Any amount payable to the Indemnified Parties under this
Section 8.07 shall (a) be deemed a demand obligation, (b) be part of the Pool
Obligations, (c) bear interest from the date of demand at the Default Rate
(unless prohibited by Law) until paid, if not paid on demand, and (d) be secured
by the Documents.

Section 8.08 Recourse Obligation and Survival. Notwithstanding anything to the
contrary in the Documents and in addition to the recourse obligations in
Sections 8.01 and 8.02 above, the obligations of each Borrower under Sections
8.04, 8.05, 8.06 and 8.07 shall be a full recourse obligation of Borrowers,
shall not be subject to any limitation on personal liability in the Documents,
and shall survive (a) repayment of the Pool Obligations, (b) any termination,
satisfaction, transfer of title by power of sale, assignment or foreclosure of
any Instrument or any Cross Collateral Mortgage, (c) the acceptance by Lender
(or any nominee) of a deed in lieu of foreclosure, (d) a plan of reorganization
filed under the Bankruptcy Code, or (e) the exercise by Lender of any rights in
the Documents. Borrowers’ obligations under this Article VIII shall not be
affected by the absence or unavailability of insurance covering the same or by
the failure or refusal by any insurance carrier to perform any obligation under
any applicable insurance policy.

ARTICLE IX - ADDITIONAL PROVISIONS

Section 9.01 Usury Savings Clause. All agreements in the Documents are expressly
limited so that in no event whatsoever shall the amount paid or agreed to be
paid under the Documents for the use, forbearance, or detention of money exceed
the highest lawful rate permitted by Laws. If, at the time of performance,
fulfillment of any provision of the Documents shall involve transcending the
limit of validity prescribed by Laws, then, ipso facto, the obligation to be
fulfilled shall be reduced to the limit of such validity. If Lender shall ever
receive as interest an amount which would exceed the highest lawful rate, then
the receipt of such excess shall be deemed a mistake and (a) shall be canceled
automatically or (b) if paid, such excess shall be (i) credited against the
principal amount of the Obligations (without any Prepayment Premium or other
premium) to the extent permitted by Laws or (ii) rebated to Borrower if it
cannot be so credited under Laws. Furthermore, all sums paid or agreed to be
paid under the Documents for the use, forbearance, or detention of money shall
to the extent permitted by Laws be amortized, prorated, allocated, and spread
throughout the full stated term of the Notes until payment in full so that the
rate or amount of interest on account of the Obligations does not exceed the
maximum lawful rate of interest from time to time in effect and applicable to
the Obligations for so long as the Obligations are outstanding.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

66



--------------------------------------------------------------------------------

Section 9.02 Notices. Any notice, request, demand, consent, approval, direction,
agreement, or other communication (any “notice”) required or permitted under the
Documents shall be in writing and shall be validly given if sent by a
nationally-recognized courier that obtains receipts, delivered personally by a
courier that obtains receipts, or mailed by United States certified mail (with
return receipt requested and postage prepaid) addressed to the applicable person
as follows:

 

If to any Borrower or CHTSun:    With a copy of notices sent to any Borrower or
CHTSun to: c/o CNL Healthcare Trust, Inc.    450 South Orange Avenue    Lowndes,
Drosdick, Doster, Kantor & Reed, P.A. Orlando, Florida 32801    215 North Eola
Drive Attention: Joseph T. Johnson, SVP and CFO;    Orlando, Florida 32801 and
Holly J. Greer, SVP and General Counsel    Attention: Peter Luis Lopez, Esq. and
   and c/o Sunrise Senior Living, Inc.    Willkie Farr & Gallagher LLP 7900
Westpark Drive, Suite T-900    787 Seventh Avenue McLean, Virginia 22102    New
York, New York 10019 Attention: Edward Burnett    Attention: Eugene A. Pinover,
Esq.    and    c/o Sunrise Senior Living, Inc.    7900 Westpark Drive, Suite
T-900    McLean, Virginia 22102    Attention: General Counsel If to Lender:   
With a copy of notices sent to Lender to: THE PRUDENTIAL INSURANCE COMPANY   
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA    OF AMERICA c/o Prudential Asset
Resources, Inc.    c/o Prudential Asset Resources, Inc. 2100 Ross Avenue, Suite
2500    2100 Ross Avenue, Suite 2500 Dallas, Texas 75201    Dallas, Texas 75201
Attention: Asset Management Department    Attention: Legal Department Reference
Loan Nos. 706108716-706108717 and    Reference Loan Nos. 706108716-706108717 and
706108866-706108870    706108866-706108870

Each notice shall be effective upon being so sent, delivered, or mailed, but the
time period for response or action shall run from the date of receipt as shown
on the delivery receipt. Refusal to accept delivery or the inability to deliver
because of a changed address for which no notice was given shall be deemed
receipt. Any party may periodically change its address for notice and specify up
to two (2) additional addresses for copies by giving the other party at least
ten (10) days’ prior notice.

Section 9.03 Sole Discretion of Lender. Except as otherwise expressly stated,
whenever Lender’s judgment, consent, or approval is required or Lender shall
have an option or election under the Documents, such judgment, the decision as
to whether or not to consent to or approve the same, or the exercise of such
option or election shall be in the sole and absolute discretion of Lender.

Section 9.04 Applicable Law and Submission to Jurisdiction. This Agreement shall
be governed by and construed in accordance with the laws of the Commonwealth of
Virginia and the applicable laws of the United States of America. Without
limiting Lender’s right to bring any action or proceeding against

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

67



--------------------------------------------------------------------------------

any Borrower or such Borrower’s Individual Property relating to the Obligations
(an “Action”) in the courts of other jurisdictions, each Borrower irrevocably
(a) submits to the jurisdiction of any state or federal court in the applicable
Property State, (b) agrees that any Action may be heard and determined in such
court, and (c) waives, to the fullest extent permitted by Laws, the defense of
an inconvenient forum to the maintenance of any Action in such jurisdiction.

Section 9.05 Construction of Provisions. The following rules of construction
shall apply for all purposes of the Documents unless the context otherwise
requires: (a) all references to numbered Articles or Sections or to lettered
Exhibits are references to the Articles and Sections hereof and the Exhibits
annexed to this Agreement and such Exhibits are incorporated into this Agreement
as if fully set forth in the body of this Agreement; (b) all Article, Section,
and Exhibit captions are used for convenience and reference only and in no way
define, limit, or in any way affect this Agreement; (c) words of masculine,
feminine, or neuter gender shall mean and include the correlative words of the
other genders, and words importing the singular number shall mean and include
the plural number, and vice versa; (d) no inference in favor of or against any
party shall be drawn from the fact that such party has drafted any portion of
this Agreement; (e) all obligations of Borrowers under the Documents shall be
performed and satisfied by or on behalf of Borrowers at Borrowers’ sole expense;
(f) the terms “include,” “including,” and similar terms shall be construed as if
followed by the phrase “without being limited to”; (g) the terms “Property,”
“Land,” “Improvements,” and “Personal Property” shall be construed as if
followed by the phrase “or any part thereof”; (h) the term “Obligations” shall
be construed as if followed by the phrase “or any other sums secured hereby, or
any part thereof”; (i) the term “person” shall include natural persons, firms,
partnerships, limited liability companies, trusts, corporations, governmental
authorities or agencies, and any other public or private legal entities; (j) the
term “provisions,” when used with respect hereto or to any other document or
instrument, shall be construed as if preceded by the phrase “terms, covenants,
agreements, requirements, and/or conditions”; (k) the term “lease” shall mean
“tenancy, subtenancy, lease, sublease, or rental agreement,” the term “lessor”
shall mean “landlord, sublandlord, lessor, and sublessor,” and the term
“Tenants” or “lessee” shall mean “tenant, subtenant, lessee, and sublessee”;
(l) the term “owned” shall mean “now owned or later acquired”; (m) the terms
“any” and “all” shall mean “any or all”; (n) the term “on demand” or “upon
demand” shall mean “within five (5) business days after written notice”; and
(o) the term “day” or “days” shall mean a calendar day unless specifically
referred to as a Business Day.

Section 9.06 Transfer of Loan.

(a) Lender may, at any time, (i) sell, transfer or assign the Documents and any
servicing rights with respect thereto or (ii) grant participations therein or
issue mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
(collectively, the “Securities”). Lender may forward to any purchaser,
transferee, assignee, servicer, participant, or investor in such Securities
(collectively, “Investors”), to any Rating Agency (defined below) rating such
Securities and to any prospective Investor, all documents and information which
Lender now has or may later acquire relating to the Obligations, any Borrower,
Property Manager, any guarantor(s), any indemnitor(s), the Leases, and the
Property, whether furnished by any Borrower, Property Manager, any guarantor(s),
any indemnitor(s) or otherwise, as Lender determines advisable. Borrowers, any
guarantor and any indemnitor agree to cooperate with Lender in connection with
any transfer made or any Securities created pursuant to this Section 9.06
including the delivery of an estoppel certificate in accordance with
Section 3.16 and such other documents as may be reasonably requested by Lender.
Borrowers shall also furnish consent of any Borrower, Property Manager, any
guarantor and any indemnitor in order to permit Lender to furnish such Investors
or such prospective Investors or such Rating Agency with any and all information
concerning the Property, the Leases, the financial condition of any Borrower,
Property Manager, any guarantor and any indemnitor, as may be reasonably
requested

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

68



--------------------------------------------------------------------------------

by Lender, any Investor, any prospective Investor or any Rating Agency and which
may be complied with without undue expense. “Rating Agency” shall mean any one
or more credit rating agencies approved by Lender.

(b) Each Borrower agrees that upon any assignment or transfer of the Documents
by Lender to any third party, Lender shall have no obligations or liabilities
under the Documents for the period from and after such assignment, such third
party shall be substituted as the lender under the Documents for all purposes,
and each Borrower shall look solely to such third party for the performance of
any obligations under the Documents or with respect to the Loan which arise from
and after the date of such assignment.

(c) Upon an assignment or other transfer of the Documents, Lender may, at its
discretion, pay over the Deposits in its possession and deliver all other
collateral mortgaged, granted, pledged or assigned pursuant to the Documents, or
any part thereof, to the transferee who shall thereupon become vested with all
the rights herein or under applicable law given to Lender with respect thereto,
and Lender shall thereafter forever be relieved and fully discharged from any
liability or responsibility in the matter; but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred to any Borrower or to the assignee or transferee of the Documents.
If the Deposits are transferred or assigned to the assignee or transferee, then
each Borrower shall then look solely to such assignee or transferee with respect
thereto. This provision shall apply to every transfer of the Deposits and any
other collateral mortgaged, granted, pledged or assigned pursuant to the
Documents, or any part thereof, to a new assignee or transferee. Subject to the
provisions of Section 5.01, a transfer of title to the Land shall automatically
transfer to the new owner the beneficial interest in the Deposits.

(d) Notwithstanding anything to the contrary contained in this Section 9.06,
Borrowers shall not be required to pay any direct costs in connection with any
transfer of the Loan by Lender pursuant to the terms of this Section 9.06 other
than any out-of-pocket expenses in an amount equal to or less than Two Thousand
Five Hundred Dollars ($2,500.00) per Individual Loan incurred by Borrowers in
complying with any request for information made pursuant to this Section 9.06.

Section 9.07 Miscellaneous. If any provision of the Documents shall be held to
be invalid, illegal, or unenforceable in any respect, this shall not affect any
other provisions of the Documents and such provision shall be limited and
construed as if it were not in the Documents. If title to the Property becomes
vested in any person other than any Borrower, then Lender may, without notice to
Borrowers, deal with such person regarding the Documents or the Obligations in
the same manner as with any Borrower without in any way vitiating or discharging
any Borrower’s liability under the Documents or being deemed to have consented
to the vesting. If both the lessor’s and lessee’s interest under any Lease ever
becomes vested in any one person, neither any of the Instruments or the Cross
Collateral Mortgages nor the lien and security interest created by the Documents
shall be destroyed or terminated by the application of the doctrine of merger,
and Lender shall continue to have and enjoy all its rights and privileges as to
each separate estate. Upon foreclosure (or transfer of title by power of sale)
of any Instrument or any Cross Collateral Mortgage, none of the Leases shall be
destroyed or terminated as a result of such foreclosure (or transfer of title by
power of sale), by application of the doctrine of merger or as a matter of law,
unless Lender takes all actions required by law to terminate the Leases as a
result of foreclosure (or transfer of title by power of sale). Each Borrower’s
covenants and agreements under the Documents shall run with the land and time is
of the essence. Following an Event of Default (unless Lender has accepted cure
of such Event of Default by specific written statement from Lender to Borrower
acknowledging Lender’s acceptance of such cure, and Borrower specifically
understands and agrees that Lender shall have no obligation whatsoever to accept
the cure of any Event of Default), each Borrower appoints Lender as its
attorney-in-fact, which appointment is irrevocable and shall be deemed to be
coupled with an interest, with respect to the execution, acknowledgment,
delivery, filing or recording for

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

69



--------------------------------------------------------------------------------

and in the name of any Borrower of any of the documents listed in Sections 3.04,
3.19, 4.01, and 6.02. The Documents cannot be amended, terminated or discharged
except in a writing signed by the party against whom enforcement is sought. No
waiver, release or other forbearance by Lender will be effective unless it is in
a writing signed by Lender and then only to the extent expressly stated. The
provisions of the Documents shall be binding upon each Borrower and its heirs,
devisees, representatives, successors, and assigns including successors in
interest to each Individual Property and inure to the benefit of Lender and its
heirs, successors, substitutes, and assigns. Where two or more persons have
executed the Documents, the obligations of such persons shall be joint and
several, except to the extent the context clearly indicates otherwise. The
Documents may be executed in any number of counterparts with the same effect as
if all parties had executed the same document. All such counterparts shall be
construed together and shall constitute one instrument, but in making proof
hereof it shall only be necessary to produce one such counterpart. Upon receipt
of an affidavit of an officer of Lender or Borrower, as the case may be, as to
the loss, theft, destruction or mutilation of any Document which is not of
public record, and, in the case of any mutilation, upon surrender and
cancellation of the Document, any affected Borrower or Lender, as the case may
be, will issue, in lieu thereof, a replacement Document, dated the date of the
lost, stolen, destroyed or mutilated Document containing the same provisions.
Any reviews, inspections, reports, approvals or similar items conducted, made or
produced by or on behalf of Lender with respect to any Borrower, the Property or
the Loan are for loan underwriting and servicing purposes only, and shall not
constitute an acknowledgment, representation or warranty of the accuracy
thereof, or an assumption of liability with respect to any Borrower, any
Borrower’s contractors, architects, engineers, employees, agents or invitees,
present or future tenants, occupants or owners of any Borrower’s Individual
Property, or any other party.

Section 9.08 Entire Agreement. Except as provided in Section 3.17, (a) the
Documents constitute the entire understanding and agreement between Borrowers
and Lender with respect to the Loan and supersede all prior written or oral
understandings and agreements with respect to the Loan including the Loan
application and any Loan commitment, and (b) no Borrower is relying on any
representations or warranties of Lender except as expressly set forth in the
Documents. In the event of any conflict between the provisions of this Agreement
and the provisions of the other Documents, the provisions of this Agreement
shall control.

Section 9.09 WAIVER OF TRIAL BY JURY. EACH BORROWER AND LENDER HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS, OR ANY
ALLEGED ACTS OR OMISSIONS OF LENDER OR ANY BORROWER OR THEIR RESPECTIVE
OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION THEREWITH.

Section 9.10 Advertisement. Lender and any entity controlling, controlled by or
under common control with Lender (collectively, the “Lender Affiliates”) shall
obtain Borrower’s prior written approval prior to disclosing information
concerning the Loan, Borrowers and the Property subsequent to the date of this
Agreement, for advertising purposes, provided the information (including the
form and content thereof) to be disclosed is approved by Borrowers prior to
disclosure, such approval not to be unreasonably withheld. Upon obtaining
Borrower’s written consent, loan information that may be disclosed by the Lender
Affiliates includes the amount, term, and interest rate of the Loan, Property
description, Property images, year built, type and location of the Property and
name of Borrowers. Further, each Borrower agrees that it shall not place or
conduct any advertising involving Lender’s involvement with the Loan without
Lender’s prior written approval.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

70



--------------------------------------------------------------------------------

Section 9.11 Performance of Covenants by Operators. Notwithstanding that
covenants of Borrowers set forth in this Agreement may be binding on both Owners
and Operators, it is understood and agreed that so long as the Operating Leases
are in full force and effect, the full satisfaction and performance of any
covenant that may be fully performed by either Owners or Operators (as the
respective owner or operator of the Property) and is not a covenant that is
personal to Owners or Operators, shall be deemed to be performance of the
covenant by Borrowers hereunder.

ARTICLE X - ADDITIONAL SPECIAL PROVISIONS

Section 10.01 Cash Management. Not Applicable.

Section 10.02 Post-Closing Obligations. Attached hereto as Exhibit G is a
description of certain items to be completed in connection with the Property.
Borrowers hereby covenant and agree to complete such items within the time
frames set forth in Exhibit G and to provide Lender with evidence reasonably
satisfactory to Lender that such items have been completed following completion
of each such item.

Section 10.03 Provisions Concerning Trustees Under Deeds of Trust. With respect
to each of the Instruments that is a deed of trust, all references to “Lender”
in Sections 3.04, 3.09, 3.19, 4.01, 4.02, 6.01(c), 8.03, and 9.07 of this
Agreement shall be deemed modified, where appropriate in such context, to refer
to Lender and/or Trustee.

Section 10.04 State Specific Environmental Provisions.

(a) Arizona.

(i) Section 3.12(a) of this Agreement is hereby amended to include the following
within the defined terms “Environmental Law” and “Environmental Laws”: the
Arizona Environmental Quality Act (Title 49, Arizona Revised Statutes) and all
corresponding state laws and ordinances, the applicable provisions of the
Arizona Administrative Code, and the regulations and guidelines promulgated
under the foregoing.

(ii) Section 3.12(a) of this Agreement is hereby amended to include the
following within the meaning of the defined term “Hazardous Materials”: any
substance included within the definition of “hazardous waste” pursuant to the
Arizona Environmental Quality Act or any other Environmental Law promulgated in
the State of Arizona.

(b) California. With respect to any Individual Property located in the State of
California, Section 3.12(a) of this Agreement is hereby amended by inserting the
following words after the words “Resource Conservation and Recovery Act” at the
end of the second sentence thereof: “and applicable provisions of the California
Health and Safety Code and the California Water Code.”

(c) Louisiana.

(i) “Environmental Law” shall include, but shall not be limited to, the
“Louisiana Environmental Quality Act”, La. R.S. 30: §§ 2001 et. seq. and its
chapters, including the Louisiana Air Control Law (La. RS. 30:§§ 2051 - 2064),
the Louisiana Water Control Law (La. R.S. 30:§§ 2071 - 2088), the Louisiana
Solid Waste Management and Resource Recovery Law (La. R.S. 30:§§ 2151 - 2161),
the Louisiana Hazardous Waste Control Law (La. R.S. 30:§§ 2171 - 2206), the
Louisiana Inactive and Abandoned Hazardous Waste Site Law (La. R.S. 30: §§ 2221
- 2226), the Liability for Hazardous Substance Remedial Action Act (La. R.S.
30:§§ 2271 -

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

71



--------------------------------------------------------------------------------

2281), the Louisiana Hazardous Material Information Development, Preparedness,
and Response Act (La. R.S. 30:§§ 2361 - 2379) and the Louisiana Oil Spill
Prevention and Response Act (La. R.S. 30:§§ 2451 - 2496).

Section 10.05 Additional State-Specific Provisions.

(a) With respect to any Individual Property located in the State of California,
this Agreement is amended as follows:

(i) Section 1.06 of this Agreement is hereby amended to insert the following
additional paragraph at the end of Section 1.06:

“BORROWER HEREBY EXPRESSLY (A) WAIVES ANY RIGHTS IT MAY HAVE UNDER CALIFORNIA
CIVIL CODE SECTION 2954.10 TO PREPAY THE NOTE, IN WHOLE OR IN PART, WITHOUT
PENALTY, UPON ACCELERATION OF THE MATURITY DATE OF THE NOTE, AND (B) AGREES THAT
IF, FOR ANY REASON, A PREPAYMENT OF ANY OR ALL OF THE NOTE IS MADE, UPON OR
FOLLOWING ANY ACCELERATION OF THE MATURITY DATE OF THE NOTE BY LENDER ON ACCOUNT
OF ANY DEFAULT BY BORROWER, THEN BORROWER SHALL BE OBLIGATED TO PAY,
CONCURRENTLY THEREWITH, THE PREPAYMENT PREMIUM SPECIFIED IN THIS SECTION 1.06.
BY INITIALING THIS PROVISION IN THE SPACE PROVIDED BELOW, BORROWER AGREES THAT
LENDER’S AGREEMENT TO MAKE THE LOAN EVIDENCED BY THE NOTE AT THE INTEREST RATE
AND FOR THE TERM SET FORTH IN SECTION 1.03 OF THIS AGREEMENT CONSTITUTES
ADEQUATE CONSIDERATION, GIVEN INDIVIDUAL WEIGHT BY BORROWER FOR THIS WAIVER AND
AGREEMENT.

 

Initials: Borrower

 

/s/ JT

  

(b) With respect to any Individual Property located in the State of Arizona,
this Agreement is amended as follows:

(i) Section 8.03 of this Agreement is hereby amended to provide that Borrowers’
indemnification obligations shall, to the extent permissible by applicable law,
include any and all liabilities, obligations, losses, damages, penalties,
claims, actions, suits, costs and expenses incurred as a result of Lender’s
ordinary (but not gross) negligence.

(c) With respect to any Individual Property located in the State of Louisiana,
this Agreement is amended as follows:

(i) Any and all references to the Uniform Commercial Code or U.C.C. shall also
refer to and include the Louisiana Commercial Laws-Secured Transactions,
Louisiana Revised Statutes 10:9-101, et. seq., and any and all provisions
thereof corresponding to the Uniform Commercial Code.

(ii) In the event either the Metairie Note or the Siegen Note is placed in the
hands of an attorney at law for collection, compromise or other action, or to
institute legal proceedings to

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

72



--------------------------------------------------------------------------------

recover the amount thereof or any part thereof, in principal or interest, or to
protect the interests of Lender, Borrower agrees to pay Lender’s reasonable
attorneys’ fees in an amount not exceeding ten percent (10%) of the unpaid debt
then owing under such note.

Section 10.06 Cross Default, Cross-Collateralization and Notice Provisions.
Borrowers and Lender intend that each Individual Loan shall be cross-defaulted
and cross-collateralized with every other Individual Loan. Accordingly, any
default under any of the Documents shall constitute a default under all of the
other Documents. The cross-collateralization shall arise by virtue of the
Individual Loan Documents and the Cross Collateral Documents. Each Borrower has
guaranteed the Obligations of every other Borrower pursuant to the Supplemental
Guaranty, the performance of which is secured by the Lien of such Borrower’s
Cross Collateral Mortgage and Cross Collateral Assignment of Leases. In the
event of a default under any of the Documents, Borrowers hereby acknowledge and
agree that: (A) Lender shall only be obligated to send one (1) notice of default
to the parties listed in Section 9.02 of this Agreement, which notice shall, if
such default relates only to a particular Individual Property, identity the
Individual Property with respect to which such default exists; (B) said notice
shall be deemed notice to all Borrowers under all of the Documents (including,
without limitation, all of the Instruments); and (C) thereafter Lender shall
have the right to exercise its rights and remedies for a default under any of
the Documents after the expiration of any applicable cure period, if and only if
a cure period is provided under the Documents.

ARTICLE XI - HEALTHCARE PROVISIONS

Section 11.01 Representations and Warranties of Borrowers.

(a) Definitions.

(i) “Affiliate” means, for the purposes of this Article XI, an affiliate of a
person as defined in Rule 12b-2 promulgated under Section 12 of the Securities
Exchange Act of 1934, but specifically excludes any shareholder of any publicly
traded company holding an interest in any Borrower or any guarantors (or any
holder of any such shareholder).

(ii) “CMS” means the federal Centers for Medicare and Medicaid Services, and any
successor Governmental Authority (as defined below).

(iii) “CON” means any certificate of need or similar license which a
Governmental Authority must determine that there is a need for a healthcare
facility at a particular location or within a certain geographic region, or a
need for a particular service or use of equipment at a particular healthcare
facility.

(iv) “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.

(v) “Healthcare Laws” means all laws and regulations applicable to the Property
and relating to the operation of Senior Living Facilities, healthcare, patient
healthcare information, patient abuse, the quality and adequacy of medical care,
rate setting, equipment, personnel, operating policies, and fee splitting,
including, without limitation, (a) all federal and state fraud and abuse laws,
including, without limitation, the federal Anti-Kickback Statute (42 U.S.C.
§1320a-7b(b)), the Stark Law (42 U.S.C.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

73



--------------------------------------------------------------------------------

§1395nn), the civil False Claims Act (31 U.S.C. §3729 et seq.), (b) TRICARE,
(c) HIPAA, (d) Medicare, (e) quality, safety and accreditation standards and
requirements of all applicable state laws or regulatory bodies, (f) all laws,
policies, procedures, requirements and regulations pursuant to which Healthcare
Permits (as defined below) are issued, and (g) any and all other applicable
health care laws, regulations, manual provisions, policies and administrative
guidance, each of (a) through (g) as may be amended from time to time.

(vi) “Healthcare Permit” means a Permit that is related to the provision of
adult residential services or the operation of the Individual Property as a
Senior Living Facility required under any applicable Healthcare Laws for a
Borrower to operate an Individual Property.

(vii) “HIPAA” means the Health Insurance Portability and Accountability Act of
1996, as the same may be amended, modified or supplemented from time to time,
and any successor statute thereto, and any and all rules or regulations
promulgated from time to time thereunder.

(viii) “HIPAA Compliant” shall mean that the applicable person is in material
compliance with each of the applicable requirements of the so-called
“Administrative Simplification” provisions of HIPAA, and is not and could not
reasonably be expected to become the subject of any civil or criminal penalty,
process claim, action or proceeding or any administrative or other regulatory
review, survey, process or proceeding (other than routine surveys or reviews
conducted by any government health plan or other accreditation entity) that
could result in any of the foregoing or that could reasonably be expected to
adversely affect such person’s business, operations, assets, properties or
condition (financial or otherwise), in connection with any actual or potential
violation by such person of the provisions of HIPAA.

(ix) “Medicaid” means the medical assistance programs administered by state
agencies and approved by CMS pursuant to the terms of Title XIX of the Social
Security Act, codified at 42 U.S.C. 1396 et seq.

(x) “Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

(xi) “Permits” means all governmental licenses, authorizations, provider
numbers, supplier numbers, registrations, permits, drug or device authorizations
and approvals, certificates, franchises, qualifications, accreditations,
consents and approvals required under all applicable Laws and required in order
for any Borrower to carry on its business as now conducted, including, without
limitation, Healthcare Permits.

(xii) “Resident Agreements” means the singular or collective reference to all
patient and resident care agreements, admission agreements and service
agreements which include an occupancy agreement and all amendments,
modifications or supplements thereto applicable to each Individual Property.

(xiii) “Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other person which presently maintains Third Party
Payor Programs.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

74



--------------------------------------------------------------------------------

(xiv) “Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which any Borrower has a contractual
arrangement with such Third Party Payor to participate as a network provider.

(xv) “TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071
et seq.), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code
and the regulations promulgated pursuant to such statutes.

(b) General Health Care Matters. As of the date hereof and at all times while
the Pool Obligations are outstanding, each Borrower represents and warrants (to
the best of its knowledge after due inquiry) for itself and for Property Manager
as follows:

(i) License and Permits. If required under applicable Healthcare Laws, Borrower
has and shall maintain (or shall cause Property Manager to have and maintain) in
full force and effect a valid CON for (i) the services currently rendered by
Borrower and Property Manager, (ii) equipment owned by Borrower and Property
Manager, and (iii) no less than the number of beds and units of the Property as
of the date hereof. Borrower shall maintain (or shall cause Property Manager to
maintain) any applicable CON free from restrictions or known conflicts which
would materially impair the use or operation of its Individual Property for its
current use, and shall not permit any CON to become provisional, probationary or
restricted in any way.

(ii) Third Party Payors. To Borrower’s knowledge (after due inquiry and
investigation), there is no investigation, audit, claim review, or other action
pending or, to the knowledge of Borrower, threatened which could reasonably be
expected to result in (A) a revocation, suspension, termination, probation,
restriction, limitation, or non-renewal of any Third Party Payor Program
participation agreement or provider number, except, as disclosed to Lender in
writing, for deficiencies as a result of surveys or reviews that will be
corrected in the ordinary course of business (but in no event does a survey
violation exist which is not capable of being cured and could reasonably be
expected to have a material adverse effect on its Individual Property), or
(B) Borrower’s exclusion from any Third Party Payor Program, nor, to Borrower’s
knowledge (after due inquiry and investigation), has any Third Party Payor
Program made any decision to terminate or not to renew any participation
agreement or provider agreement of Borrower, nor has Borrower or Property
Manager made any decision to terminate or not to renew any Third Party Payor
Program participation agreement or provider number, nor, to Borrower’s knowledge
(after due inquiry and investigation), is there any action pending or threatened
to impose material intermediate or alternative sanctions by a Third Party Payor
with respect to Borrower, Property Manager, or its Individual Property.

(iii) Billing Practices. Borrower and Property Manager have not improperly or
illegally billed any intermediaries or Third Party Payors for services rendered
with respect to Borrower’s Individual Property that could reasonably be expected
to result in a liability to a Third Party Payor in excess of $50,000. No funds
relating to Borrower or Property Manager are now, or, to the knowledge of
Borrower will be, withheld by any Third Party Payor. All billing practices of
Borrower and Property Manager, including those with respect to all Third Party
Payors, including the Third Party Payor Programs, if applicable, have been and
will be in material compliance with all applicable laws, regulations and
policies of such Third Party Payors and Third Party Payor Programs in all
material respects.

(iv) Compliance with Healthcare Laws. With respect to each Individual Property,
Borrower and Property Manager are in material compliance in all material
respects with all Healthcare Laws except, as disclosed to Lender in writing, for
deficiencies as a result of surveys or reviews that will

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

75



--------------------------------------------------------------------------------

be corrected in the ordinary course of business (but in no event does a survey
violation exist which is not capable of being cured and could reasonably be
expected to have a material adverse effect on Borrower’s Individual Property).
To Borrower’s knowledge (after due inquiry and investigation), neither Borrower,
Property Manager, nor any employee of Borrower or Property Manager for which
Borrower or Property Manager is required under applicable Healthcare Laws to
conduct background checks (each, an “Employee”) is currently under investigation
or prosecution for, nor has Borrower, Property Manager or Employee been
convicted of: (a) any offense related to the delivery of an item or service
under the Third Party Payor Programs; (b) a criminal offense related to neglect
or abuse of patients in connection with the delivery of a health care item or
service; (c) fraud, theft, embezzlement or other financial misconduct; (d) the
obstruction of an investigation of any crime referred to in subsections
(a) through (c) of this Section; or (e) unlawful manufacture, distribution,
prescription, or dispensing of a controlled substance. Neither Borrower,
Property Manager, nor any Employee has been required to pay any civil money
penalty under applicable laws regarding false, fraudulent or impermissible
claims or payments to induce a reduction or limitation of health care services
to beneficiaries of any state or federal health care program, nor, to Borrower’s
knowledge (after due inquiry and investigation), is Borrower, Property Manager,
nor any Employee currently the subject of any investigation or proceeding that
may result in such payment. Neither Borrower, Property Manager, nor any Employee
has been excluded from participation in Medicare or TRICARE.

(v) HIPAA Compliance. If applicable, Borrower has complied in all material
respects and at all times will comply in all material respects (and shall cause
Property Manager to comply in all material respects) with the provisions of
HIPAA and will be HIPAA Compliant.

(vi) Resident Agreements. The Resident Agreements comply in all material
respects with all applicable Laws, including Healthcare Laws. Borrower shall
provide notice to Lender of any proposed material modifications to the form of
Resident Agreement previously approved by Lender. Borrower shall not, and shall
not permit Property Manager to: (i) accept any payment under any Resident
Agreement more than one month in advance of its due date; or (ii) enter into any
Resident Agreement upon a form that fails to comply with applicable Laws.

(vii) Cash Management. Borrower will maintain or cause to be maintained all
deposits, including, without limitation, deposits relating to patients or
Resident Agreements if such deposits are in cash such deposits are to be
deposited and held by Borrower (or Property Manager under the Management
Agreement), as the case may be, at such commercial or savings bank or banks as
may be reasonably satisfactory to Lender. Any bond or other instrument which
Borrower (or Property Manager under the Management Agreement), as the case may
be, is permitted to hold in lieu of cash deposits under any applicable legal
requirements shall be maintained in full force and effect unless replaced by
cash deposits as hereinabove described, shall be issued by an institution
reasonably satisfactory to Lender, shall, if permitted pursuant to any legal
requirements, name Lender as payee or mortgagee thereunder and shall, in all
respects, comply with any applicable laws and legal requirements and otherwise
be reasonably satisfactory to Lender. Following the occurrence and during the
continuance of any Event of Default, Borrower shall, upon Lender’s request, if
permitted by any applicable legal requirements, turn over to Lender the deposits
(and any interest theretofore earned thereon and remaining therewith in the
ordinary course of business) with respect to Borrower’s Individual Property, to
be held by Lender subject to the terms of their related agreements.

Section 11.02 Covenants of Borrowers.

(a) Licensure and Authority. Borrower shall not, and shall not permit Property
Manager to, without the prior written consent of Lender (which consent shall not
be unreasonably withheld or

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

76



--------------------------------------------------------------------------------

delayed) in each instance, (i) cease to operate its Individual Property solely
as a Senior Living Facility; (ii) cease to provide other facilities and services
normally associated with Senior Living Facilities; (iii) provide or contract for
healthcare services outside the scope of the Healthcare Permits (other than
therapy services or other healthcare services provided by other duly licensed
service providers and for which service tenants and/or residents pay
separately), unless Borrower and/or Property Manager have obtained all necessary
licenses, certificates, and permits required under applicable law for the
provision of such services, copies of which shall be provided to Lender prior to
the commencement of such new service(s); (iv) cause non-residential space leased
or held available for lease to commercial tenants (i.e., space other than the
units, dining areas, activity rooms, lobby, parlors, kitchen, mailroom,
marketing/management offices) to exceed ten percent (10%) of the net rental area
of Borrower’s Individual Property; (v) cease to hold and maintain in full force
and effect the Healthcare Permits, or apply for any new license, registration,
permit or participating provider status, other than renewals or as required
under the Healthcare Permits, or (vi) cause or permit Borrower’s Individual
Property to no longer be classified as housing for older persons pursuant to the
Fair Housing Amendments Act of 1988, as it may be amended from time to time
hereafter. Each Borrower will maintain in full force and effect, and free from
restrictions, probations, conditions or known conflicts which would materially
impair the use or operation of its Individual Property for its current use, all
Healthcare Permits necessary under Healthcare Laws to carry on the business of
Borrower as it is conducted on the date hereof. In addition, each Borrower will
not suffer or permit to occur any of the following:

(i) any transfer of a Healthcare Permit or rights thereunder to any person
(other than Lender) or to any location, except as otherwise permitted under this
Agreement;

(ii) any pledge or hypothecation of any Healthcare Permit as collateral security
for any indebtedness other than indebtedness to Lender; or

(iii) any rescission, withdrawal, revocation, amendment or modification of or
other alteration to the nature, tenor or scope of any Healthcare Permit without
Lender’s prior written consent, including, without limitation, (A) any change to
the authorized units, services, beds and persons served capacity of Borrower
and/or the units, services, number of beds and persons served approved by the
applicable Governmental Authority, and (B) any transfer of all or any part of
Borrower’s authorized unit or beds to another site or location.

(b) Health Care Notices.

(i) Each Borrower shall provide Lender annually with evidence, satisfactory to
Lender, of such Borrower’s or Property Manager’s (if applicable), compliance, in
all material respects, with all applicable local, state and federal laws, rules
and regulations regarding the operation of Borrower’s Individual Property,
including, but not limited to:

(A) a copy of the current Healthcare Permits authorizing Borrower’s Individual
Property to be operated as a Senior Living Facility, and a copy of any other
Healthcare Permits applicable to such Individual Property’s operation as a
Senior Living Facility;

(B) copies of all state surveys, where applicable, dated within the immediately
preceding twelve (12) month period and produced in connection with the
performance and/or compliance of Borrower’s Individual Property, Borrower,
Property Manager and any other licensee, as applicable, with standards
regulating the use of such Individual Property as a Senior Living Facility and
as may be applicable to any of the aforementioned parties;

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

77



--------------------------------------------------------------------------------

(C) the form Resident Agreements utilized at Borrower’s Individual Property;

(D) any notices, complaints, claims or waivers which Borrower has received, or
was provided notice of, within the immediately preceding twelve (12) month
period, from any federal and state governmental authority (such as the CMS) or
other governmental, quasi-governmental or regulatory agency or agencies having
jurisdiction over Borrower’s Individual Property, Borrower, Property Manager and
any other licensee, including, without limitation, any deficiency notices,
notices of investigations or notices of audit that have had, or can reasonably
be expected to have, a material adverse effect on the business of operating
Borrower’s Individual Property as a Senior Living Facility (in addition to such
annual reporting obligations, Borrower shall also deliver to Lender any of the
foregoing within ten (10) Business Days after Borrower, Property Manager or any
other licensee first receives notice of or otherwise becomes aware of the same);

(E) descriptions of any litigation with respect to residents or former residents
that is pending, ongoing or otherwise unresolved and was initiated within the
last three (3) years of which Borrower has actual knowledge, which shall include
copies of the pleadings with respect thereto, if requested by Lender;

(F) descriptions of any known criminal charges filed against any employees,
agents, independent contractors or others performing services at Borrower’s
Individual Property, if requested by Lender (in addition to such annual
reporting obligations, Borrower shall also deliver to Lender any of the
foregoing within ten (10) Business Days after Borrower, Property Manager or any
other licensee first receives notice of or otherwise becomes aware of the same);

(G) a copy of any new CON (if applicable); and

(H) a copy of any additions or amendments to the administrative policy manual
for Borrower’s Individual Property.

In addition, following the occurrence of an Event of Default, Lender reserves
the right to increase the frequency of any of the foregoing reporting
requirements to quarterly.

(ii) Each Borrower agrees to furnish, pursuant to the notice provisions of
Section 9.02 herein, each of the following with respect to its Individual
Property:

(A) (1) within ten (10) Business Days of receipt a copy of any healthcare
related licensure and annual or biannual certification survey report and any
statement of deficiencies and any survey (other than the annual or biannual
survey) indicating a violation or deficiency, and (2) within the time period
required by the particular agency for submission, a copy of the plan of
correction with respect thereof if such plan of correction is required by such
agency issuing the statement of deficiency or notice of violation, and correct
or cause to be corrected any deficiency or violation within the time period
required for cure by such agency, subject to such agency’s normal appeal
process, if such deficiency or violation could adversely affect either the right
to continue participation in Medicare or other Third Party Payor Programs for
existing patients or the right to admit new Medicare patients or other Third
Party Payor Program patients or result in the loss or suspension of Borrower’s
licenses and permits to operate Borrower’s business;

(B) within ten (10) Business Days of the receipt by Borrower, any and all
notices disclosing an adverse finding from any licensing, certifying and/or
reimbursement agencies that

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

78



--------------------------------------------------------------------------------

Borrower’s license, Medicare certification or entitlement to payments pursuant
to any Third Party Payor Program of Borrower is being downgraded to a
substandard category, revoked, or suspended, or that action is pending or being
considered to downgrade to a substandard category, revoke, or suspend any rights
pursuant to Borrower’s license, certification or Third Party Payor Program; and

(C) within ten (10) Business Days of the date of the required filing of cost
reports of Borrower with Medicare or other applicable agency or pursuant to any
reimbursement contract or program, or the date of actual filing of such cost
report of Borrower, whichever is earlier, a complete and accurate copy of the
annual Medicare and other cost reports for Borrower, which will be prepared by
an independent certified public accountant or by an experienced cost report
preparer reasonably acceptable to Lender, and promptly furnish to Lender any
amendments filed with respect to such reports and all responses, audit reports
or inquiries with respect to such reports.

(iii) Any expiration, termination, suspension or revocation (any provisional
Healthcare Permit shall be deemed an acceptable Healthcare Permit for purposes
of this provision as long as the operations of Borrower’s Individual Property
are not impacted in any material manner) of any of the Healthcare Permits
described in Sections 11.02(b)(i)(A) and 11.02(b)(i)(C) above or any other
Healthcare Permits that are necessary for the operation of any Borrower’s
Individual Property as a Senior Living Facility, shall be, without any notice or
cure period (except where such cure can be obtained on or before the date on
which the failure to cure causes any material adverse impact with respect to
such Borrower, the operation of Borrower’s Individual Property or Lender and
except where the applicable State agency specifies a cure period to reinstate,
in which event such cure period shall be the cure period specified by such State
agency), an Event of Default under the Documents, unless all of the following
are true: (i) no payment default occurs under the Documents, (ii) such Borrower
has procured a replacement licensed operator satisfactory to Lender within one
hundred twenty (120) days after any such de-licensure, provided that, if the
applicable authority requires or recommends a replacement of the licensed
operator at any time, then Borrower shall be required to promptly procure a
replacement licensed operator, (iii) the replacement operator executes and
delivers a subordination agreement in favor of Lender in form and content
satisfactory to Lender, in Lender’s reasonable discretion, (iv) all such
Healthcare Permits described in Sections 11.02(b)(i)(A) and 11.02(b)(i)(C) above
have been reinstated or reissued in favor of such Borrower and/or the
replacement operator, or Borrower or replacement operator is actively pursuing
the reinstatement or reissuance of such Healthcare Permits, Lender has received
satisfactory evidence that such reinstatement or reissuance efforts are
reasonably likely to succeed, such reinstatement or reissuance shall have
occurred not later than one hundred twenty (120) days after any such
de-licensure and the operations of such Borrower’s Individual Property are not
impacted in any material manner during the pendency of such efforts, provided,
however, said one hundred twenty (120) day period may be extended for up to an
additional sixty (60) days if (A) there is no material adverse effect on the
business of operating such Borrower’s Individual Property as a Senior Living
Facility as a result of applicable expiration, termination, suspension or
revocation of any Healthcare Permit and (B) Lender has received evidence
demonstrating, to Lender’s satisfaction, exercised in good faith, that the
reinstatement or reissuance efforts have been proceeding with all due diligence
and that such efforts are likely to be successful within said period of up to
sixty (60) days, and (v) such Borrower’s Individual Property has not been
required to cease operations as a Senior Living Facility.

(iv) Each Borrower shall (i) provide full and prompt disclosure to Lender of any
violation of Healthcare Laws that can be reasonably expected to have a material
adverse effect on the business of operating Borrower’s Individual Property as a
Senior Living Facility, and (ii) conduct all appropriate (1) investigation of
any violations or alleged violations of applicable Healthcare Laws and
(2) correction of any violations of applicable Healthcare Laws, all at
Borrower’s sole cost and expense; and (iii) indemnify Lender from all costs and
risks relating to violations or alleged violations of Healthcare

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

79



--------------------------------------------------------------------------------

Laws; provided, however, that this indemnity shall not apply if Borrower can
conclusively prove that (A) the violation of Healthcare Laws was caused solely
by actions, conditions, or events that occurred after the date that Lender (or
any purchaser at a foreclosure sale) actually acquired title to Borrower’s
Individual Property, and (B) the violation of Healthcare Laws was not caused by,
or attributable to, the direct or indirect actions or inaction of any of the
Exculpated Parties or any general partner or managing member of any Borrower,
any general partner or managing member of any general partner of any Borrower,
any guarantor of the Loan, or any indemnitor under the Documents. In addition,
Borrower shall grant licenses enabling Lender and its healthcare consultants to
(A) make appropriate inquiries with respect to any alleged violations of
applicable Healthcare Laws and (B) if required by written notice from Lender to
Borrower, negotiate in cooperation with Borrower with any licensing authorities
with respect to such alleged violations of applicable Healthcare Laws and to the
extent permitted by applicable law, in cooperation with Borrower, to take other
ameliorative steps with respect to the Healthcare Permits (whether before or
after Lender or any other party succeeds to the interest of Borrower as owner of
the applicable Individual Property in any manner, including but not limited to
foreclosure, exercise of any power of sale, succession by deed in lieu or other
conveyance), all at Borrower’s sole cost and expense; provided, however, Lender
shall only have the right to exercise such licenses following an Event of
Default These provisions shall survive any termination, satisfaction or
foreclosure of the Instrument and Cross Collateral Mortgage signed by Borrower
and shall be personal and full recourse obligations.

(c) Additional Health Care Related Matters. Each Borrower shall comply at all
times with all accreditation standards that may be identified by Lender in
writing (with reasonable advance notice), except to the extent that such failure
to comply would not cause any material adverse effect on Borrower, Property
Manager, or Borrower’s Individual Property. No Borrower shall do (or suffer to
be done by Borrower, Property Manager or any Affiliate of Borrower or Property
Manager) any of the following:

(i) Replace or transfer all or any part of Borrower’s units or beds to another
site or location;

(ii) Transfer or demise any CON or other Healthcare Permit or rights thereunder
to any person (other than Lender) or to any location other than Borrower’s
Individual Property to which such CON or Healthcare Permit pertains, except as
otherwise permitted under this Agreement; or

(iii) Pledge or hypothecate any CON or other Healthcare Permit as collateral
security for any indebtedness other than indebtedness to Lender.

(d) Management Agreement. No Borrower shall amend, modify or supplement the
Management Agreement in any material respect without Lender’s prior written
consent (which consent shall not be unreasonably withheld or delayed).

(e) Filing Requirements. Each Borrower will (or will cause Property Manager to)
(i) timely file all notifications, reports, submissions, Healthcare Permit
renewals and reports of every kind whatsoever required by Healthcare Laws (which
reports will be materially accurate and complete in all respects and not
misleading in any respect); and (ii) timely file all cost reports required by
Healthcare Laws, which reports shall be materially accurate and complete in all
respects and not misleading in any material respect and which shall not remain
open or unsettled, except in accordance with applicable settlement appeals
procedures that are timely and diligently pursued and except for any processing
delays of any Governmental Authority.

(f) Corporate Compliance Plan. Each Borrower will maintain (or will cause
Property Manager to maintain) a corporate health care regulatory compliance
program (“CCP”) which includes at

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

80



--------------------------------------------------------------------------------

least the following components: (i) standards of conduct and procedures that
describe compliance policies regarding laws with an emphasis on prevention of
fraud and abuse; (ii) specific officer within high-level personnel identified as
having overall responsibility for compliance with such standards and procedures;
(iii) policies with respect to fraud and abuse and billing practices;
(iv) training and education programs which effectively communicate the
compliance standards and procedures to employees and agents, including, without
limitation, fraud and abuse laws and illegal billing practices; (v) auditing and
monitoring systems and reasonable steps for achieving compliance with such
standards and procedures including, without limitation, publicizing a report
system to allow employees and other agents to anonymously report criminal or
suspect conduct and potential compliance problems; (vi) disciplinary guidelines
and consistent enforcement of compliance policies including, without limitation,
discipline of individuals responsible for the failure to detect violations of
the CCP; and (vii) mechanisms to immediately respond to detected violations of
the CCP.

(g) Sub-Acute Units. No Borrower shall create or convert any portion of its
existing facilities or units to Sub-Acute Units (defined below) without the
prior written consent of Lender. A “Sub-Acute Unit” shall mean a dedicated
specialty unit for individuals who require significantly more nursing hours (an
average of four [4] or more hours per day) or therapy than required for
individuals in the other units at the Individual Property. Any default under the
provisions of this Section 10.02(g) shall be, without further notice or cure
period, an Event of Default under the Documents.

(h) Leases of Capital Goods. Except for (i) vehicle leases, and (ii) leases for
capital goods and/or equipment the value of which, if purchased, would not
exceed Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) (on an
aggregate basis per Individual Property and per calendar year) (“Permitted
Capital Leases”), no Borrower shall, at any time during the term of the Loan,
enter into any leases of capital goods and/or equipment without Lender’s prior
written approval.

ARTICLE XII - CHTSUN PROVISIONS

Section 12.01 Compliance with Property as Single Asset. Except as provided below
with respect to the Operators, CHTSun hereby covenants and agrees that during
the term of the Loan, (a) it shall not own any assets in addition to its
indirect or direct ownership interest in the Owners, other than any cash,
investment accounts (provided that the liability associated with any such
investment account shall be limited to the assets contained in such account) or
personal property used in connection with such ownership, as applicable, and
(b) the Property shall generate substantially all of the gross income of CHTSun
and there shall be no substantial business being conducted by CHTSun, either
directly or indirectly, other than the business of owning, operating and
maintaining indirectly the Owners and the Property and the activities incidental
thereto. Notwithstanding the foregoing, each Operator may own its leasehold
interest in its Individual Property and any personal property associated
therewith.

Section 12.02 Separateness Covenants/Covenants with Respect to Indebtedness,
Operations and Fundamental Changes of CHTSun. CHTSun hereby represents, warrants
and covenants, as of the date hereof and until such time as the Pool Obligations
are paid in full, that CHTSun:

(a) shall not (i) liquidate or dissolve (or suffer any liquidation or
dissolution), terminate, or otherwise dispose of, directly, indirectly or by
operation of law, all or substantially all of its assets; (ii) reorganize or
change its legal structure without Lender’s prior written consent (not to be
unreasonably withheld), except as otherwise expressly permitted under the
Documents; (iii) change its name, address, or the name under which it conducts
its business without promptly notifying Lender; (iv) enter into or consummate
any merger, consolidation, sale, transfer, assignment, liquidation, or
dissolution involving any or all of the assets of CHTSun or any general partner
or managing member of CHTSun; or (v) enter

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

81



--------------------------------------------------------------------------------

into or consummate any transaction or acquisition, merger or consolidation or
otherwise acquire by purchase or otherwise all or any portion of the business or
assets of, or any stock or other evidence of beneficial ownership of, any person
or entity;

(b) has not incurred and shall not incur any secured or unsecured debt except
for (i) the Loan, (ii) Permitted Capital Leases, (iii) customary and reasonable
short term trade payables obtained and repaid in the ordinary course of its
business, and (iv) unsecured loans whose proceeds shall be used solely for the
benefit of the Property and the Owners and which do not exceed, in the aggregate
at any given time, the amount of Ten Million and No/100 Dollars
($10,000,000.00).

(c) shall not amend, modify or otherwise change its partnership certificate,
partnership agreement, articles of incorporation, by-laws, operating agreement,
articles of organization, or other formation agreement or document, as
applicable, or governing agreement or document, in any material term or manner,
or in a manner which adversely affects CHTSun’s existence as a single purpose
entity or CHTSun’s compliance with this Agreement, nor shall any managing
member, general partner, shareholder or non-member manager of CHTSun, as
applicable, amend, modify or otherwise change its partnership certificate,
partnership agreement, articles of incorporation, by-laws, operating agreement,
articles of organization, or other formation agreement or document, as
applicable, or governing agreement or document, in any manner which adversely
affects CHTSun’s existence as a single purpose entity or CHTSun’s compliance
with this Agreement;

(d) to the extent that CHTSun requires an office, shall maintain its principal
executive office and telephone and facsimile numbers separate from that of any
Affiliate of same (other than the Pool Subsidiaries [defined below]) and shall
conspicuously identify such office and numbers as its own or shall allocate by
written agreement fairly and reasonably any rent, overhead and expenses for
shared office space. Additionally, to the extent that it uses stationery,
invoices and checks, CHTSun shall use its own separate stationery, invoices and
checks. As used herein, the term “Pool Subsidiaries” shall mean Borrowers, Sun
IV, LLC, CHT SL IV TRS Corp., CHTSun Two Pool Two, LLC, CHTSun Three Pool One,
LLC, Santa Monica AL, LLC and any other CHTSun subsidiaries expressly permitted
under the Documents;

(e) shall maintain correct and complete financial statements, accounts, books
and records and other entity documents separate from those of any Affiliate of
same or any other person or entity (other than the Pool Subsidiaries), except
that CHTSun’s financial position, assets, liabilities, net worth and operating
results may be included in the consolidated financial statements of an
Affiliate, provided that CHTSun is properly reflected and treated as a separate
legal entity;

(f) to the extent it has bank accounts, shall maintain its own separate bank
accounts, and shall maintain correct, complete and separate books of account;

(g) shall file or cause to be filed its own separate tax returns, or if
applicable, consolidated tax returns;

(h) shall hold itself out to the public (including any of its Affiliates’
creditors) under its own name and as a separate and distinct entity and not as a
department, division or otherwise of any Affiliate of same;

(i) shall observe all customary formalities regarding its existence, including
holding meetings and maintaining current and accurate minute books separate from
those of any Affiliate of same;

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

82



--------------------------------------------------------------------------------

(j) shall hold title to its assets in its own name and act solely in its own
name and through its own duly authorized officers and agents. No Affiliate of
same shall be appointed or act as agent of CHTSun, other than, if applicable,
any of the Operators as operator or the Property Manager as property manager
with respect to the Property;

(k) shall make investments in the name of CHTSun directly by CHTSun or on its
behalf by brokers engaged and paid by Borrower or its agents;

(l) except (i) as expressly required by Lender in connection with the Loan and
in writing and (ii) for that certain Guaranty dated of even date herewith made
by CHTSun in favor of Property Manager with respect to the Management Agreements
and the Manager Pooling Agreement, shall not guarantee or otherwise agree to be
liable for (whether conditionally or unconditionally), pledge or assume or hold
itself out or permit itself to be held out as having guaranteed, pledged or
assumed any liabilities or obligations of any partner (whether limited or
general), member, shareholder or any Affiliate of CHTSun, as applicable, or any
other party (other than of the Pool Subsidiaries, to the extent of indebtedness
permitted under the Documents), except in connection with the Permitted Member
Loans and Permitted Capital Leases; nor shall it make any loan (other than to
(i) Pool Subsidiaries that are not Borrowers and (ii) any Borrowers to the
extent that such loans qualify as Permitted Member Loans under Section 5.01(h));

(m) is and intends to remain solvent, and has paid and will pay its own debts
and liabilities out of its own funds and assets (to the extent of such funds and
assets) as the same shall become due, and will give prompt written notice to
Lender of the insolvency or bankruptcy filing of CHTSun or any general partner,
managing member or controlling shareholder of CHTSun;

(n) shall separately identify, maintain and segregate its assets. CHTSun’s
assets shall at all times be held by or on behalf of CHTSun and, if held on
behalf of CHTSun by another entity, shall at all times be kept identifiable (in
accordance with customary usages) as assets owned by CHTSun. This restriction
requires, among other things, that (i) CHTSun funds shall be deposited or
invested in CHTSun’s name, (ii) CHTSun funds shall not be commingled with the
funds of any Affiliate of same or any other person or entity except as may be
required in connection with the Manager Pooling Agreement, (iii) CHTSun shall
maintain any accounts it uses in its own name and with its own tax
identification number, separate from those of any Affiliate of same or any other
person or entity (other than the Pool Subsidiaries), and (iv) CHTSun funds shall
be used only for the business of CHTSun (including distributions of available
funds);

(o) shall maintain its assets in such a manner that it is not costly or
difficult to segregate, ascertain or identify its individual assets from those
of any Affiliate of same or other person or entity;

(p) shall pay or cause to be paid its own liabilities and expenses of any kind,
including but not limited to salaries of its employees, if any, only out of its
own separate funds and assets;

(q) [INTENTIONALLY DELETED];

(r) [INTENTIONALLY DELETED];

(s) shall reflect CHTSun’s ownership interest in all data and records (including
computer records) used by Borrower or any Affiliate of same;

(t) shall not invest any of CHTSun’s funds in securities issued by, nor shall
CHTSun acquire the indebtedness or obligation of, any Affiliate of same (other
than the Pool Subsidiaries);

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

83



--------------------------------------------------------------------------------

(u) shall maintain an arm’s length relationship with each of its Affiliates and
may enter into contracts or transact business with its Affiliates only on
commercially reasonable terms that are no less favorable to CHTSun than is
obtainable in the market from a person or entity that is not an Affiliate of
same (other than the Pool Subsidiaries); provided, however, that CHTSun shall be
permitted to enter into the Management Agreements and the Manager Pooling
Agreement;

(v) CHTSun shall be a Delaware limited liability company.

Section 12.03 Additional Covenants.

CHTSun further covenants and agrees that until such time as the Pool Obligations
are paid in full, it will (a) cause Borrowers to comply with the provisions of
Section 3.21 and Section 3.22 of this Agreement, and (b) not modify or amend the
Manager Pooling Agreement in any manner which would (i) add any additional
properties to such Manager Pooling Agreement, (ii) have a material adverse
effect on the Loan, the Documents, the value of the Property, the utility of the
Property, the operations of the Property, the financial condition of any
Borrower or any guarantor of the Loan or the ability of any Borrower to perform
its obligations under the Documents, or (iii) have a material adverse effect on
the operations of CHTSun, the financial condition of CHTSun or the ability of
CHTSun to perform its obligations under this Agreement or the Manager Pooling
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES ON FOLLOWING PAGE]

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as a sealed
instrument as of the day first set forth above.

 

BORROWERS: GILBERT AZ SENIOR LIVING OWNER, LLC, a Delaware limited liability
company By:   /s/ Joshua J. Taube   [SEAL]  

 

Name:   Joshua J. Taube Title:   Vice President CHTSUN TWO GILBERT AZ SENIOR
LIVING, LLC, a Delaware limited liability company By:   /s/ Joshua J. Taube  
[SEAL]  

 

Name:   Joshua J. Taube Title:   Vice President METAIRIE LA SENIOR LIVING OWNER,
LLC, a Delaware limited liability company By:   /s/ Joshua J. Taube   [SEAL]  

 

Name:   Joshua J. Taube Title:   Vice President CHTSUN TWO METAIRIE LA SENIOR
LIVING, LLC, a Delaware limited liability company By:   /s/ Joshua J. Taube  
[SEAL]  

 

Name:   Joshua J. Taube Title:   Vice President

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT]

 

BATON ROUGE LA SENIOR LIVING OWNER, LLC, a Delaware limited liability company
By:   /s/ Joshua J. Taube   [SEAL]  

 

Name:   Joshua J. Taube Title:   Vice President CHTSUN TWO BATON ROUGE LA SENIOR
LIVING, LLC, a Delaware limited liability company By:   /s/ Joshua J. Taube  
[SEAL]  

 

Name:   Joshua J. Taube Title:   Vice President LOMBARD IL SENIOR LIVING OWNER,
LLC, a Delaware limited liability company By:   /s/ Joshua J. Taube   [SEAL]  

 

Name:   Joshua J. Taube Title:   Vice President CHTSUN THREE LOMBARD IL SENIOR
LIVING, LLC, a Delaware limited liability company By:   /s/ Joshua J. Taube  
[SEAL]  

 

Name:   Joshua J. Taube Title:   Vice President LOUISVILLE KY SENIOR LIVING
OWNER, LLC, a Delaware limited liability company By:   /s/ Joshua J. Taube  
[SEAL]  

 

Name:   Joshua J. Taube Title:   Vice President

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT]

 

SUNRISE LOUISVILLE KY SENIOR LIVING, LLC, a Kentucky limited liability company
By:   /s/ Joshua J. Taube   [SEAL]  

 

Name:   Joshua J. Taube   Title:   Vice President   SANTA MONICA ASSISTED LIVING
OWNER, LLC, a Delaware limited liability company By:   /s/ Joshua J. Taube  
[SEAL]  

 

Name:   Joshua J. Taube Title:   Vice President AL SANTA MONICA SENIOR HOUSING,
LP, a Delaware limited partnership By:   Santa Monica GP, LLC, a Delaware
limited liability company, its general partner   By:   /s/Joshua J. Taube  
[SEAL]    

 

    Name:     Joshua J. Taube       Title:     Vice President   SUNRISE
CONNECTICUT AVENUE ASSISTED LIVING OWNER L.L.C., a Virginia limited liability
company, formerly known as Sunrise Connecticut Avenue Assisted Living, L.L.C.
By:   /s/ Joshua J. Taube   [SEAL]  

 

Name:   Joshua J. Taube Title:   Vice President

[ACKNOWLEDGMENT ON FOLLOWING PAGE]

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

[ACKNOWLEDGMENT PAGE TO AMENDED AND RESTATED LOAN AGREEMENT]

 

STATE OF GEORGIA   ) COUNTY OF FULTON   )

On this 28th day of June, 2012, personally appeared before me Joshua J. Taube,
who being by me duly sworn (or affirmed), did say that he is the Vice President
of each of the Borrowers listed above with the exception of AL Santa Monica
Senior Housing, LP, a Delaware limited partnership, as to which he is the Vice
President of Santa Monica GP, LLC, a Delaware limited liability company and the
general partner of AL Santa Monica Senior Housing, LP, and that on behalf of
said limited liability companies, by authority of its board of managers, and
said Vice President, acknowledged to me that said limited liability companies
executed the same.

 

/s/ Sally Thornton

Notary Public

Sally Thornton

Printed Name

4/10/2014

My Commission expires

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT]

 

CHTSUN PARTNERS IV, LLC, a Delaware limited liability company By:   CHT SL IV
Holding, LLC, a Delaware limited liability company, Managing Member   By:   /s/
Joshua J. Taube   [SEAL]    

 

  Name:   Joshua J. Taube     Title:   Vice President  

 

STATE OF GEORGIA   ) COUNTY OF FULTON   )

On this 28th day of July, 2012, personally appeared before me Joshua J. Taube,
who being by me duly sworn (or affirmed), did say that he is the Vice President
of CHT SL IV Holding, LLC, a Delaware limited liability company, Managing Member
of CHTSun Partners IV, LLC, a Delaware limited liability company, and that on
behalf of said limited liability company by authority of its board of managers,
and said Vice President, acknowledged to me that said limited liability company
executed the same.

 

/s/ Sally Thornton

Notary Public

Sally Thornton

Printed Name

4/10/2014

My Commission expires AFFIX NOTARY SEAL

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

[SIGNATURE PAGE TO AMENDED AND RESTATED LOAN AGREEMENT]

 

LENDER: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey corporation
By:  

/s/ Thomas P. Goodsite

Name:  

Thomas P. Goodsite

Title:   Vice President   [CORPORATE SEAL]

 

STATE OF GEORGIA   ) COUNTY OF FULTON   )

On this 27th day of July, 2012, personally appeared before me Thomas P.
Goodsite, who being by me duly sworn (or affirmed), did say that he is the Vice
President of The Prudential Insurance Company of America, a New Jersey
corporation, and that on behalf of said corporation by authority of its bylaws
(or of a resolution of its board of directors, as the case may be) and said Vice
President, acknowledged to me that said corporation executed the same.

 

/s/ Kelly C. Bailey

Notary Public

Kelly C. Bailey

Printed Name

2/25/2014

My Commission expires AFFIX NOTARY SEAL

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement



--------------------------------------------------------------------------------

Exhibit A

LEGAL DESCRIPTION OF LAND

See Exhibits A-1 through A-7 attached hereto.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

A-1



--------------------------------------------------------------------------------

Exhibit B

DESCRIPTION OF PERSONAL PROPERTY SECURITY

All of Borrower’s right, title and interest in, to and under the following as it
pertains to each Borrower’s Individual Property:

1. All machinery, apparatus, goods, equipment, materials, fittings, fixtures,
chattels, and tangible personal property, and all appurtenances and additions
thereto and betterments, renewals, substitutions, and replacements thereof,
owned by Borrower, wherever situate, and now or hereafter located on, attached
to, contained in, or used or usable in connection with the real property
described in Exhibit A attached to this Agreement and incorporated herein (the
“Land”), and all improvements located thereon (the “Improvements”) or placed on
any part thereof, though not attached thereto, including all screens, awnings,
shades, blinds, curtains, draperies, carpets, rugs, furniture and furnishings,
heating, electrical, lighting, plumbing, ventilating, air-conditioning,
refrigerating, incinerating and/or compacting plants, systems, fixtures and
equipment, elevators, hoists, stoves, ranges, vacuum and other cleaning systems,
call systems, sprinkler systems and other fire prevention and extinguishing
apparatus and materials, motors, machinery, pipes, ducts, conduits, dynamos,
engines, compressors, generators, boilers, stokers, furnaces, pumps, tanks,
appliances, equipment, fittings, and fixtures, including all personal property
currently owned or acquired by Borrower after the date hereof used in connection
with the ownership and operation of Borrower’s Individual Property as a Senior
Living Facility (defined below), all kitchen or restaurant supplies, dining room
facilities, medical facilities, or related furniture and equipment, and any
other equipment, supplies or furniture owned by Borrower and leased to any third
party service provider or facility operator under any use, occupancy, or lease
agreements.

2. All funds, accounts, deposits, instruments, documents, contract rights,
general intangibles, notes, and chattel paper arising from or by virtue of any
transaction related to the Land, the Improvements, or any of the personal
property described in this Exhibit B (including, without limitation, any
payments due under any occupancy and admission agreements pertaining to
occupants of Borrower’s Individual Property, including both residential and
commercial agreements, and any management agreement or operating agreement under
which control of the use or operation of Borrower’s Individual Property has been
granted to any other entity, together with (i) all proceeds from any private
insurance for tenants to cover rental charges and charges for services at or in
connection with Borrower’s Individual Property, and the right to payments from
Medicare or Medicaid programs, or similar federal, state or local programs,
boards, bureaus or agencies and rights to payment from tenants, residents,
occupants, private insurers or others, arising from the operation of Borrower’s
Individual Property as a Senior Living Facility or otherwise due for tenants,
residents or occupants or for services at Borrower’s Individual Property,
(ii) all payments due, or received, from occupants, second party charges added
to base rental income, base and/or additional meal sales, commercial operations
located on Borrower’s Individual Property or provided as a service to the
occupants of Borrower’s Individual Property, rental from guest suites, seasonal
lease charges, furniture leases, and laundry services, and any and all other
services provided to third parties in connection with Borrower’s Individual
Property, and (iii) any and all other personal property on the real property
site, excluding personal property belonging to occupants of the real property).

3. All permits, licenses, franchises, certificates, and other rights and
privileges now held or hereafter acquired by Borrower in connection with the
Land, the Improvements, or any of the personal property described in this
Exhibit B, including all licenses, permits, certificates, and approvals required

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

B-1



--------------------------------------------------------------------------------

for the operation of Borrower’s Individual Property as a Senior Living Facility,
to the extent permitted by applicable law and regulations. For purposes of this
Agreement, “Senior Living Facility” shall mean (i) with respect to the Sunrise
of Connecticut Avenue Individual Property, a residential housing facility which
qualifies as “housing for older persons” under the Fair Housing Amendments Act
of 1988 and includes congregate living units and assisted living units, but
which does not include any nursing care units, and which is licensed as an
“Assisted Living Residence” under District of Columbia law, (ii) with respect to
the Sunrise of Santa Monica Individual Property, a residential housing facility
which qualifies as “housing for older persons” under the Fair Housing Amendments
Act of 1988 and includes congregate living units and assisted living units, but
which does not include any nursing care units, and which is licensed as a
“Residential Care Facility For The Elderly” under California law, (iii) with
respect to the Sunrise of Gilbert Individual Property, a residential housing
facility which qualifies as “housing for older persons” under the Fair Housing
Amendments Act of 1988 and includes congregate living units and assisted living
units, but which does not include any nursing care units, and which is licensed
as an “Assisted Living Facility” under Arizona law, (iv) with respect to the
Sunrise of Metairie Individual Property and the Sunrise at Siegen Individual
Property, a residential housing facility which qualifies as “housing for older
persons” under the Fair Housing Amendments Act of 1988 and includes congregate
living units and assisted living units, but which does not include any nursing
care units, and which is licensed as a “Shelter Care” facility under Louisiana
law, (v) with respect to the Sunrise at Fountain Square Individual Property, a
residential housing facility which qualifies as “housing for older persons”
under the Fair Housing Amendments Act of 1988 and includes congregate living
units and assisted living units, but which does not include any nursing care
units, and which is licensed as an “Assisted Living” facility under Illinois
law, and (vi) with respect to the Sunrise of Louisville Individual Property, a
residential housing facility which qualifies as “housing for older persons”
under the Fair Housing Amendments Act of 1988 and includes congregate living
units and assisted living units, but which does not include any nursing care
units, and which is licensed as a “Personal Care Home” under Kentucky law.

4. All right, title, and interest of Borrower in and to the name and style by
which the Land and/or the Improvements is known, including trademarks and trade
names relating thereto (but specifically excluding the tradename “Sunrise” and
any intellectual property related to such tradename).

5. All right, title, and interest of Borrower in, to, and under all plans,
specifications, maps, surveys, reports, permits, licenses, architectural,
engineering and construction contracts, books of account, insurance policies,
and other documents of whatever kind or character, relating to the use,
construction upon, occupancy, leasing, sale, or operation of the Land and/or the
Improvements; provided, however, that any such plans and specifications
transferred hereunder are transferred for use in connection with Borrower’s
Individual Property only and not for any other purpose.

6. All interests, estates, or other claims or demands, in law and in equity,
which Borrower now has or may hereafter acquire in the Land, the Improvements,
or the personal property described in this Exhibit B.

7. All right, title, and interest owned by Borrower in and to all options to
purchase or lease the Land, the Improvements, or any other personal property
described in this Exhibit B, or any portion thereof or interest therein, and in
and to any greater estate in the Land, the Improvements, or any of the personal
property described in this Exhibit B.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

B-2



--------------------------------------------------------------------------------

8. All of the estate, interest, right, title, other claim or demand, both in law
and in equity, including claims or demands with respect to the proceeds of
insurance relating thereto, which Borrower now has or may hereafter acquire in
the Land, the Improvements, or any of the personal property described in this
Exhibit B, or any portion thereof or interest therein, and any and all awards
made for the taking by eminent domain, or by any proceeding or purchase in lieu
thereof, of the whole or any part of such property, including without
limitation, any award resulting from a change of any streets (whether as to
grade, access, or otherwise) and any award for severance damages.

9. All right, title, and interest of Borrower in and to all contracts, permits,
certificates, licenses, approvals, utility deposits, utility capacity, and
utility rights issued, granted, agreed upon, or otherwise provided by any
governmental or private authority, person or entity relating to the ownership,
development, construction, operation, maintenance, marketing, sale, or use of
the Land and/or the Improvements, including all of Borrower’s rights and
privileges hereto or hereafter otherwise arising in connection with or
pertaining to the Land and/or the Improvements, including, without limiting the
generality of the foregoing, all water and/or sewer capacity, all water, sewer
and/or other utility deposits or prepaid fees, and/or all water and/or sewer
and/or other utility tap rights or other utility rights, any right or privilege
of Borrower under any loan commitment, lease, contract, declaration of
covenants, restrictions and easements or like instrument, developer’s agreement,
or other agreement with any third party pertaining to the ownership,
development, construction, operation, maintenance, marketing, sale, or use of
the Land and/or the Improvements.

10. All of Borrower’s inventory, accounts, accounts receivable, contract rights,
general intangibles, and all proceeds thereof.

AND ALL PROCEEDS AND PRODUCTS OF THE FOREGOING PERSONAL PROPERTY DESCRIBED IN
THIS EXHIBIT B.

A PORTION OF THE ABOVE DESCRIBED GOODS ARE OR ARE TO BE AFFIXED TO THE REAL
PROPERTY DESCRIBED IN EXHIBIT A.

OWNER IS THE RECORD TITLE HOLDER AND OWNER OF THE REAL PROPERTY DESCRIBED IN
EXHIBIT A.

ALL TERMS USED IN THIS EXHIBIT B (AND NOT OTHERWISE DEFINED IN THIS EXHIBIT B)
SHALL HAVE THE MEANING, IF ANY, ASCRIBED TO SUCH TERM UNDER THE UNIFORM
COMMERCIAL CODE AS ADOPTED AND IN FORCE IN THE JURISDICTION IN WHICH THIS
FINANCING STATEMENT HAS BEEN FILED/RECORDED (THE “U.C.C.”).

WITH RESPECT TO ANY FINANCING STATEMENT TO WHICH THIS EXHIBIT B IS ATTACHED, THE
TERM “BORROWER” SHALL MEAN “DEBTOR” AS SUCH TERM IS DEFINED IN THE U.C.C.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

B-3



--------------------------------------------------------------------------------

Exhibit C

PERMITTED ENCUMBRANCES

See Exhibits C-1 through C-7 attached hereto.

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

C-1



--------------------------------------------------------------------------------

Exhibit C-1

PERMITTED ENCUMBRANCES

(Property Address)

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

C-2



--------------------------------------------------------------------------------

Exhibit D

INDIVIDUAL PROPERTIES AND ALLOCATED LOAN AMOUNTS

 

Borrower

  

Individual Property

Name/Address

   Property
State    County    Loan
Number    Allocated Loan
Amount  

Gilbert AZ Senior Living Owner, LLC

  

Sunrise of Gilbert

580 South Gilbert Road

Gilbert, Arizona 85296

   Arizona    Maricopa    706108866    $ 17,061,000.00   

CHTSun Two Gilbert AZ Senior Living, LLC

              

Metairie LA Senior Living Owner, LLC

  

Sunrise of Metairie

3732 W. Esplanade Avenue, South

Metairie, Louisiana 70002

   Louisiana    Jefferson    706108867    $ 13,839,000.00   

CHTSun Two Metairie LA Senior Living, LLC

              

Baton Rouge LA Senior Living Owner, LLC

  

Sunrise at Siegen

9351 Siegen Lane

Baton Rouge, Louisiana 70810

   Louisiana    East Baton
Rouge    706108868    $ 9,769,000.00   

CHTSun Two Baton Rouge LA Senior Living, LLC

              

Lombard IL Senior Living Owner, LLC

  

Sunrise at Fountain Square

2210 Fountain Square Drive

Lombard, Illinois 60418

   Illinois    Kane    706108869    $ 17,657,000.00   

CHTSun Three Lombard IL Senior Living, LLC

              

Louisville KY Senior Living Owner, LLC

  

Sunrise of Louisville

6800 Overlook Drive

Louisville, Kentucky 40241

   Kentucky    Jefferson    706108870    $ 11,674,000.00   

Sunrise Louisville KY Senior Living, LLC

              

Sunrise Connecticut Avenue Assisted Living Owner, L.L.C.

  

Sunrise of Connecticut Avenue

5111 Connecticut Avenue

Washington, DC 20008

   DC    District of
Columbia    706108716    $ 33,932,000.00   

Santa Monica Assisted Living Owner, LLC

 

  

Sunrise of Santa Monica

1312 15th Street

Santa Monica, California 90404

   California    Los Angeles    706108717    $ 21,068,000.00   

AL Santa Monica Senior Housing, LP

                             

 

 

  AGGREGATE LOAN AMOUNT      $125,000,000.00                  

 

 

 

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

D-1



--------------------------------------------------------------------------------

Exhibit E

LIST OF BORROWERS, BORROWERS’ ADDRESSES

AND BORROWERS’ TAX IDENTIFICATION NUMBERS

 

Borrower

  

Borrower Address

  

Federal Tax

Identification

Number

Gilbert AZ Senior Living Owner, LLC

  

c/o CNL Healthcare Trust, Inc.

CNL Center at City Commons

450 South Orange Avenue

Orlando, Florida 32801

   61-1686403

CHTSun Two Gilbert AZ Senior Living, LLC

   c/o CNL Healthcare Trust, Inc.
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801    26-1149428

Metairie LA Senior Living Owner, LLC

   c/o CNL Healthcare Trust, Inc.
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801    36-4735750

CHTSun Two Metairie LA Senior Living, LLC

   c/o CNL Healthcare Trust, Inc.
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801    26-1149470

Baton Rouge LA Senior Living Owner, LLC

   c/o CNL Healthcare Trust, Inc.
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801    36-4735736

CHTSun Two Baton Rouge LA Senior Living, LLC

   c/o CNL Healthcare Trust, Inc.
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801    26-1149396

Lombard IL Senior Living Owner, LLC

   c/o CNL Healthcare Trust, Inc.
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801    90-0860102

CHTSun Three Lombard IL Senior Living, LLC

   c/o CNL Healthcare Trust, Inc.
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801    26-1429678

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

E-1



--------------------------------------------------------------------------------

Louisville KY Senior Living Owner, LLC

   c/o CNL Healthcare Trust, Inc.
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801   

Sunrise Louisville KY Senior Living, LLC

   c/o CNL Healthcare Trust, Inc.
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801    35-2276015

Santa Monica Assisted Living Owner, LLC

   c/o CNL Healthcare Trust, Inc.
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801    37-1695936

AL Santa Monica Senior Housing, LP

   c/o CNL Healthcare Trust, Inc.
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801    56-2492278

Sunrise Connecticut Avenue Assisted Living Owner, L.L.C.

   c/o CNL Healthcare Trust, Inc.
CNL Center at City Commons
450 South Orange Avenue
Orlando, Florida 32801    52-2255136

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

E-2



--------------------------------------------------------------------------------

Exhibit F

PRINCIPAL AND INTEREST PAYMENTS

AND DAILY CHARGES DUE UNDER EACH NOTE

 

Individual Loan

   Monthly Interest Only
Payment      Monthly Principal and
Interest Payment      Daily Charge  

Gilbert Note

   $ 74,641.88       $ 94,211.47       $ 275.00   

Metairie Note

   $ 60,545.63       $ 76,419.47       $ 275.00   

Siegen Note

   $ 42,739.38       $ 53,944.78       $ 275.00   

Fountain Square Note

   $ 77,249.38       $ 97,502.61       $ 275.00   

Louisville Note

   $ 51,073.75       $ 64,464.26       $ 275.00   

Connecticut Avenue Note

   $ 131,769.26       $ 175,169.31       $ 250.00   

Santa Monica Note

   $ 81,814.07       $ 108,760.67       $ 250.00   

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

F-1



--------------------------------------------------------------------------------

Exhibit G

LIST OF POST-CLOSING OBLIGATIONS

1. Borrowers covenant and agree to use commercially reasonable efforts to
(a) complete the items with respect to the Property as set forth below within
the timeframes specified for each item, and (b) provide Lender within the time
period allowed for such items with evidence reasonably satisfactory to Lender
that such items have been completed.

 

Property

  

Description

   Total Costs   

Time Allowance

Sunrise of Gilbert

   Registration of four drywells with ADEQ    $100 filing fee
per drywell    30 days from date of Agreement

Sunrise of Connecticut Avenue

   Minor brick veneer repairs    $1,000.00    90 days from date of Agreement

 

Prudential Loan Nos. 706108716-706108717

and 706108866-706108870

CHT REIT Portfolio

Amended and Restated Loan Agreement

G-1